Case 1:20-cv-03178-LJL Document 58-1 Filed 05/27/20 Page 1 of 80




       Exhibit A
             Case
725 Eatery Corp.     1:20-cv-03178-LJL
                 v. City                       Document
                         of New York, 408 F.Supp.3d         58-1
                                                    424 (2019)     Filed 05/27/20 Page 2 of 80



                                                           Synopsis
                 408 F.Supp.3d 424                         Background: Owners of strip clubs and adult bookstores
     United States District Court, S.D. New York.          brought § 1983 action against city, mayor, and commissioner
                                                           of city's department of buildings, seeking to enjoin
     725 EATERY CORP. d/b/a “Lace”, and 689
                                                           enforcement of stringent zoning and permitting scheme
     Eatery, Corp. d/b/a “Satin Dolls”, Plaintiffs,
                                                           for adult establishments, alleging violation of their First
                           v.
                                                           and Fourteenth Amendment rights. Owners moved for
       CITY OF NEW YORK, Bill De Blasio, as                preliminary injunction.
     Mayor of the City of New York, and Rick D.
      Chandler, as Commissioner of Buildings
         of the City of New York, Defendants.
                                                           Holdings: The District Court, William H. Pauley, Senior
    59 Murray Enterprises, Inc. a/k/a 59 Murray
                                                           District Judge, held that:
    Corp. d/b/a “New York Dolls”, AAM Holding
  Corp. d/b/a “Private Eyes”, West 20th Enterprises        [1] city's regulations were content-neutral, warranting
     Corp. d/b/a “VIP Club New York”, and JNS              intermediate scrutiny;
       Ventures Ltd. d/b/a “Vixen”, Plaintiffs,
                           v.                              [2] city demonstrated that amended zoning regulations
       City of New York, Bill De Blasio, as Mayor          applicable to adult establishments served an important
          of the City of New York, and Rick D.             governmental interest; but
        Chandler, as Commissioner of Buildings
                                                           [3] city failed to show that regulations left open adequate
          of the City of New York, Defendants.
                                                           alternative channels for speech, and thus owners were likely
          Club at 60th St., Inc., and Jacaranda
                                                           to succeed on merits of their claims; and
         Club, LLC d/b/a “Sapphire”, Plaintiffs,
                             v.                            [4] balance of hardships weighed in favor of owners, and
              City of New York, Defendant.                 issuance of preliminary injunction would not have harmed
    336 LLC d/b/a “The Erotica”, Chelsea 7 Corp.,          city.
  Gotham Video Sales & Distribution Inc., Rainbow
 Station 7 Inc., Video Lovers Inc., Vishara Video, Inc.,
                                                           Motion granted.
  Explore DVD LLC, Vishans Video, Inc., 725 Video
    Outlet Inc., Jaysara Video, Inc., DCD Exclusive
  Video Inc., and 557 Entertainment Inc., Plaintiffs,
                             v.                             West Headnotes (50)
    City of New York, Hon. Bill De Blasio, as Mayor
    of the City of New York, and Rick D. Chandler,          [1]    Constitutional Law        Pornography in
     as Commissioner of Buildings, Department of                   general
    Buildings of the City of New York, Defendants.                 Constitutional Law        Nude dancing in
                                                                   general
                       02cv4431
                           |                                       While a far cry from political speech entitled
                       02cv4432                                    to the fullest possible measure of constitutional
                           |                                       protection, nude dancing and erotic materials
                       02cv8333                                    nevertheless fall within the ambit of the First
                           |                                       Amendment's free speech guarantees. U.S.
                       18cv3732                                    Const. Amend. 1.
                           |
               Signed September 30, 2019



              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                      1
             Case
725 Eatery Corp.     1:20-cv-03178-LJL
                 v. City                       Document
                         of New York, 408 F.Supp.3d         58-1
                                                    424 (2019)       Filed 05/27/20 Page 3 of 80



 [2]   Civil Rights       Nature and elements of civil        [7]    Injunction       Pleadings and affidavits as
       actions                                                       evidence
       To state a § 1983 claim, a plaintiff must allege the          Injunction       Admissibility
       violation of a right secured by the Constitution              Courts may consider even inadmissible evidence
       and laws of the United States, and must show                  in assessing the propriety of preliminary
       that the alleged deprivation was committed by                 injunctive relief, be it in the form of affidavits or
       a person acting under color of state law. 42                  documentary evidence.
       U.S.C.A. § 1983.


                                                              [8]    Evidence        Geographical Facts
 [3]   Injunction       Hearsay
                                                                     District Court would not take judicial notice
       In the Second Circuit, courts routinely consider              of proposed adjudicative fact, submitted by
       hearsay evidence in determining whether to                    owners of adult establishments, that city's
       grant preliminary injunctive relief, including                analysis indicating there were more than 500
       affidavits, depositions, and sworn testimony.                 sites to which establishments could have
                                                                     relocated did not include consideration of 500-
                                                                     foot buffer zone being imposed around all
 [4]   Injunction       Actions and Proceedings                      then-existing establishments, when considering
       Injunction       Standard of proof in general                 owners' request for preliminary injunction in
                                                                     § 1983 action, alleging city's zoning scheme
       Injunction       Hearing procedure
                                                                     applicable to such establishments violated their
       A decision of whether to award preliminary
                                                                     First and Fourteenth Amendment rights; owners
       injunctive relief is often based on procedures that
                                                                     did not identify a source from which such
       are less formal and evidence that is less complete
                                                                     fact might have been accurately determined,
       than in a trial on the merits.
                                                                     and record indicated there was ambiguity as to
                                                                     veracity of proposed fact. U.S. Const. Amends.
                                                                     1, 14; 42 U.S.C.A. § 1983; Fed. R. Evid. 201(b).
 [5]   Injunction       Weight and Sufficiency
       Motions for preliminary injunction should not
       be resolved on the basis of affidavits that evince     [9]    Injunction       Grounds in general; multiple
       disputed issues of fact.                                      factors
                                                                     A party seeking a preliminary injunction
                                                                     must typically establish (1) the likelihood of
 [6]   Evidence       Records or decisions in same                   irreparable harm in the absence of injunctive
       case                                                          relief; (2) either a likelihood of success on the
       District court would not take judicial notice of              merits, or sufficiently serious questions going
       80 documentary exhibits submitted by owners                   to the merits of its claims to make them fair
       of adult establishments, in support of their                  ground for litigation; (3) that the balance of
       motion for preliminary injunction in § 1983                   hardships tips in the movant's favor; and (4) that
       action, alleging city's zoning scheme violated                a preliminary injunction is in the public interest.
       their First and Fourteenth Amendment rights;
       court could consider such documents without                   2 Cases that cite this headnote
       taking judicial notice of them because they were
       part of the record with respect to owners' motions     [10]   Injunction     Injunctions Against
       for preliminary injunction. U.S. Const. Amends.               Enforcement of Laws and Regulations
       1, 14; Fed. R. Evid. 201.
                                                                     Where a preliminary injunction is sought
                                                                     against government action taken in the public



              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            2
             Case
725 Eatery Corp.     1:20-cv-03178-LJL
                 v. City                       Document
                         of New York, 408 F.Supp.3d         58-1
                                                    424 (2019)         Filed 05/27/20 Page 4 of 80


        interest pursuant to a statutory or regulatory                 Loss of First Amendment freedoms, even
        scheme, the less-demanding fair ground for                     for minimal periods of time, unquestionably
        litigation standard is inapplicable, and therefore             constitutes irreparable injury for purposes of a
        a likelihood of success on the merits must                     request for a preliminary injunction. U.S. Const.
        be shown in order to establish grounds for                     Amend. 1.
        preliminary injunction.


                                                                [16]   Injunction       Likelihood of success on merits
 [11]   Injunction     Injunctions Against                             To establish a likelihood of success on the
        Enforcement of Laws and Regulations                            merits in support of a request for a preliminary
        Higher standard requiring proof of likelihood                  injunction, plaintiffs need not show that success
        of success on the merits, rather than merely                   is an absolute certainty, but only that the
        demonstration that merits were fair ground for                 probability of their prevailing is better than fifty
        litigation, reflects the judicial deference toward             percent.
        legislation or regulations developed through
        presumptively reasoned democratic processes                    2 Cases that cite this headnote
        when considering a request for a preliminary
        injunction.                                             [17]   Injunction       Likelihood of success on merits

        1 Cases that cite this headnote                                Plaintiffs seeking a preliminary injunction need
                                                                       not demonstrate a likelihood of success on the
                                                                       merits of every claim; rather, they need only
 [12]   Injunction       Purpose or function in general                show a likelihood of success on the merits of at
        Fundamentally, the purpose of interim equitable                least one of their claims.
        relief in the form of a preliminary injunction
        is not to conclusively determine the rights of                 4 Cases that cite this headnote
        the parties, but to balance the equities as the
        litigation moves forward.                               [18]   Constitutional Law         First Amendment
                                                                       First Amendment's protections apply to states
                                                                       and municipalities through the Due Process
 [13]   Injunction       Injury, Hardship, Harm, or                    Clause of the Fourteenth Amendment. U.S.
        Effect                                                         Const. Amends. 1, 14.
        A plaintiff must demonstrate that, absent
        preliminary injunctive relief, it is likely to suffer
        an injury that is neither remote nor speculative,       [19]   Civil Rights       Preliminary Injunction
        but actual and imminent, and one that cannot be
                                                                       While plaintiffs seeking to enjoin government
        remedied if a court waits until the end of trial to
                                                                       regulation carry the burden of persuading a court
        resolve the harm.
                                                                       that they are entitled to a preliminary injunction,
                                                                       defendants bear the burden of justifying the
                                                                       governmental infringement on speech protected
 [14]   Injunction       Irreparable injury                            by the First Amendment. U.S. Const. Amend. 1.
        A plaintiff seeking a preliminary injunction need
        only show a threat of irreparable harm, not that
        irreparable harm already has occurred.                  [20]   Constitutional Law       Strict or exacting
                                                                       scrutiny; compelling interest test
                                                                       Content-based     restrictions on speech are
 [15]   Civil Rights       Preliminary Injunction                      presumptively      invalid under the First




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            3
             Case
725 Eatery Corp.     1:20-cv-03178-LJL
                 v. City                       Document
                         of New York, 408 F.Supp.3d         58-1
                                                    424 (2019)       Filed 05/27/20 Page 5 of 80


        Amendment and must withstand strict scrutiny.                purposes of a First Amendment claim is whether
        U.S. Const. Amend. 1.                                        the government has adopted a regulation of
                                                                     speech because of agreement or disagreement
                                                                     with the message it conveys. U.S. Const. Amend.
 [21]   Constitutional Law       Narrow tailoring                    1.
        requirement; relationship to governmental
        interest
        Regulations of expressive activity that are not       [25]   Constitutional Law        Content-Neutral
        based on content trigger only intermediate                   Regulations or Restrictions
        scrutiny under the First Amendment. U.S. Const.              An ordinance that regulates expressive activity is
        Amend. 1.                                                    content-neutral so long as it is justified without
                                                                     reference to the content of the regulated speech.
                                                                     U.S. Const. Amend. 1.
 [22]   Constitutional Law       Narrow tailoring
        requirement; relationship to governmental
        interest                                              [26]   Constitutional Law        Content-Neutral
        Constitutional Law         Existence of other                Regulations or Restrictions
        channels of expression                                       Even if a regulation has an incidental effect on
        Content-neutral regulations may limit the time,              some speakers or messages but not others, it
        place, or manner of expression, whether oral,                is content-neutral so long as it serves purposes
        written, or symbolized by conduct, even in                   unrelated to the content of expression. U.S.
        a public forum without violating the First                   Const. Amend. 1.
        Amendment, so long as the restrictions are
        reasonable, are narrowly tailored to serve a
        significant governmental interest, and leave open     [27]   Constitutional Law       Narrow tailoring
        ample alternative channels for communication of              requirement; relationship to governmental
        the information. U.S. Const. Amend. 1.                       interest
                                                                     Regulations that target only the potential harmful
                                                                     secondary effects of speech are content-neutral
 [23]   Constitutional Law         Zoning and land use               and trigger intermediate, rather than strict,
        in general                                                   scrutiny when considering a First Amendment
        Zoning and Planning          Sexually-oriented               claim. U.S. Const. Amend. 1.
        businesses; nudity
        City's amended zoning regulations applicable to
        adult establishments were properly analyzed as        [28]   Constitutional Law        Zoning and land use
        a form of time, place, and manner regulation                 in general
        in § 1983 action alleging regulations violated               Zoning and Planning         Sexually-oriented
        the First Amendment; regulations did not                     businesses; nudity
        categorically ban such establishments, but                   City's amended zoning regulations applicable
        instead principally restricted their location. U.S.          to adult establishments were content-neutral,
        Const. Amend. 1; 42 U.S.C.A. § 1983.                         and thus intermediate scrutiny applied to such
                                                                     regulations in § 1983 claim by owners of such
                                                                     establishments, alleging regulations violated the
 [24]   Constitutional Law      Governmental                         First Amendment; purpose of regulations was
        disagreement with message conveyed                           not to suppress adult expression based on its
        Principal inquiry when determining whether                   content, but instead to reduce adverse secondary
        a restriction of speech is content-neutral for



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                        4
             Case
725 Eatery Corp.     1:20-cv-03178-LJL
                 v. City                       Document
                         of New York, 408 F.Supp.3d         58-1
                                                    424 (2019)        Filed 05/27/20 Page 6 of 80


        effects of such establishments. U.S. Const.
        Amend. 1; 42 U.S.C.A. § 1983.
                                                               [33]   Courts      Number of judges concurring in
                                                                      opinion, and opinion by divided court
 [29]   Constitutional Law       Narrow tailoring                     Rule that when a fragmented United States
        requirement; relationship to governmental                     Supreme Court decides a case and no single
        interest                                                      rationale explaining the result enjoys the assent
        For the intermediate scrutiny inquiry, with                   of five justices, the holding of the court may be
        respect to a claim that governmental regulation               viewed as that position taken by those members
        of speech violates the First Amendment, the                   who concurred in the judgments on the narrowest
        narrow tailoring requirement is satisfied so long             grounds only applies when one opinion is a
        as the content-neutral regulation promotes a                  logical subset of other, broader opinions; that is,
        substantial governmental interest that would be               only when the narrow opinion is the common
        achieved less effectively absent the regulation.              denominator representing the position approved
        U.S. Const. Amend. 1.                                         by at least five justices.



 [30]   Constitutional Law       Narrow tailoring              [34]   Constitutional Law         Zoning and land use
        requirement; relationship to governmental                     in general
        interest                                                      Zoning and Planning          Sexually-oriented
        In order to withstand intermediate scrutiny, on               businesses; nudity
        a claim that government regulation of speech                  City demonstrated that amended zoning
        violates the First Amendment, the regulation                  regulations applicable to adult establishments
        need not be the least restrictive or least intrusive          served an important governmental interest, as
        means of achieving the stated governmental                    required to satisfy intermediate scrutiny with
        interest. U.S. Const. Amend. 1.                               respect to First Amendment claim by owners
                                                                      of such establishments; city sought to reduce
                                                                      negative secondary effects of establishments
 [31]   Constitutional Law       Narrow tailoring                     with predominant, ongoing focus on adult-
        requirement; relationship to governmental                     oriented expression, and city was not required
        interest                                                      to show that amended regulations were more
        In the free speech context, a content-                        effective than predecessor regulations, but rather
        neutral time, place, or manner restriction will               that amended regulations promoted city's interest
        be considered narrowly tailored, and will                     in reducing secondary effects more effectively
        withstand intermediate scrutiny under the First               than if they did not exist. U.S. Const. Amend. 1.
        Amendment, unless a substantial portion of the
        burden on speech does not serve to advance its
        goals. U.S. Const. Amend. 1.                           [35]   Constitutional Law       Narrow tailoring
                                                                      requirement; relationship to governmental
                                                                      interest
 [32]   Constitutional Law       Narrow tailoring                     First Amendment does not require a municipality
        requirement; relationship to governmental                     to conclusively prove its theory for establishing
        interest                                                      a connection between the regulated speech and
        In order to withstand intermediate scrutiny on a              the secondary effects sought to be abated in order
        claim under the First Amendment, a law must                   to withstand intermediate scrutiny. U.S. Const.
        not burden substantially more speech than is                  Amend. 1.
        necessary to further the government's legitimate
        interests. U.S. Const. Amend. 1.


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          5
             Case
725 Eatery Corp.     1:20-cv-03178-LJL
                 v. City                       Document
                         of New York, 408 F.Supp.3d         58-1
                                                    424 (2019)       Filed 05/27/20 Page 7 of 80


                                                                     that site may constitute an available alternative
 [36]   Constitutional Law         Availability of other             channel for free speech, in the context of
        sites                                                        determining whether government regulation of
        When considering whether a regulation of                     speech satisfies intermediate scrutiny on a First
        speech in the adult entertainment context                    Amendment claim. U.S. Const. Amend. 1.
        leaves open reasonable alternative channels,
        as required under the First Amendment, a
        municipality need not identify the exact locations    [40]   Constitutional Law          Existence of other
        to which adult establishments may relocate, as               channels of expression
        opposed to identifying the general areas that
                                                                     When determining whether alternative channels
        remain available and proving that such areas
                                                                     for speech are available, in the context
        contain enough potential relocation sites that are
                                                                     of considering whether regulation of speech
        physically and legally available to accommodate
                                                                     withstands intermediate scrutiny under the
        the adult establishments. U.S. Const. Amend. 1.
                                                                     First Amendment, land may be excluded as
                                                                     unavailable if the physical features of a site or the
                                                                     manner in which it has been developed are totally
 [37]   Constitutional Law         Existence of other                incompatible with any average commercial
        channels of expression                                       business, or the site lacks the basic infrastructure
        When      determining      whether      reasonable           that is a precondition to private development.
        alternative channels of speech are available, in             U.S. Const. Amend. 1.
        the context of a First Amendment challenge to
        a government regulation of speech subject to
        intermediate scrutiny, availability inquiry centers   [41]   Constitutional Law          Availability of other
        on whether proposed sites are physically and                 sites
        legally available, and whether they are part of
                                                                     Touchstone for determining whether other
        an actual commercial real estate market in the
                                                                     channels of speech are available, in the
        municipality. U.S. Const. Amend. 1.
                                                                     context of considering whether government
                                                                     regulation of adult-oriented business will
                                                                     withstand intermediate scrutiny under the First
 [38]   Constitutional Law         Existence of other                Amendment, is whether sites are part of the
        channels of expression                                       commercial market generally, irrespective of
        Availability of alternative channels for speech,             whether they meet the needs of adult businesses
        in the context of determining whether regulation             specifically. U.S. Const. Amend. 1.
        of speech satisfies intermediate scrutiny under
        the First Amendment, does not mean that the
        acquisition or use of land must be profitable         [42]   Constitutional Law          Availability of other
        or commercially practicable, and sites are not               sites
        rendered unavailable simply by being already
                                                                     A court considering whether alternative channels
        occupied by existing businesses, not currently
                                                                     of speech remain available, when assessing
        for sale or lease, or otherwise not commercially
                                                                     whether government regulation of adult-oriented
        viable. U.S. Const. Amend. 1.
                                                                     businesses will withstand intermediate scrutiny
                                                                     under the First Amendment, should account for
                                                                     circumstances as they exist at the time the court
 [39]   Constitutional Law         Existence of other                issues its judgment, or as close as is practicable
        channels of expression                                       to that time. U.S. Const. Amend. 1.
        Fact that a site must be developed or is located
        in an industrial or manufacturing zone does not
        make it unsuitable when considering whether



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           6
             Case
725 Eatery Corp.     1:20-cv-03178-LJL
                 v. City                       Document
                         of New York, 408 F.Supp.3d         58-1
                                                    424 (2019)     Filed 05/27/20 Page 8 of 80


                                                                   withholding of the requested relief, and pay
 [43]   Constitutional Law        Availability of other            particular regard to the public consequences
        sites                                                      in employing the extraordinary remedy of
        First Amendment does not allow courts to                   preliminary relief.
        ignore post-enactment, extralegal changes and
        the impact they have on the sufficiency of
        alternative avenues of communication, when          [47]   Injunction       Injunctions against government
        determining whether regulation of adult-oriented           entities in general
        businesses will withstand intermediate scrutiny.
                                                                   Factors requiring consideration of balance of
        U.S. Const. Amend. 1.
                                                                   hardships and public interest when determining
                                                                   whether to issue a preliminary injunction merge
                                                                   when the government is the opposing party.
 [44]   Civil Rights      Property and housing
        City failed to demonstrate that its amended
        zoning regulations applicable to adult              [48]   Civil Rights      Property and housing
        establishments left open sufficient alternative
                                                                   Balance of hardships weighed in favor of
        channels for adult-oriented speech, and thus
                                                                   owners of adult establishments, and issuance
        owners of such establishments were likely
                                                                   of a preliminary injunction would not have
        to succeed on merits of their § 1983 claim
                                                                   disserved public interest, warranting issuance of
        that such regulations could not withstand
                                                                   such injunction to prevent city's enforcement
        intermediate scrutiny and violated the First
                                                                   of amended zoning regulations governing adult-
        Amendment, as required for owners to obtain
                                                                   oriented businesses, on § 1983 claim by
        preliminary injunction; while city presented
                                                                   owners, alleging such regulations violated the
        maps purporting to show 36 lots available in
                                                                   First Amendment; owners faced loss of their
        one of city's boroughs, city's map did not take
                                                                   businesses, leases, and employees if regulations
        into consideration anti-concentration provisions
                                                                   were enforced, and city would not have been
        in regulations, which prohibited establishments
                                                                   harmed, since it had already refrained from
        from being located within 500 feet of one
                                                                   enforcing amended regulations for 18 years,
        another, and when such criteria were applied
                                                                   and city had no interest in enforcing an
        to city's map, a maximum of only 13 such
                                                                   unconstitutional law. U.S. Const. Amend. 1; 42
        establishments could co-exist in borough. U.S.
                                                                   U.S.C.A. § 1983.
        Const. Amend. 1; 42 U.S.C.A. § 1983.


                                                            [49]   Injunction      Operation and effect
 [45]   Constitutional Law        Absolute nature of
        right                                                      District Court's findings when deciding a motion
                                                                   for preliminary injunction are provisional in the
        First Amendment simply does not guarantee the
                                                                   sense that they are not binding on a motion for
        right to communicate one's views at all times and
                                                                   summary judgment or at trial and are subject to
        places and in any manner that may be desired.
                                                                   change as the litigation progresses.
        U.S. Const. Amend. 1.


                                                            [50]   Civil Rights      Preliminary Injunction
 [46]   Injunction      Extraordinary or unusual nature
        of remedy                                                  With respect to a motion for preliminary
                                                                   injunction in the context of a regulation of
        Injunction      Factors Considered in General
                                                                   speech, securing First Amendment rights is in the
        Preliminary injunction inquiry requires courts to          public interest. U.S. Const. Amend. 1.
        balance the competing claims of injury, consider
        the effect on each party of the granting or



              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                      7
             Case
725 Eatery Corp.     1:20-cv-03178-LJL
                 v. City                       Document
                         of New York, 408 F.Supp.3d         58-1
                                                    424 (2019)             Filed 05/27/20 Page 9 of 80


                                                                    *431 Plaintiffs seek to preliminarily enjoin the City, the
                                                                   Mayor of the City, and the City's Commissioner of Buildings
                                                                   from enforcing the amendments, which would subject them
Attorneys and Law Firms
                                                                   to the City's stringent zoning and permitting scheme for
*430 Daniel Alan Silver, Silver & Silver LLP, New Britain,         adult establishments. In connection with Plaintiffs' motions,
CT, Jennifer Marie Kinsley, Kinsley Law Office, Cincinnati,        the parties have offered a Homeric record of affidavits,
OH, for Plaintiffs 725 EATERY CORP. d/b/a “Lace”, and 689          documentary evidence, and stipulations. Having reviewed the
Eatery, Corp. d/b/a “Satin Dolls.”                                 briefing and evidentiary submissions by the parties, this Court
                                                                   makes the following findings of fact and conclusions of law
Edward S. Rudofsky, Zane and Rudofsky, New York, NY, for           pursuant to Rules 52(a)(2) and 65 of the Federal Rules of Civil
Plaintiffs 59 Murray Enterprises, Inc. a/k/a 59 Murray Corp.       Procedure. Plaintiffs' motions for preliminary injunctions are
d/b/a “New York Dolls”, AAM Holding Corp. d/b/a “Private           granted, as specified in the conclusion of this Opinion &
Eyes”, West 20th Enterprises Corp. d/b/a “VIP Club New             Order.
York”, and JNS Ventures Ltd. d/b/a “Vixen.”

John H. Weston and G. Randall Garrou, Weston, Garrou
& Mooney, Los Angeles, California, Alan M. Abramson,                                     BACKGROUND
Abramson & Morak, New York, NY, for Plaintiffs Club at
                                                                    [1] While a far cry from political speech “entitled to
60th St., Inc., and Jacaranda Club, LLC d/b/a “Sapphire.”
                                                                   the fullest possible measure of constitutional protection,”
Erica T. Dubno, Fahringer & Dubno, New York, NY, for               Members of the City Council v. Taxpayers for Vincent, 466
Plaintiffs 336 LLC d/b/a “The Erotica”, Chelsea 7 Corp.,           U.S. 789, 816, 104 S.Ct. 2118, 80 L.Ed.2d 772 (1984), nude
Gotham Video Sales & Distribution Inc., Rainbow Station            dancing and erotic materials nevertheless fall within the ambit
7 Inc., Video Lovers Inc., Vishara Video, Inc., Explore            of the First Amendment's free speech guarantees, see City of
DVD LLC, Vishans Video, Inc., 725 Video Outlet Inc.,               Erie v. Pap's A.M., 529 U.S. 277, 289, 120 S.Ct. 1382, 146
Jaysara Video, Inc., DCD Exclusive Video Inc., and 557             L.Ed.2d 265 (2000) (plurality opinion) (explaining that nude
Entertainment Inc.                                                 dancing may constitute expressive conduct that “falls only
                                                                   within the outer ambit of the First Amendment's protection”);
Robin Binder, Sheryl Rebecca Neufeld, Kerri Ann Devine,            Young v. Am. Mini Theatres, Inc., 427 U.S. 50, 70, 96 S.Ct.
Mark W. Muschenheim, NYC Law Department, Office of the             2440, 49 L.Ed.2d 310 (1976) (plurality) (“[E]ven though
Corporation Counsel, New York, NY, for Defendants.                 we recognize that the First Amendment will not tolerate
                                                                   the total suppression of erotic materials that have some
                                                                   arguably artistic value, it is manifest that society's interest in
                    OPINION & ORDER                                protecting this type of expression is of a wholly different, and
                                                                   lesser, magnitude than the interest in untrammeled political
WILLIAM H. PAULEY III, Senior United States District               debate ....”).
Judge:
                                                                   These consolidated actions represent the latest installment
Plaintiffs—the owners and operators of gentlemen's cabarets
                                                                   in a decades-long dispute between purveyors of adult
(or in lay terms, strip clubs) and adult bookstores primarily
                                                                   entertainment and the City that pits the First Amendment
located in Manhattan—challenge the constitutionality of
                                                                   rights of private citizens against the government's interest
amendments to sections of the Zoning Resolution of the City
                                                                   in regulating the harmful secondary effects that may be
of New York (the “Zoning Resolution,” and the “City”) that
                                                                   engendered by that speech. The plaintiffs in these actions are
define and apply to adult establishments. Tracing its origins
                                                                   part of an adult entertainment industry boom that began in the
to the City's early 1990s crusade against adult entertainment
                                                                   mid-1960s. The City—like many other municipalities across
businesses, this litigation has been ensnared in a time warp for
                                                                   the United States—sought to contain the fallout of increased
a quarter century. During that interval, related challenges to
                                                                   crime, lowered property values, and decreased quality of life
the City's Zoning Resolution have sojourned through various
                                                                   by regulating where adult establishments could be located.
levels of the state and federal courts.
                                                                   Consequently, in 1995, the City adopted regulations that
                                                                   barred adult establishments from certain districts, prohibited



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              8
            Case
725 Eatery Corp.     1:20-cv-03178-LJL
                 v. City                      Document
                         of New York, 408 F.Supp.3d         58-1
                                                    424 (2019)             Filed 05/27/20 Page 10 of 80


them from being located near sensitive receptors such as            of City Planning (“DCP”) undertook an “Adult Entertainment
schools and churches, and sought to disperse them.                  Study,” which was completed in September 1994. (See
                                                                    Declaration of Kerri A. Devine, ECF No. 101, 02cv4431
The kaleidoscopic litigation that ensued ultimately upheld          (“Devine Decl.”), Ex. J (the “DCP Study”).)
the constitutionality of the City's efforts. But it also resulted
in a determination by New York's highest court that the             A key question in these actions (and parallel challenges to
regulatory scheme did not apply to adult establishments             the City's adult-use regulations) is whether the DCP Study
so long as they limited their adult component to less               may be used to justify the City's 2001 amendments. Thus, this
than 40 percent of their floor area and stock-in-trade.             Court reviews the DCP Study in considerable—though not
Unsurprisingly, many adult establishments did just that. In         exhaustive—depth.
response to what it viewed as a naked attempt to skirt the
adult-use regulations through nothing more than formalistic
compliance, the City amended its regulations in 2001.                  A. The 1994 Adult Entertainment Study
According to the City, these amendments more faithfully             The purpose of the DCP Study was to evaluate the nature
effectuate the regulations, which it maintains were always          and extent of adverse impacts that adult establishments have
intended to apply to establishments with a predominant,             on surrounding communities. (DCP Study at 1.) To that end,
ongoing focus on sexually explicit content. On the other            the DCP Study focused on three types of adult uses, defined
hand, the adult establishments principally argued that the City     generally as commercial establishments dealing in materials
needed to—but did not—demonstrate some nexus between                or activities of a sexual nature: adult video and bookstores;
the reconfigured adult establishments and the negative              adult theaters showing film or live entertainment; and topless
secondary *432 effects it identified in the early 1990s.            or nude bars. (DCP Study at 1-2.)


At center stage in these actions is the constitutionality of
the City's 2001 amendments to its adult-use regulations. The                 1. The Experience of Other Municipalities
plaintiffs may generally be cleaved into two groups. The
first set of challengers to the City's adult-use regulations are    The DCP Study briefly canvassed impact studies from
owners and operators of gentlemen's clubs that present exotic       several other municipalities—namely, Islip, New York;
dancing in at least part of their establishments (collectively,     Los Angeles, California; Indianapolis, Indiana; Whittier,
the “Club Plaintiffs”). The second set of challengers own and       California; Austin, Texas; Phoenix, Arizona; Manatee
operate bookstores that contain private booths for patrons          County, Florida; New Hanover County, North Carolina; and
to view adult films (collectively, the “Bookstore Plaintiffs,”      the State of Minnesota. (See DCP Study at 3-9.) The DCP
and together with the Club Plaintiffs, the “Plaintiffs”). For       Study also reviewed methods other municipalities *433
background, this Court describes the City's iterative efforts       employed to regulate where adult establishments could be
to regulate adult establishments and the legal challenges           located, generally by concentrating adult uses in specified
mounted by those establishments before turning to the facts         locations or by dispersing adult establishments throughout the
of this case.                                                       municipality. (See DCP Study at 9-15.) Most of the impact
                                                                    studies from other municipalities appeared to find some
                                                                    correlation between the existence of adult establishments
I. Adult Entertainment Regulation in New York City                  and increased crime, lowered commercial and residential
The events underlying these actions begin in the early              property values, and/or lowered quality of life in surrounding
1990s, when the City undertook efforts to regulate where            commercial areas and residential neighborhoods. However,
adult businesses could be located. 1 (Second Amended                several additional observations are warranted.
Complaint of Plaintiff 725 Eatery, Corp. and Initial Complaint
of 689 Eatery, Corp., ECF No. 77, 02cv4431 (“4431                   First, the DCP's scant treatment of each impact study spans
Compl.”), ¶¶ 11-13; Amended Complaint, ECF No. 20,                  only a few paragraphs, and the DCP Study's survey of these
18cv3732 (“3732 Compl.”), ¶¶ 43-47.) Before that time, the          studies does not flesh out the causal link between adult
City's Zoning Resolution did not distinguish between adult          establishments and negative secondary effects. (See, e.g.,
establishments and non-adult commercial establishments for          DCP Study at 4 (noting that in the Los Angeles study, police
zoning purposes. In late 1993, however, the City's Department       department statistics indicated a “greater proportion of certain



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              9
            Case
725 Eatery Corp.     1:20-cv-03178-LJL
                 v. City                      Document
                         of New York, 408 F.Supp.3d         58-1
                                                    424 (2019)          Filed 05/27/20 Page 11 of 80


crimes in Hollywood (where the largest concentration of          valve under which the City's Board of Standards and Appeals
adult establishments is found in the city) compared with         and the CPC could exempt existing and new adult uses from
the city as a whole”).) Second, the correlations observed        these restrictions after making findings to ensure that any
in some of the impact studies can best be described as           adverse impacts would be minimized. (DCP Study at 32.)
tepid. For instance, the Los Angeles study conceded that         Nonetheless, the City's early foray into comprehensive adult-
“there was insufficient evidence to support the contention       use regulation proved only partially successful. In particular,
that concentrations of sex-related businesses have been the      the CPC's proposal functionally pushed the City's adult
primary cause of [property devaluation].” (DCP Study at          establishments outside Manhattan and concentrated them in
62.) Likewise, the Minnesota study observed that adult           the outer boroughs, resulting in a public outcry that scuttled
establishments concentrate in relatively deteriorated areas      the proposed legislation. (See DCP Study at 33 (statement
and “at most, they may slightly contribute to the continued      by then–CPC counsel that “[t]he Commission was accused
depression of property values.” (DCP Study at 8.) Third,         [by citizens of the four boroughs other than Manhattan] of
the decrease in property values suggested by some of             fostering ‘red light districts’ in the outer boroughs[,] and
the impact studies is based on surveys of real estate            the cry was raised ever more loudly to restrict adult uses to
professionals regarding what they believed the impact of         Manhattan”) (second alteration in original).) Thus, while the
an adult establishment would be. Moreover, several of the        City eventually succeeded in eliminating massage parlors as
impact studies rely on the experiences of and studies by other   a permitted use city-wide following a 1978 proposal by the
municipalities.                                                  CPC, “only part of the effort to control the location of adult
                                                                 uses was adopted legislatively.” (DCP Study at 33.)


2. The Antediluvian State of Affairs in Adult Entertainment
                                                                              3. Impacts of Adult Entertainment
The DCP Study also reviewed the adult entertainment                              Businesses in New York City
industry as a whole and as it existed in New York City. As
for the former, the DCP Study observed the explosion in          Importantly for purposes of Plaintiffs' motions, the DCP
adult video sales and rentals beginning in the 1980s, along      Study catalogues the impacts of adult uses identified by
with the rise in upscale topless clubs and bars catering to      various studies and sources, starting with those identified by
a young, affluent clientele in the early 1990s. (DCP Study       the CPC in 1977. Specifically, the CPC had justified its 1970s
at 16-19.) With respect to New York City, the DCP charted        regulatory efforts on the basis that they would “reduce the
the substantial growth of adult establishments from 9 such       adverse economic and social effects that these concentrations
establishments in 1965 to 177 in 1993. (DCP Study at 20.) In     produce.” (DCP Study at 34 (citation omitted).) These
line with nationwide trends, the number of adult bookstores or   impacts included “economic factors, increased criminal
video stores and adult topless or nude bars increased between    activity, the damaging influences on minors and the disruptive
1984 and 1993. (DCP Study at 21.) The DCP Study also found       effects that adult uses have on neighboring residential
that the vast majority of adult establishments were located in   communities and the youth of such communities.” (DCP
Manhattan and Queens, especially in the Times Square and         Study at 34-35 (citation omitted).)
Chelsea neighborhoods in Manhattan. (DCP Study at 20-23.)
                                                                 The CPC's findings were generally corroborated by
In response to the proliferation of adult establishments         subsequent sources reviewed by the DCP Study. For
in Times Square (particularly massage parlors, somewhat          instance, the 1983 Annual Report of The Mayor's Office
euphemistically referred to as “adult physical culture           of Midtown Enforcement highlighted the increased criminal
establishments”), the City undertook efforts to regulate adult   activity occurring in districts with adult establishments.
businesses in the mid- to late-1970s. As the DCP Study           (DCP Study at 35-36.) Ten years later, a survey of
explains, these efforts culminated in a proposal by the          businesses conducted by the Chelsea Action Coalition and
City Planning Commission (the “CPC”) to establish five           Community Board No. 4 revealed widespread perceptions by
categories of adult uses, restrict those uses to particular      the business community that adult establishments negatively
districts, and subject them to other distance, concentration,    impact Chelsea's reputation and the economic vitality of its
signage, and amortization requirements. 2 (DCP Study at          businesses. (DCP Study at 37-38.) Property and business
31-32.) Notably, the CPC's proposal contained *434 a safety      owners surveyed by the Times Square Business Improvement



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          10
            Case
725 Eatery Corp.     1:20-cv-03178-LJL
                 v. City                      Document
                         of New York, 408 F.Supp.3d         58-1
                                                    424 (2019)            Filed 05/27/20 Page 12 of 80


District (the “TSBID”) in an April 1994 study also expressed       examined, the DCP Study found that in three of the six study
their view that adult businesses negatively affect property        areas, the blockfronts with adult uses had fewer criminal
values and contributed to declining business. 3 (DCP Study at      complaints than those without adult uses. In one study area,
41.) The TSBID study also found a direct correlation between       neither the blockfront with adult uses nor the blockfront
crime and the concentration of adult establishments based on       without adult uses had any criminal complaints. And in only
a review of crime statistics. (DCP Study at 41.) Similarly,        two study areas, the number of criminal complaints was
during a 1993 public hearing conducted by Manhattan's Task         higher for the blockfronts with adult uses than those without
Force on the Regulation of Sex-Related Businesses, members         adult uses. Thus, the DCP Study found no causal link between
of the community testified to increased crime and decreased        adult establishments and criminal complaints, explaining as
quality of life wrought by adult establishments, especially        follows:
in residential neighborhoods. (DCP Study at 38-39.) These
community objections based on crime and quality of life
concerns are also generally echoed in newspaper reports                        In summary, it was not possible to
 *435 summarized by the DCP. (See DCP Study at 41-46.)                         draw definitive conclusions from the
                                                                               analysis of criminal complaints. Land
In addition to relying on these extraneous sources, the DCP                    uses other than adult entertainment
conducted its own community survey and analysis of criminal                    establishments, e.g. subway station
complaint statistics and property value data for six study                     access, appear to have a far stronger
areas to assess the impact of adult establishments. 4 As                       relationship to criminal complaints. It
to the former, the DCP surveyed community organizations,                       was not possible to isolate the impact
businesses, real estate brokers, police officers, and sanitation               of adult uses relative to criminal
department officials in the study areas. The results of the                    complaints.
survey were mixed, suggesting that adult uses may negatively
impact businesses, property values, quality of life in the
community, and crime to different degrees. 5 (DCP Study at         (DCP Study at 54.)
47-51.) For example, over 80% of responding community
organizations believed that adult establishments negatively        With respect to property values, the DCP compared the
impacted the community in some fashion. (DCP Study at 49.)         percentage change in *436 property assessed valuations
Similarly, over 80 percent of responding real estate brokers       between 1986 and 1992 in survey blockfronts with the
reported that an adult establishment tended to decrease            percentage change in control blockfronts, the community
property values within a 500-foot radius, though several           district, and the borough as a whole. As with its analysis
brokers acknowledged that the impact would be minimal              of crime rates, the DCP Study found the impact of
or that other factors contributed to property values in the        adult establishments on property values to be inconclusive,
surrounding areas. (DCP Study at 50-51.) On the other              notwithstanding the responses by real estate brokers to the
hand, only roughly half of responding businesses believed          DCP's survey. (DCP Study at 54.) In the four study areas
that their business would be negatively affected by adult          outside of Manhattan, the total assessed valuation increased
establishments, while a nearly equal number believed that          by a greater percentage in the blockfronts with adult uses than
their business would be positively affected by more bars,          those without adult uses. (DCP Study at 54-55.) However,
theaters, videos, or bookstores of any kind. (DCP Study at         in the two Manhattan study areas, the valuation for the non-
49-50.) And at the other end of the spectrum, the responding       adult-use blockfronts “substantially exceeded” the change in
police officers “generally did not link higher incidents with      the assessed valuation for the adult-use blockfronts. (DCP
adult uses,” and four out of six respondents thought that adult    Study at 54.) As the DCP Study explains,
uses had no effect on crime. (DCP Study at 50.)

The results of the DCP Study's analysis of criminal complaint                  [i]t would appear that if adult
data for the three-month period beginning on June 1, 1993                      entertainment uses have negative
also failed to conclusively link adult establishments with                     impacts, they are overwhelmed by
increased crime rates. (DCP Study at 52-53.) After controlling                 other forces that increased property
for differences in land use and the number of blockfronts                      values overall, at least as measured


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           11
            Case
725 Eatery Corp.     1:20-cv-03178-LJL
                 v. City                      Document
                         of New York, 408 F.Supp.3d         58-1
                                                    424 (2019)           Filed 05/27/20 Page 13 of 80


            by assessed values.... While the                      Finally, it pointed to the results of its own survey, 7 in which
            total assessed values on the survey                   a substantial majority of real estate brokers and community
            blockfronts [i.e., those with adult uses]             organizations complained about the negative impact that adult
            may be influenced to some extent by                   establishments had on property values and the community.
            the presence of adult entertainment                   (See DCP Study at 61, 63-65.)
            uses, demonstrating such effects is
            very difficult.
                                                                     B. The 1995 Adult-Use Regulations
                                                                  On November 23, 1994, the Council of the City of New York
(DCP Study at 54; see also DCP Study at 55 (listing reasons       (the “City Council”) adopted an application submitted by the
why the DCP's assessed value findings “are necessarily            DCP and approved by the CPC for a text amendment to the
ambiguous”).)                                                     Zoning Resolution to define the term “adult establishment” as
                                                                  a land use. (Plaintiffs' Joint Appendix in Support of Plaintiffs'
                                                                  Motion for Preliminary Injunction (“PJA”) at 1473. 8 ) The
                                                                  adopted application imposed a one-year moratorium on the
     4. The DCP's Conclusions and Recommendations
                                                                  establishment of new adult businesses and the extension or
Despite the inconclusive results of its own analysis of           enlargement of existing adult businesses to allow permanent
crime statistics and property values, the DCP “believe[d]         adult-use zoning regulations to be developed, in part, as a
it appropriate to regulate adult entertainment establishments     result of the DCP Study. (4431 Compl. ¶ 12; 3732 Compl.
differently from other commercial establishments.” (DCP           ¶ 47; see Devine Decl., Ex. L (the “1995 CPC Report”), at
Study at 65.) Though it disclaimed “[c]onsideration of the        1-5.) The Club Plaintiffs allege that the studies and ordinances
specific nature and extent of regulations that would be           referenced by the DCP Study were not provided to the City
appropriate for adult entertainment establishments” in the        Council when it enacted the moratorium. (4431 Compl. ¶
City, it suggested that “restrictions on the location of adult    14.) This section outlines the City's efforts during the one-
uses in proximity to residential areas, to houses of worship,     year moratorium to create a set of permanent regulations
to schools and to each other” as other municipalities had done    governing the types of adult establishments studied by the
merited further consideration “in light of the negative impacts   DCP, as well as the morass of litigation that followed.
of adult uses in concentration.” (DCP Study at 65.)

Specifically, the DCP Study noted that “[n]umerous studies            1. The 1995 CPC Report and Proposed Amendments
in other localities found that adult entertainment uses have
negative secondary impacts such as increased crime rates,         On March 21, 1995, the DCP and the City Council's
depreciation of property values, deterioration of community       Land Use Committee filed a joint application to amend the
character and the quality of urban life.” 6 (DCP Study at         Zoning Resolution. (PJA at 1475; Devine Decl., Ex. I (the
63; see also DCP Study at 56-58 (describing the negative          “Karnovsky Decl.”), ¶ 25.) The CPC approved the proposed
secondary impacts found in studies conducted by various           zoning regulations (with modifications in response to public
municipalities).) The DCP Study reiterated that the number        comment) in a September 18, 1995 report describing the
of adult establishments in the City had increased substantially   regulations and explaining their bases, which this Court refers
from 131 establishments in 1984 to 177 in 1993, and that          to as the “1995 CPC Report.” As explained in the preamble
adult uses often tended to cluster together. (See DCP Study at    to the 1995 CPC Report, the proposed regulations would
56, 64.) In particular, it observed that the Times Square and     discontinue the one-year moratorium and “provide permanent
Chelsea neighborhoods—with their higher concentrations of         regulations governing the siting of adult establishments in a
adult establishments—had more severe negative secondary           manner which works to protect against the adverse secondary
effects than areas with sparser concentrations of adult           effects of adult establishments while allowing sufficient
establishments. (See DCP Study at 64.) In so concluding, the      opportunity for and access to adult materials.” (1995 CPC
DCP summarized the *437 studies, newspaper articles, and          Report at 1; see also 1995 CPC Report at 5.)
other sources that documented the secondary effects of adult
establishments in the City. (See DCP Study at 58-60, 64.)         *438 As described by the CPC, the proposed regulations
                                                                  were referred to the City's community and borough boards


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            12
            Case
725 Eatery Corp.     1:20-cv-03178-LJL
                 v. City                      Document
                         of New York, 408 F.Supp.3d         58-1
                                                    424 (2019)         Filed 05/27/20 Page 14 of 80


and the borough presidents for review and comment. (1995         the locational, anti-concentration, signage, and amortization
CPC Report at 13-23.) Out of thirty-nine community boards,       provisions were designed to target each of the identified
eleven voted in favor of the proposed zoning regulations,        adverse effects stemming from adult establishments. (See
eleven others voted in favor but wanted to make the zoning       1995 CPC Report at 42-43.) Referencing analyses conducted
proposal more restrictive (for example, by increasing the        by the DCP, 9 the CPC believed that the proposed regulations
buffer zones or adding additional sensitive receptors), four     would continue to allow adult establishments to locate and
voted in favor but wanted to make the zoning proposal less       operate in “substantial numbers in all boroughs and in
restrictive (for example, by decreasing the buffer zones or      a variety of locations, assuring sufficient access to adult
cabining the list of sensitive receptors), and thirteen voted    materials.” (1995 CPC Report at 44.) Nonetheless, the CPC
against the proposal. (1995 CPC Report at 13-16.) Of the         found modifications warranted in response to comments
thirteen community boards voting against the proposal, six       by the public. First, the CPC recommended modifications
still sought some restrictions on adult uses, and four wanted    that would increase the number of potential sites in *439
adult establishments banned entirely. (1995 CPC Report at        Manhattan without significantly impairing the efficacy of the
13.) The borough presidents for the Bronx and Staten Island      proposed regulations to account for Manhattan's greater share
recommended approval of the proposed regulations with            of adult establishments and potential users. (1995 CPC Report
modification, while the borough president for Manhattan          at 45-48.) Second, the CPC recommended modifications that
recommended against approval. (1995 CPC Report at 17-19.)        would clarify the adult-use definitions to “tailor application
Similarly, the Bronx, Queens, and Staten Island borough          of the regulations to the types of enterprises studied in the
boards voted to approve the proposed regulations with            DCP Study.” (1995 CPC Report at 45; see 1995 CPC Report
modification, whereas the Brooklyn and Manhattan borough         at 48-57.)
boards voted against approval. (1995 CPC Report at 19-21.)
                                                                 On October 25, 1995, the City Council passed Resolution
The CPC also conducted public hearings on the proposed           No. 1322, adopting the CPC's approval of the proposed
regulations on July 26 and 27, 1995. (1995 CPC Report at         regulations (the “1995 Regulations”). In broad strokes,
23-33.) Of the eighty speakers who testified, twenty-four        §§ 32-01 and 42-01 of the Amended Zoning Resolution
testified in favor of the proposal, while fifty-six opposed.     (“AZR”) subjected adult establishments in commercial and
As a general matter, those in favor of the proposal pointed      manufacturing zones to special locational, anti-concentration,
to the adverse secondary effects of adult establishments,        signage, and amortization provisions on top of the existing
such as decreased quality of life, increased crime, adverse      regulations that governed non-adult commercial uses in those
economic impacts on businesses and property values, and          districts. (PJA at 353, 356; 1995 CPC Report at 6-7.)
the intrusion of adult establishments (and with them, gaudy      With respect to location, AZR §§ 32-01 and 42-01 barred
or inappropriate signage) on the character of residential and    adult establishments from residential districts as well as
commercial areas. (1995 CPC Report at 25-30.) It should be       commercial and manufacturing districts that permitted new
noted that while some speakers who opposed the proposed          residential uses. (PJA at 354, 356; 1995 CPC Report at 7.)
regulations cited constitutional concerns and the fear that      In the specified commercial and manufacturing districts in
such regulations would disproportionately target the gay and     which adult establishments would be allowed, AZR §§ 32-01
lesbian communities, the “great preponderance of testimony”      and 42-01 required each establishment to be located at least
against the proposed regulations actually “reflected the         500 feet from certain sensitive receptors (i.e., an existing
perception that the proposal was not restrictive enough and      house of worship, school, or daycare center); another adult
that adult uses should be prohibited in more areas of the        establishment; or certain districts in which new residences
City” based on some of the same secondary-effects rationales.    were permitted—though houses of worship, schools, or
(1995 CPC Report at 25-30.)                                      daycare centers subsequently established within 500 feet of a
                                                                 conforming adult establishment would generally not render it
Ultimately, the CPC found the proposed zoning regulations        non-conforming. (PJA at 354, 356-57; 1995 CPC Report at
(with modifications) to be “an appropriate and necessary         7-8.) The 1995 Regulations also limited the number of adult
response to the adverse secondary effects stemming from          establishments per zoning lot to one establishment, not to
adult establishments” identified by the DCP Study, the studies   exceed 10,000 square feet of floor area and cellar space. (PJA
conducted in the City and in other municipalities, and public    at 354, 357; 1995 CPC Report at 7-8.)
testimony. (See 1995 CPC Report at 33-42.) It explained how



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                         13
            Case
725 Eatery Corp.     1:20-cv-03178-LJL
                 v. City                      Document
                         of New York, 408 F.Supp.3d         58-1
                                                    424 (2019)          Filed 05/27/20 Page 15 of 80


Under AZR §§ 52-734 and 52-77, non-conforming existing            Importantly for purposes of subsequent legal challenges to
adult establishments would generally be required to terminate     the City's adult-use regulations, AZR § 12-10 also offered
or change their operations to conform within one year of          guidance in determining whether a “substantial portion”
the effective date of the regulations or within one year of a     of a commercial establishment includes an adult use or
subsequent map change to allow business owners to recoup          whether a “substantial portion” of a book store's stock-in-
their investment in the adult portion of the establishment.       trade contains the materials enumerated in the ordinance. The
(PJA at 359-60; 1995 CPC Report at 11.) The amortization          former required a consideration of the following factors:
provisions set forth in AZR § 72-40 allowed owners to apply
the Board of Standards and Appeals at least 120 days before
the termination date for additional time to amortize their                    (1) the amount of floor area and
establishments. (PJA at 361-62; 1995 CPC Report at 11.)                       cellar space accessible to customers
Existing adult establishments made non-conforming solely                      and allocated to such uses; and (2) the
by virtue of being located within 500 feet of another adult                   amount of floor area and cellar space
establishment, being located in the same zoning lot as another                accessible to customers and allocated
adult establishment, or exceeding 10,000 square feet of floor                 to such uses as compared to the total
area and cellar space were not subject to the termination                     floor area and cellar space accessible
provisions. (PJA at 355, 357; 1995 CPC Report at 9.)                          to customers in the establishment.

Of course, these special restrictions apply only to “adult
establishments.” On that score, the 1995 Regulations              (PJA at 353.) As for the latter, AZR § 12-10 prescribed the
amended AZR § 12-10 to define the term “adult                     following considerations:
establishment” and four types of adult establishments
distinguished primarily by their emphasis on “specified
sexual activities” and “specified anatomical areas.” 10 (See                  (1) the amount of such stock accessible
1995 *440 CPC Report at 6.) Specifically, the proposed                        to customers as compared to the total
regulations defined an “adult establishment” as a commercial                  stock accessible to customers in the
establishment in which a “substantial portion” of the                         establishment; and (2) the amount of
establishment includes an “adult book store,” “adult eating                   floor area and cellar space accessible
or drinking establishment,” “adult theater,” or other “adult                  to customers containing such stock;
commercial establishment.” (PJA at 351.) In turn, AZR §                       and (3) the amount of floor area and
12-10 defined an “adult book store” as a book store that has                  cellar space accessible to customers
a “substantial portion” of its stock-in-trade printed matter or               containing such stock as compared
visual representations characterized by an emphasis on the                    to the total floor area and cellar
depiction or description of “specified sexual activities” or                  space accessible to customers in the
“specified anatomical areas.” (PJA at 351.) An “adult eating                  establishment.
or drinking establishment” was defined in the ordinance as
an eating or drinking establishment that “regularly features”
live performances or films characterized by an emphasis on
                                                                  (PJA at 353.)
“specified anatomical areas” or “specified sexual activities,”
or employees who, as part of their employment, “regularly
                                                                  The 1995 CPC Report explains why the CPC embraced
expose” to patrons “specified anatomical areas.” (PJA at
                                                                  a quantitative test based on floor area rather than a
351-52.) Similarly, AZR § 12-10 defined an “adult theater” as
                                                                  qualitative test. Specifically, the 1995 CPC Report noted that
a theater that “regularly features” live performances or films
                                                                  “[p]articular concern was expressed regarding the use of the
characterized by an emphasis on “specified anatomical areas”
                                                                  word ‘substantial’ in the definitions of adult book stores and
or “specified sexual activities,” and included “commercial
                                                                  of adult establishments. Certain speakers questioned whether
establishments where such materials or performances are
                                                                  the word provided sufficient guidance to an enforcement
viewed from individual enclosures.” (PJA at 352.)
                                                                  official to allow enforcement in an objective, non-biased,
                                                                  manner.” (1995 CPC Report at 50.) To allay these concerns,



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          14
            Case
725 Eatery Corp.     1:20-cv-03178-LJL
                 v. City                      Document
                         of New York, 408 F.Supp.3d         58-1
                                                    424 (2019)         Filed 05/27/20 Page 16 of 80


the 1995 CPC Report recommended that “substantial” be           book or video stores with a section of adult materials that
defined in terms of floor area:                                 is modest in scale as compared to the overall size of the
                                                                establishment.” (1995 CPC Report at 51.) Rather, the CPC
                                                                reiterated that “adult establishments” were “intended to be
             *441 To further the general intent                 only those establishments similar in nature to the types
            of the adult use regulations, the                   of enterprises described and studied in the DCP Study,
            [CPC] believes an enforcement agency                namely book and video stores, theaters, eating or drinking
            should consider the following factors               establishments and other commercial enterprises with a
            to establish whether a “substantial”                predominant, on-going focus on sexually explicit materials or
            portion of an establishment is occupied             activities.” 11 (1995 CPC Report at 49.) In other words, the
            by an adult use or adult materials:                 CPC emphasized that this “limited range of establishments”
            (1) the overall amount of floor area                analyzed in the DCP Study and found to give rise to adverse
            accessible to customers devoted to                  secondary effects “are the only establishments covered by the
            adult purposes; (2) the amount of                   adult use regulations.” (1995 CPC Report at 49.)
            floor area devoted to adult purposes
            as compared to the total commercial
            floor area of the establishment; and
                                                                        2. Legal Challenges to the 1995 Regulations
            (3) the amount of stock of a sexually
            explicit nature as compared to the                  The 1995 Regulations opened a Pandora's box of litigation
            total stock. As a general guideline, the            by over 100 owners and operators of adult establishments
            [CPC] believes that an establishment                as well as patrons of such establishments. (See 4431
            would need to have at least 40 percent              Compl. ¶¶ 27-28.) Defendants removed two of those actions
            of its accessible floor area used for               —Amsterdam Video, Inc. v. City of New York and Hickerson
            adult purposes to make it similar                   v. City of New York—to the Southern District of New York.
            to the establishments studied in the                The court remanded the claims arising under the New York
            DCP Study and thus be an “adult                     state constitution in both actions and held in abeyance the
            establishment” or “adult bookstore.”                federal constitutional claims pending the determination of the
                                                                 *442 state constitutional claims in state court. See Hickerson
                                                                v. City of New York, 932 F. Supp. 550, 559 (S.D.N.Y.
(1995 CPC Report at 50 (emphasis added).) In sum, the CPC       1996). Subsequently, Amsterdam Video and Hickerson were
embraced a floor-area approach due to its objective nature,     consolidated with a third case filed in New York state court
specifically rejecting an approach based on the nature or       —Stringfellow's of New York, Ltd. v. City of New York.
prominence of adult materials vis-à-vis non-adult materials
as overly subjective. (See 1995 CPC Report at 51 (“Other        On summary judgment, the state court upheld the 1995
factors, such as the nature or prominence of display of         Regulations under the state constitution, applying the
adult materials, would reinsert a level of discretion into an   standards set forth by New York's highest court in Town
enforcement effort which the [CPC] believes is unnecessary      of Islip v. Caviglia, 73 N.Y.2d 544, 542 N.Y.S.2d 139, 540
and should be avoided.”).)                                      N.E.2d 215 (1989). Stringfellow's of N.Y., Ltd. v. City of New
                                                                York, 171 Misc.2d 376, 653 N.Y.S.2d 801, 814 (N.Y. Sup. Ct.
One final point is worth noting. Notwithstanding the            1996). In particular, the Stringfellow's court determined that
preeminence of what eventually became known as the              the 1995 Regulations were content-neutral, that defendants
“60/40 Standard,” the 1995 CPC Report acknowledged that         proffered sufficient evidence of adverse secondary effects,
“there may be exceptions to this general guideline,” such       that the 1995 Regulations were no broader than necessary
as an establishment that moves a disproportionate amount        to achieve a significant governmental purpose, and that
of adult materials into a small floor area or one with over     defendants demonstrated an adequate number of available
10,000 square feet of floor area devoted to adult purposes,     alternative locations. Both the New York Appellate Division
irrespective of the overall size of the establishment. (1995    and the New York Court of Appeals unanimously affirmed.
CPC Report at 50-51.) The overarching theme is that the         Stringfellow's of N.Y., Ltd. v. City of New York, 241 A.D.2d
regulations “[were] not intended to cover general interest



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                         15
            Case
725 Eatery Corp.     1:20-cv-03178-LJL
                 v. City                      Document
                         of New York, 408 F.Supp.3d         58-1
                                                    424 (2019)             Filed 05/27/20 Page 17 of 80


360, 663 N.Y.S.2d 812 (1997) (memorandum), aff'd 91
N.Y.2d 382, 671 N.Y.S.2d 406, 694 N.E.2d 407 (1998).
                                                                                     *443 3. The 60/40 Standard

Following the New York Court of Appeals' decision in                At the same time that federal and state courts grappled
Stringfellow's, the Hickerson court denied plaintiffs' motion       with the constitutionality of the 1995 Regulations, the City's
for a temporary restraining order and preliminary injunction        Department of Buildings (“DOB”) periodically provided
staying enforcement of the 1995 Regulations. The court              enforcement guidance in the form of Operations Policy
found that plaintiffs failed to demonstrate a likelihood of         and Procedure Notices (“OPPNs”), which further interpreted
success on the merits because the collateral estoppel effect        various aspects of the 1995 Regulations. As relevant here,
of the state court factual findings in Stringfellow's would         Appendix A to OPPN # 6/96—issued on October 25, 1996—
also be dispositive of plaintiffs' federal constitutional claims.   echoed the factors set forth in AZR § 12-10 for determining
Hickerson v. City of New York, 997 F. Supp. 418, 424                whether a “substantial portion” of an establishment was
(S.D.N.Y. 1998). The Second Circuit affirmed, agreeing that         devoted to an adult establishment or whether a “substantial
plaintiffs could not show a likelihood of success on the merits     portion” of an establishment's stock-in-trade was devoted
because “the New York courts' rejection of plaintiffs' state        to specified materials. (PJA at 488.) It did not, however,
constitutional claims forecloses plaintiffs from relitigating,      reference the CPC's “general guideline” that an establishment
in the form of a First Amendment claim in federal court,            “would need to have at least 40 percent of its accessible
the same issues that were resolved against them in state            floor area used for adult purposes” to constitute an “adult
court.” Hickerson v. City of New York, 146 F.3d 99, 103             establishment” or “adult bookstore.” (1995 CPC Report at
(2d Cir. 1998). In so holding, the Second Circuit rejected          50.)
plaintiffs' contention that collateral estoppel ought not to
apply, explaining that “the issues decided and the standards        On July 22, 1998—on the heels of the New York Court of
applied by the New York state courts ... are the same that          Appeals' decision in Stringfellow's and the Second Circuit's
would be applicable to plaintiffs' First Amendment claim.”          decisions in Buzzetti and Hickerson—the DOB issued OPPN
Hickerson, 146 F.3d at 104.                                         # 4/98 to tease out the meaning of “substantial portion” as
                                                                    used in AZR § 12-10. (See PJA at 502.) In particular, OPPN
Though the Second Circuit's holding in Hickerson was                # 4/98 explained that an establishment included an adult
principally procedural, another panel of the Second Circuit         bookstore “if 40 percent of the establishment's floor area and
upheld the 1995 Regulations against facial challenges under         cellar space accessible to customers contains stock in adult
the First Amendment and Equal Protection Clause of the
                                                                    materials.” 12 (PJA at 503.) With respect to adult eating or
Fourteenth Amendment less than three months earlier. See
                                                                    drinking establishments, the DOB advised that whether a
Buzzetti v. City of New York, 140 F.3d 134 (2d Cir. 1998).
                                                                    “substantial portion” of an eating or drinking establishment
In Buzzetti—litigated roughly contemporaneously with the
                                                                    included an adult use should depend on “the amount of floor
cases meandering their way through the state courts—the
                                                                    area and cellar space accessible to customers allocated to
proprietor of a strip club and a female topless dancer
                                                                    adult use for performance and viewing purposes as compared
sought to preliminarily enjoin the enforcement of the 1995
                                                                    to total combined floor area and cellar space accessible to
Regulations, as relevant here, on the basis that the regulations
                                                                    customers.” (PJA at 503.) Thus, according to OPPN # 4/98,
constituted a presumptively invalid content-based restriction.
                                                                    a “substantial portion” of an establishment “is devoted to
The district court denied plaintiffs' motion, holding that
                                                                    an adult use”—making the establishment an “adult eating or
because the 1995 Regulations withstood the intermediate-
                                                                    drinking establishment”—if it “has at least 40 percent of the
scrutiny test governing content-neutral time, manner, and
                                                                    floor and cellar area that is accessible to customers[ ] available
place regulations under City of Renton v. Playtime Theatres,
                                                                    for adult performance and viewing purposes.” (PJA at 503.)
Inc., 475 U.S. 41, 106 S.Ct. 925, 89 L.Ed.2d 29 (1986),
plaintiffs failed to establish a likelihood of success on the
                                                                    The DOB's issuance of OPPN # 4/98 appears to have been
merits. Buzzetti v. City of New York, 1997 WL 164284, at
                                                                    motivated (at least in part) by developments in the Amsterdam
*2-3, *6 (S.D.N.Y. Apr. 8, 1997). The Second Circuit affirmed
                                                                    Video litigation proceeding in this district. In a hearing on
the district court's First Amendment holding for largely the
                                                                    plaintiff's preliminary injunction motion just two days after
same reasons. Buzzetti, 140 F.3d at 139-41.
                                                                    the release of OPPN # 4/98, the City represented to the court
                                                                    that any commercial establishment with less than 40 percent


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              16
            Case
725 Eatery Corp.     1:20-cv-03178-LJL
                 v. City                      Document
                         of New York, 408 F.Supp.3d         58-1
                                                    424 (2019)           Filed 05/27/20 Page 18 of 80


of its stock-in-trade or accessible floor area devoted to adult   60/40 Standard. Eating and drinking establishments erected
uses would comply with the 1995 Regulations—ostensibly,           partitions to separate their establishments into adult and non-
to avert plaintiff's constitutional vagueness challenge to the    adult sections or otherwise reduced the amount of accessible
“substantial portion” language in AZR § 12-10. (4431 Compl.       floor space devoted to adult uses. (See 4431 Compl. ¶ 37; PJA
¶¶ 33-35; 3732 Compl. ¶¶ 63-65; see PJA at 1675-76.) Thus,        at 229-30, 263-64, 267, 269-70, 285-86, 299-300.) Likewise,
according to Plaintiffs, the 1995 Regulations did not apply       bookstores redesigned their floor space and interiors or
to any adult business so long as it complied with the 60/40       reduced the number of private viewing booths in which
Standard. Less than a week after the DOB issued OPPN              patrons could view sexually explicit films. (See 3732 Compl.
# 4/98, the 1995 Regulations became enforceable on July           ¶ 66; PJA at 1622-23, 1645, 1664.) Notwithstanding its
28, 1998 when the U.S. Supreme Court denied a stay in             position in Amsterdam Video, the City commenced nuisance
Amsterdam Video, thereby ending the judicial stays that had       abatement proceedings against certain of these so-called
been in effect. See City of New York v. Les Hommes, 94            “60/40 establishments” that it believed to be engaged in sham
N.Y.2d 267, 702 N.Y.S.2d 576, 724 N.E.2d 368, 370 (1999).         compliance with the 60/40 Standard. The City argued that
                                                                  the “substantial portion” test applied only to adult bookstores
OPPN # 6/98, which the DOB released on August 13, 1998 to         and multi-use commercial establishments, not single-use
supersede OPPN *444 # 4/98, further refined the meaning of        eating or drinking establishments regularly featuring adult
the phrase “substantial portion.” (See PJA at 506.) Although      entertainment. All three levels of the New York state judiciary
OPPN # 6/98 left unchanged the guidance set forth by              rejected the City's contention that a single-use eating or
OPPN # 4/98 with respect to adult bookstores, it restated         drinking establishment with any adult component fell outside
the “substantial portion” test with respect to commercial         the 60/40 Standard. 13 See *445 City of New York v.
establishments with two or more uses in part as follows:          Dezer Props., Inc., 95 N.Y.2d 771, 710 N.Y.S.2d 836, 732
                                                                  N.E.2d 943, 943 (2000) (memorandum) (reasoning that as
  The determination as to whether a “substantial portion”
                                                                  a matter of statutory interpretation, “the interpretation urged
  of a commercial establishment with two or more uses,
                                                                  by the City would effectively excise the ‘substantial portion’
  at least one of which is not a book store, an eating
                                                                  component from the enactment in cases of eating or drinking
  or drinking establishment, a theater, or an “other adult
                                                                  establishments”).
  commercial establishment,” includes an adult use should
  include consideration of (1) the amount of floor area and
  cellar space accessible to customers allocated to adult use        C. The 2001 Zoning Amendments
  and (2) such amount of floor area and cellar space as           As previewed earlier, the adoption of the 60/40 Standard
  compared to total combined floor area and cellar space          raised the issue of whether the 1995 Regulations applied
  accessible to customers.                                        to establishments that—at least literally—complied with the
                                                                  60/40 Standard but essentially retained their non-conforming
  Thus, if [such a commercial establishment] has at least
                                                                  nature. As it did in Dezer Properties, the New York Appellate
  40 percent of the floor and cellar area that is accessible
                                                                  Division suggested that an adult bookstore's sham compliance
  to customers available to adult use, then a “substantial
                                                                  with the 60/40 Standard did not place it outside the reach
  portion” of the establishment is devoted to an adult use
                                                                  of the 1995 Regulations. See City of New York v. Les
  and the commercial establishment is deemed to be an adult
                                                                  Hommes, 258 A.D.2d 284, 685 N.Y.S.2d 49, 50 (1999)
  establishment.
                                                                  (memorandum), rev'd 94 N.Y.2d 267, 702 N.Y.S.2d 576, 724
(PJA at 507.) Of note—and somewhat inconsistent with              N.E.2d 368 (1999). The New York Court of Appeals reversed,
the City's representations in Amsterdam Video—OPPN                emphasizing the need to enforce the plain language of the
# 6/98 stated that this 60/40 Standard “shall not apply           City's guidelines as written—namely, by considering only
to a commercial establishment that is entirely an eating          floor area and stock-in-trade. Les Hommes, 702 N.Y.S.2d
or drinking establishment, a theater, an ‘other adult             576, 724 N.E.2d at 371-72. Stated differently, because neither
establishment,’ or any combination thereof,” (PJA at 508),        the 1995 Regulations nor the City's guidance mentioned other
sowing the seeds for additional litigation.                       factors that might be germane to a determination of bona
                                                                  fide compliance with the 60/40 Standard, “inject[ing] those
In this regulatory milieu, many adult establishments              considerations into the mix” was improper. Les Hommes, 702
modified their interior configurations to comply with the         N.Y.S.2d 576, 724 N.E.2d at 371-72. Confronted with these



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           17
            Case
725 Eatery Corp.     1:20-cv-03178-LJL
                 v. City                      Document
                         of New York, 408 F.Supp.3d         58-1
                                                    424 (2019)             Filed 05/27/20 Page 19 of 80


judicial decisions, the City opted again to amend the Zoning        in favor, and the Manhattan borough board and borough
Resolution.   14                                                    president voting in opposition. (2001 CPC Report at 23-24.)

                                                                    Public support for the 2001 Amendments waned in
                                                                    comparison to the 1995 Regulations. At a May 23, 2001
           1. The 2001 CPC Report and Proposal                      public hearing conducted by the CPC, five speakers testified
                                                                    in favor of the application compared to thirteen who opposed
On August 8, 2001, the CPC approved an application by
                                                                    it. (2001 CPC Report at 24.) Broadly speaking, those who
the DCP to amend the 1995 Regulations. In substance, the
                                                                    supported the proposal lamented the exploitation of the
application sought to eliminate the 60/40 Standard principally
                                                                    60/40 Standard by adult establishments and the judicial
by amending the definitions of “adult establishment” and
                                                                    interpretations of the 1995 Regulations that they claimed
“adult eating or drinking establishment.” The City Council
                                                                    undermined the intent of the regulations. (2001 CPC Report
passed Resolution No. 2096 on October 31, 2001, thereby
                                                                    at 24-25.) On the other hand, those who testified against
adopting the CPC's approval of these amendments (the
                                                                    the proposed amendments asserted that the record did not
“2001 Amendments”). (See PJA at 379-83.) Like the 1995
                                                                    demonstrate any correlation between 60/40 establishments
Regulations, the 2001 Amendments were also accompanied
                                                                    and adverse secondary effects, that the proposed amendments
by a CPC report that explained the amendments and the
                                                                    were overbroad and raised the specter of bias in enforcement,
reasons behind them. (See generally PJA at 709-834 (“2001
                                                                    and that adult establishments had already made substantial
CPC Report”).)
                                                                    financial expenditures in reliance on the 60/40 Standard.
                                                                    (2001 CPC Report at 25-28.)
According to the CPC, the 1995 Regulations needed to be
amended “to address attempts by adult establishments to
                                                                    Nevertheless, the CPC found the proposed amendments (with
remain in operation through superficial measures which do
                                                                    modifications) appropriate to “clarify certain definitions in
not alter the character of the establishments as enterprises with
                                                                    the text, in order to effectuate the [CPC's] original intent in
a ‘predominant, on-going focus on sexually explicit materials
                                                                    response to efforts by the operators of adult establishments to
or activities,’ ” as well as “several court rulings [that] have
                                                                    undermine implementation of the 1995 Regulations.” (2001
narrowed the scope and application of the [1995 Regulations]
                                                                    CPC Report at 29.) It emphasized that the 1995 Regulations
in a manner which the [DCP] believes is contrary to the
                                                                    were adopted to address the negative secondary effects
original intent.” (2001 CPC Report at 3-4.) The CPC noted
                                                                    flowing from establishments similar to those described in the
that as of 2000, 101—or 74 percent—of the City's 136
                                                                    DCP Study—that is, establishments “with a predominant, on-
adult establishments were 60/40 establishments. (2001 CPC
                                                                    going focus on sexually explicit materials or activities.” (2001
Report at 6.) Out of those 101 establishments, 75 were pre-
                                                                    CPC Report at 30 (quoting 1995 CPC Report at 49).)
existing establishments *446 that had subsequently adopted
60/40 configurations. (2001 CPC Report at 9-10.) While
                                                                    With respect to bookstores, the CPC explained that the
the total number of adult establishments decreased city-
                                                                    “substantial portion” qualifier and the “general guideline”
wide between 1993 and 2000, Times Square still housed the
                                                                    that eventually morphed into the 60/40 Standard enabled
greatest concentration of adult establishments. (2001 CPC
                                                                    enforcement officials to distinguish in an objective, non-
Report at 6-8.)
                                                                    biased manner between adult bookstores and neighborhood
                                                                    bookstores with a small amount of adult material. (2001
As with the 1995 Regulations, the 2001 Amendments were
                                                                    CPC Report at 30-31.) However, it pointed to the increasing
referred to the City's community boards, borough boards, and
                                                                    clarity that the 60/40 Standard “[was], alone, an insufficient
borough presidents for review and comment. Of those voting,
                                                                    measure of whether a book or video store has a ‘predominant
twelve community boards voted to approve the proposal,
                                                                    on-going focus’ on sexually explicit materials” in light of
two voted to approve but recommended more restrictive
                                                                    efforts by adult establishment owners to achieve superficial,
provisions, five—all located in Manhattan—voted against
                                                                    mathematical compliance while maintaining “a physical lay-
the proposal, and one voiced qualified opposition. (2001
                                                                    out or methods of operation which reflect a predominant
CPC Report at 20-23.) The voting for the borough boards
and borough presidents followed a similar pattern, with the         focus on the sale of adult materials.” 15 (2001 CPC Report
Queens borough board and borough president voting in favor          at *447 32-34.) In rejecting the argument that it first
of the application, the Brooklyn borough board also voting          needed to demonstrate adverse secondary effects by 60/40



                   © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          18
            Case
725 Eatery Corp.     1:20-cv-03178-LJL
                 v. City                      Document
                         of New York, 408 F.Supp.3d         58-1
                                                    424 (2019)           Filed 05/27/20 Page 20 of 80


establishments, the CPC noted the lack of any indication
that sham compliance somehow ameliorated those secondary          As for adult bookstores, the 2001 Amendments left the
effects or transformed adult bookstores into non-adult            “substantial portion” language from the 1995 Regulations
establishments. (2001 CPC Report at 34-35.)                       but established criteria relating to layout and method of
                                                                  operation through which a bookstore that facially complied
In contrast with the definition for adult bookstores, the         with the “substantial portion” test would nevertheless fall
definition for an “adult eating or drinking establishment”        within the purview of the adult-use regulations. (See 2001
did not contain the “substantial portion” language or any         CPC Report at 11-14, 34.) Specifically, the 2001 Amendments
consideration of floor area because the DCP Study did              *448 provided that non-adult materials would not be
not identify any “neighborhood bars or restaurants with           considered stock-in-trade for purposes of the “substantial
only ‘incidental’ topless or nude entertainment.” (2001 CPC       portion” assessment if the establishment had any of
Report at 31.) Therefore, the CPC had found “no basis             several enumerated features—namely (1) a layout requiring
to conclude that the negative secondary effects of adult          customers to pass through areas containing adult materials
establishments are any less present where topless or nude         to access non-adult materials; (2) one or more peep booths
dancers frequent only part of the customer-accessible floor       in which patrons can view adult films or live performances;
space in an eating or drinking establishment.” (2001 CPC          (3) requiring transactions for non-adult materials to be
Report at 31-32.) But the 2001 CPC Report faulted the             made in areas with adult materials; (4) offering non-adult
courts with propagating an erroneous interpretation of the        materials only for sale but offering adult materials for sale
“substantial portion” test that was “plainly inconsistent” with   or rental; (5) a greater variety of adult materials than non-
the intent of the 1995 Regulations “that it is immaterial how     adult materials; (6) restricting minors from the bookstore
much floor space in the eating or drinking establishment          or from any section of the bookstore offering non-adult
is used for the presentation of adult entertainment, such as      material; (7) disproportionately larger advertisements of adult
topless dancing.” (2001 CPC Report at 35-37 & n.3.)               materials than non-adult materials; (8) disproportionately
                                                                  larger window displays of adult materials than non-adult
The 2001 Amendments left intact the basic locational              materials; or (9) other features relating to layout and method
and anti-concentration provisions of the 1995 Regulations         of operation determined by the Commissioner of Buildings to
applicable to adult establishments. Critically, however, they     suggest that adult materials are a “substantial purpose of the
expanded the reach of the 1995 Regulations to encompass           business conducted” in the establishment. (PJRA at 1920-24.)
at least some 60/40 establishments. The 2001 Amendments
struck the “substantial portion” language from AZR § 12-10's      The 2001 Amendments also added a specific amortization
definition of “adult establishment,” now defining it as “a        provision to allow adult establishments that had made
commercial establishment which is or includes an adult            financial expenditures to comply with the 60/40 Standard
book store, adult eating or drinking establishment, adult         to recoup their investments. The CPC explicitly rejected the
theater, or other adult commercial establishment, or any          alternative course of allowing existing 60/40 establishments
combination thereof ....” (PJRA at 1916 (emphasis added);         to remain indefinitely, noting that 60/40 establishments were
2001 CPC Report at 15-16, 38.) AZR § 12-10 now defined            never intended to be allowed under the 1995 Regulations,
an “adult eating or drinking establishment” as one that           which the 2001 Amendments purported to clarify. (2001 CPC
“regularly features in any portion” of the establishment          Report at 42-43.) Thus, AZR § 72-41 established a one-year
live performances or films characterized by an emphasis on        amortization period for any adult establishment existing as
“specified anatomical areas” or “specified sexual activities,”    of August 8, 2001 in a prohibited location that had made
or employees who, as part of their employment, “regularly         investments in reliance on the 60/40 Standard. (PJRA at
expose” to patrons “specified anatomical areas.” (PJRA at         1929-31; see 2001 CPC Report at 43-44.) AZR § 72-41—
1917-18 (emphasis added); see 2001 CPC Report at 14-15,           like AZR § 72-40—afforded such 60/40 establishments an
37.) With respect to adult theaters, the 2001 Amendments          opportunity to apply to the Board of Standards and Appeals at
now clarified that “commercial establishments where [live         least 120 days before the October 31, 2002 termination date
performances or films characterized by an emphasis on             for extensions of time.
‘specified anatomical areas’ or ‘sexual activities’] are viewed
from one or more individual enclosures.” (PJRA at 1918-19         Finally, the 2001 Amendments also amended AZR §§ 32-01
(emphasis added); see 2001 CPC Report at 37.)                     and 42-01 to define the locational restrictions by reference



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           19
            Case
725 Eatery Corp.     1:20-cv-03178-LJL
                 v. City                      Document
                         of New York, 408 F.Supp.3d         58-1
                                                    424 (2019)         Filed 05/27/20 Page 21 of 80


to an adult business's establishment, as opposed to the terms   Court issued a temporary restraining order enjoining the
“located” and “existed.” (PJRA 1924-25, 1926-28.) The           enforcement of the 2001 Amendments against 60/40
CPC explained that this change would address “interpretive      establishments. (4431 Compl. ¶ 52; see also 3732 Compl.
problems where there is a conflict as to priority between two   ¶ 79.) In late 2003, the New York Supreme Court
competing establishments.” (2001 CPC Report at 40.) Thus,       granted summary judgment in favor of 60/40 establishments
the 2001 Amendments added identical provisions to AZR §§        challenging the 2001 Amendments. The trial court noted
32-01 and 42-01 explaining that an adult establishment would    that the City did not offer any evidence justifying the
be deemed established                                           2001 Amendments, highlighting the City's concession that
                                                                it had not studied the impact of 60/40 establishments. For
                                                                the People Theatres of N.Y., Inc. v. City of New York, 1
            upon the date of a permit issued by                 Misc.3d 394, 768 N.Y.S.2d 783, 785 (N.Y. Sup. Ct. 2003).
            the department of buildings therefor,               It also rejected the City's reliance on the DCP Study on
            or, in the case of an adult establishment           the rationale that 60/40 establishments arose after the 1995
            in existence prior to August 8, 2001,               Regulations, and thus could not have been studied by the
            as determined by the department of                  DCP in 1993. For the People Theatres of N.Y., 768 N.Y.S.2d
            buildings, subject to rules as the                  at 786. Thus, the trial court held the 2001 Amendments to
            department of buildings may prescribe               be unconstitutional because the City failed to demonstrate
            regarding the failure to perform work               that the predominant purpose of the 2001 Amendments was
            authorized under a permit or to                     to address negative secondary effects and because the 2001
            commence operation pursuant to a                    Amendments were “broader than needed to achieve the City's
            permit and the discontinuance of an                 purpose of ameliorating negative secondary effects.” For the
            adult establishment.                                People Theatres of N.Y., 768 N.Y.S.2d at 785 (citing Town of
                                                                Islip, 542 N.Y.S.2d 139, 540 N.E.2d at 218).

                                                                The New York Appellate Division reversed and declared the
(PJRA at 1926, 1928; see 2001 CPC Report at 16-19, 40-41.)
                                                                2001 Amendments constitutional. For the People Theatres
                                                                of N.Y., Inc. v. City of New York, 20 A.D.3d 1, 793
                                                                N.Y.S.2d 356, 371 (2005). The Appellate Division found
       2. Legal Challenges to the 2001 Amendments               unpersuasive plaintiffs' contention that the City provided
                                                                no evidence or study linking 60/40 establishments and the
The 2001 Amendments spawned a fresh wave of federal
                                                                negative secondary effects identified in the DCP Study. It
and state constitutional challenges by 60/40 establishments,
                                                                reasoned that the City was not required to conduct its own
including the three federal actions brought by the Club
                                                                study of 60/40 establishments, and that the City was entitled to
Plaintiffs. 16 While the state court *449 litigation resulted   rely on the DCP Study and studies by other municipalities so
in the New York Court of Appeals upholding the                  long as that evidence was reasonably believed to be relevant
constitutionality of the 2001 Amendments in 2017, its “long,    to the problem at hand. For the People Theatres of N.Y.,
complicated, and confusing history” featured three trips        793 N.Y.S.2d at 367-68. Accordingly, the Appellate Division
through the New York appellate courts. For the People           upheld the 2001 Amendments because the City reasonably
Theatres of N.Y., Inc. v. City of New York, 29 N.Y.3d 340, 57   believed that 60/40 establishments retained their essential
N.Y.S.3d 69, 79 N.E.3d 461, 463 (2017), cert. denied ––– U.S.   nature and predominant focus on sexually explicit expression,
––––, 138 S. Ct. 994, 200 L.Ed.2d 252 (2018) and ––– U.S.       plaintiffs failed to cast doubt on the City's rationale, and
––––, 138 S. Ct. 1000, 200 L.Ed.2d 252 (2018). To provide       the 2001 Amendments left open sufficient areas for lawful
a better understanding of the arguments and issues at play in   speech. For the People Theatres of N.Y., 793 N.Y.S.2d at
these cases—many of which are recycled from the state court     368-71.
litigation—this Court traces the contours of the state court
litigation.                                                     A divided New York Court of Appeals agreed that the City
                                                                proffered enough evidence in the first instance that 60/40
On October 29 and 30, 2002—just before the expiration of        establishments retained their essential nature *450 creating
the one-year termination period—the New York Supreme
                                                                negative secondary effects. 17 For the People Theatres of



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          20
            Case
725 Eatery Corp.     1:20-cv-03178-LJL
                 v. City                      Document
                         of New York, 408 F.Supp.3d         58-1
                                                    424 (2019)           Filed 05/27/20 Page 22 of 80


N.Y. v. City of New York, 6 N.Y.3d 63, 810 N.Y.S.2d 381,          A divided panel of the New York Appellate Division affirmed.
843 N.E.2d 1121, 1131 (2005). However, the majority found         The majority restated four criteria it previously identified
that plaintiffs also furnished evidence disputing the City's      for assessing whether a 60/40 establishment retained a
rationale and remanded for a factual determination as to          predominant, ongoing sexual focus—that is, the (1) “presence
whether the 60/40 establishments were “so transformed in          of large signs advertising adult content”; (2) a “significant
character that they no longer resemble the kinds of adult uses    emphasis on the promotion of materials ‘specified sexual
found ... to create negative secondary effects ... or whether     activities’ or ‘specified anatomical areas’ ”; (3) the “exclusion
these business' technical compliance with the 60/40 formula       of minors from the premises on the basis of age”; and
is merely a sham ....” For the People Theatres of N.Y., 810       (4) “difficulties in accessing nonadult materials.” For the
N.Y.S.2d 381, 843 N.E.2d at 1132-33. As relevant here, the        People Theaters of N.Y. v. City of New York, 131 A.D.3d
Court of Appeals rejected the notion that the City needed to      279, 14 N.Y.S.3d 338, 346 (2015) (citation and quotation
conduct a new study connecting 60/40 establishments with          marks omitted). The Appellate Division concluded as an
negative secondary effects. For the People Theatres of N.Y.,      evidentiary matter that the City satisfied only the second
810 N.Y.S.2d 381, 843 N.E.2d at 1132, 1133.                       factor for both adult bookstores and adult drinking and eating
                                                                  establishments, and thus failed to carry its burden. 20 For the
Following remand and a bench trial, the New York Supreme          People Theaters of N.Y., 14 N.Y.S.3d at 346-49.
Court upheld the constitutionality of the 2001 Amendments
as they related to adult bookstores and adult eating and          On June 6, 2017—almost fifteen years after the state court
drinking establishments. 18 For the People Theatres of N.Y.,      litigation commenced—the New York Court of Appeals
Inc. v. City of New York, 27 Misc.3d 1079, 897 N.Y.S.2d           unanimously reversed, holding that the City demonstrated
618, 625 (N.Y. Sup. Ct. 2010). It noted that the City's           that the 60/40 establishments “retained a predominant focus
burden “was a ‘light’ one” and that the City had “provided        on sexually explicit materials or activities.” For the People
substantial evidence that [plaintiffs'] dominant, ongoing focus   Theatres of N.Y., Inc. v. City of New York, 29 N.Y.3d
is on adult matters.” For the People Theatres of N.Y., 897        340, 57 N.Y.S.3d 69, 79 N.E.3d 461, 463 (2017). The
N.Y.S.2d at 625. The New York Appellate Division once             Court of Appeals faulted the lower courts with conflating
again reversed, vacated the lower court's determination of        intermediate scrutiny with the proper evidentiary standard
constitutionality, and remanded with further instructions. In     under the burden-shifting framework set forth by the plurality
particular, the Appellate Division faulted the trial court's      opinion in City of Los Angeles v. Alameda Books, Inc.,
“extremely terse decision” with failing to adequately explain     535 U.S. 425, 122 S.Ct. 1728, 152 L.Ed.2d 670 (2002). For
“whether the 60/40 establishments are similar in nature to        the People Theatres of N.Y., 57 N.Y.S.3d 69, 79 N.E.3d
adult establishments that have been shown by means of             at 475. It explained that the lower courts held the City to
empirical data to cause negative ‘secondary effects.’ ” For the   an erroneously high burden of proof in applying a “rigidly
People Theatres of N.Y., Inc. v. City of New York, 84 A.D.3d      mechanical approach” to assessing the predominant focus
48, 923 N.Y.S.2d 11, 17-18 (2011).                                of 60/40 establishments. For the People Theatres of N.Y.,
                                                                  57 N.Y.S.3d 69, 79 N.E.3d at 475. Based on its agreement
Following a second remand, the trial court struck down            that the City satisfied the second factor identified by the
the 2001 Amendments as facially unconstitutional under the        Appellate Division, it affirmed that “the City had relevant
federal and state constitutions. 19 For the People Theatres       evidence reasonably adequate to support its conclusion that
of N.Y., Inc. v. City of New York, 38 Misc.3d 663,                the adult establishments retained a predominant, ongoing
954 N.Y.S.2d 801, 809 (N.Y. Sup. Ct. 2012). The court             focus on sexually explicit activities or materials.” For the
found “significant and distinct differences between the 1994      People Theatres of N.Y., 57 N.Y.S.3d 69, 79 N.E.3d at 475-76.
adult entities and 60-40 entities,” such that “the current
establishments no longer resemble their 1994 predecessors.”
                                                                  II. The Club Plaintiffs' and Bookstore Plaintiffs' Actions
For the People Theatres of N.Y., 954 N.Y.S.2d at 810. Based
                                                                  Following the New York Court of Appeals' decision in For
on its conclusion that 60/40 establishments did *451 not
                                                                  the People Theatres, the City agreed not to enforce the
predominantly focus on sexual matters, the court determined
                                                                  2001 Amendments against Plaintiffs while the state court
that “there [was] no need for the 2001 amendments.” For the
                                                                  plaintiffs sought re-argument before the New York Court
People Theatres of N.Y., 954 N.Y.S. 2d at 810.
                                                                  of Appeals and certiorari before the U.S. Supreme Court.



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            21
            Case
725 Eatery Corp.     1:20-cv-03178-LJL
                 v. City                      Document
                         of New York, 408 F.Supp.3d         58-1
                                                    424 (2019)             Filed 05/27/20 Page 23 of 80


(4431 Compl. ¶¶ 64-68; 3732 Compl. ¶¶ 88-92.) The New               Bookstore Plaintiffs offer non-adult information and retail
York Court of Appeals denied re-argument on September               stock, as well as some adult-oriented information. (3732
12, 2017, though it purportedly left the motion by the adult        Compl. ¶ 31; PJA at 1617, 1644.) Like the Club Plaintiffs,
bookstores unresolved. (4431 Compl. ¶ 67; 3732 Compl. ¶             the Bookstore Plaintiffs would be required to terminate under
88.) On February *452 20, 2018, the Supreme Court denied            the City's adult-use regulations based on their location. (3732
certiorari, bringing the state court litigation to a close. (4431   Compl. ¶¶ 10-28; PJA at 1628-29, 1645, 1663-64.)
Compl. ¶ 69; 3732 Compl. ¶ 93.)
                                                                    The defendants in these actions are the City, Mayor Bill
                                                                    de Blasio, and Commissioner of Buildings Melanie E. La
   A. The Plaintiffs                                                Rocca. Defendant de Blasio succeeded defendant Michael
These actions are brought by plaintiffs that would not be           Bloomberg, who was Mayor when the Club Plaintiffs
considered “adult establishments” under the 1995 Regulation         commenced their actions. Defendant La Rocca succeeded
but would apparently be so classified under the 2001                defendant Rick D. Chandler, who was Commissioner of
Amendments. The Club Plaintiffs are comprised of the                Buildings when the operative complaints in these actions
following entities. Plaintiffs 725 Eatery, Corp. and 689 Eatery,    were filed. Both individual defendants, who are automatically
Corp. own and operate gentlemen's clubs located in the              substituted for their predecessors under Rule 25(d) of the
Times Square area of Manhattan—respectively, Platinum               Federal Rules of Civil Procedure, are the principal municipal
Dolls and Satin Dolls. (4431 Compl. ¶¶ 4-5.) Plaintiffs             officers charged with enforcing the Zoning Resolution. (4431
59 Murray Enterprises, Inc., AAM Holding Corp., West                Compl. ¶ 9; 3732 Compl. ¶¶ 35-36.) Finally, the City is
20th Enterprises Corp., and INS Ventures Ltd. also own              responsible for drafting and enacting the Zoning Resolution
and operate gentlemen's clubs scattered across New York             through its various departments and agencies. (3732 Compl.
City—respectively, New York Dolls in the Tribeca area               ¶ 33-34.)
of Manhattan (now known as “Flashdancers Downtown”),
Private Eyes in Manhattan's Hell's Kitchen (now known as
“Flashdancers NYC”), VIP Club New York in Manhattan's                   *453 B. The Claims
Flatiron District, and Vixen in the Ridgewood area of Queens.        [2] Plaintiffs assert causes of action under 42 U.S.C. §
(Second Amended & Supplemental Complaint, ECF No. 26,               1983 to vindicate the alleged deprivations of their First
02cv4432 (“4432 Compl.”), ¶¶ 7-10; PJA at 266.) Finally,            Amendment and Fourteenth Amendment rights. 21 Though
Plaintiffs Club at 60th, Inc. and Jacaranda own or operate          the operative complaints (especially those filed by the Club
Sapphire, a gentlemen's club located in Manhattan. (Second          Plaintiffs) are engorged by legal arguments and conclusions
Amended Complaint for Declaratory and Injunctive Relief             more appropriate for a brief, they advance materially the same
Under 42 U.S.C. § 1983, ECF No. 42, 02cv8333 (“8333                 theories when stripped to their core. Accordingly, this Court
Compl.”), ¶¶ 7-8, 10-16.) The Club Plaintiffs are all 60/40         reviews them in the aggregate.
establishments who, under AZR § 32-01 or AZR § 42-01,
would be required to terminate under the Zoning Resolution          The central theme that undergirds the Club Plaintiffs'
based on their current location. (4431 Compl. ¶¶ 4-5; 4432          and Bookstore Plaintiffs' complaints is that the 2001
Compl. ¶¶ 7-10; 8333 Compl. ¶¶ 7-8, 10-16; PJA at 228-31,           Amendments, if enforced, would decimate—and have
248-50, 262-63, 266-69, 284-85, 298-99.)                            already dramatically reduced—adult-oriented expression. For
                                                                    instance, the Club Plaintiffs allege that the fifty-seven adult
The Bookstore Plaintiffs are 336 LLC, Chelsea 7 Corp.,              eating or drinking establishments existing at the time the City
Gotham Video Sales & Distribution Inc., Rainbow Station             adopted the 2001 Amendments have now been culled to as
7 Inc., Video Lovers Inc., Vishara Video, Inc., Explore             few as twenty such establishments. (4431 Compl. ¶¶ 76-80.)
DVD LLC, Vishans Video, Inc., 725 Video Outlet Inc.,                And for their part, the Bookstore Plaintiffs claim that of the
Jaysara Video, Inc., DCD Exclusive Video Inc., and 557              roughly forty adult bookstores with booths that existed at
Entertainment Inc. As discussed, the Bookstore Plaintiffs           the time of the 2001 Amendments, only twenty to twenty-
operate bookstores in Manhattan, Brooklyn, and Queens               five bookstores currently exist. (3732 Compl. ¶¶ 96, 100;
that contain private viewing booths in which patrons may            PJA at 1626, 1649.) These bookstores would be considered
discreetly view sexually explicit films on a screen within the      “adult establishments” under the 2001 Amendments based on
enclosed booth, including those that may be judged by society       the presence of booths, but might not have been considered
as deviant. (3732 Compl. ¶¶ 10-28, 95-99; PJA 1619-21.) The


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            22
            Case
725 Eatery Corp.     1:20-cv-03178-LJL
                 v. City                      Document
                         of New York, 408 F.Supp.3d         58-1
                                                    424 (2019)             Filed 05/27/20 Page 24 of 80


“adult establishments” under the 1995 Regulations so long as        Compl. ¶¶ 131-134.) In substance, they allege that the process
they limited their booths to a portion of their establishment.      for adult establishments to obtain a permit from the DOB
(3732 Compl. ¶¶ 96, 100; PJA at 1624.) Of these bookstores,         differs from the process for non-adult establishments in
virtually none are located in permissible areas. (3732 Compl.       two significant ways. First, adult establishments may not
¶ 97.)                                                              use a self-certification procedure that substantially expedites
                                                                    the DOB approval process. (4431 Compl. ¶¶ 115-116;
The other side of the equation, according to Plaintiffs, is         3732 Compl. ¶ 135.) Second, permit applications by adult
that the number of adult establishments that would need             establishments must be reviewed by the City's legal counsel
to relocate if the City enforced the 2001 Amendments                for zoning compliance, for which there is no time limit. (4431
dwarfs the number of potential permissible sites for adult          Compl. ¶ 116.) The result is that permit applications by adult
establishments that the regulations leave open, especially          establishments may take over a year—if ever—to resolve,
when factoring in the anti-concentration requirements. (4431        further deterring adult establishments from attempting to
Compl. ¶ 81, 108-110; 3732 Compl. ¶¶ 101-102.) Plaintiffs           relocate. (4431 Compl. ¶ 117; 3732 Compl. ¶ 135; see also,
maintain that this “musical chairs” scenario is exacerbated         e.g., PJA at 300.)
by the fact that the permissible areas for relocation have
only been shrinking since 1995 (when the City last assessed         According to Plaintiffs, the amendments to AZR §§ 32-01
potential alternative sites) based on the subsequent re-zoning      and 42-01 are also problematic because they give sensitive
of previously allowable sites into prohibited zones and             receptors such as schools or churches a de facto veto over
changes in the number and location of sensitive receptors. 22       an adult use, through which a sensitive receptor that opposes
(See 4431 Compl. ¶¶ 82-96; 3732 Compl. ¶¶ 104-127.)                 an adult establishment may establish priority ahead of the
Moreover, Plaintiffs aver that the potential areas where            adult establishment by simply obtaining a permit while the
adult establishments would be nominally permissible consist         adult establishment waits (possibly forever) for approval of
largely of remote or undeveloped areas in the City unsuitable       its application. 23 (4431 Compl. ¶¶ 119-126; 3732 Compl. ¶¶
for retail commercial enterprises, such as areas designated for     136-139.) Based on the foregoing, Plaintiffs contend that the
amusement parks or heavy industry or areas containing toxic         City's permitting scheme constitutes an impermissible prior
 *454 waste. (See 4431 Compl. ¶¶ 97-107; 3732 Compl. ¶¶             restraint on speech in violation of the First Amendment and
140-158.)                                                           deprives them of equal protection of the laws in violation
                                                                    of the Fourteenth Amendments. (4341 Compl. ¶¶ 116, 118,
Accordingly, Plaintiffs claim that the 2001 Amendments              198-202; 3732 Compl. ¶¶ 169-172.)
violate their First Amendment free speech rights by
suppressing protected expression without any concomitant            Ultimately, Plaintiffs seek to enjoin Defendants from
reduction in secondary effects and by failing to provide            enforcing the 2001 Amendments, as well as a
sufficient alternative avenues for adult expression. (4431          judgment declaring the 2001 Amendments to be facially
Compl. ¶¶ 48-50, 135-169; 3732 Compl. ¶¶ 164-168.)                  unconstitutional. (See 4431 Compl., at 62; 4432 Compl., at
Separately, the Club Plaintiffs claim that by singling out non-     61; 8333 Compl., at 61-62; 3732 Compl., at 60.) The Club
conforming adult establishments for termination, the City's         Plaintiffs also seek declaratory and injunctive relief relating
mandatory termination provisions violate the Fourteenth             to the termination provisions codified at AZR §§ 52-77 and
Amendment's equal protection guarantees and also constitute         72-41. (See 4431 Compl., at 62; 4432 Compl., at 61; 8333
an invalid content-based restriction in violation of the            Compl., at 61-62.) Finally, all Plaintiffs seek attorney's fees
First Amendment. (4431 Compl. ¶¶ 179-194.) Finally,                 under 42 U.S.C. § 1988. (See 4431 Compl., at 62; 4432
the Bookstore Plaintiffs also assert a cause of action for          Compl., at 61; 8333 Compl., at 62; 3732 Compl., at 61.)
deprivation of property under the Fourteenth Amendment's
Due Process Clause. (3732 Compl. ¶¶ 173-174.)
                                                                       *455 C. Procedural History
Plaintiffs also challenge the constitutionality of the provisions   The Club Plaintiffs originally filed their actions in 2002 and
of the 2001 Amendments that key AZR §§ 32-01 and                    subsequently moved for preliminary injunctive relief and
42-01's locational and anti-concentration provisions of the         summary judgment in late 2002 and early 2003. (ECF No. 13,
adult use regulation to the date that a business receives           02cv4431; ECF No. 11, 02cv8333.) Following the New York
a permit from the DOB. (4431 Compl. ¶¶ 118-119; 3732                Supreme Court's initial invalidation of the 2001 Amendments



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            23
            Case
725 Eatery Corp.     1:20-cv-03178-LJL
                 v. City                      Document
                         of New York, 408 F.Supp.3d         58-1
                                                    424 (2019)             Filed 05/27/20 Page 25 of 80


in late 2003, however, this Court administratively closed the       often based on ‘procedures that are less formal and evidence
Club Plaintiffs' cases on September 26, 2003 on consent of the      that is less complete than in a trial on the merits.’ ” Mullins,
parties but allowed the cases to be reopened for good cause         626 F.3d at 51-52 (quoting Univ. of Tex. v. Camenisch, 451
on petition by any party. (ECF No. 43, 02cv4431.) The Club          U.S. 390, 395, 101 S.Ct. 1830, 68 L.Ed.2d 175 (1981)).
Plaintiffs' actions lay dormant for the next fifteen years while    Nonetheless, “motions for preliminary injunction should not
the constitutionality of the 2001 Amendments ping-ponged            be resolved on the basis of affidavits that evince disputed
through the New York state courts.                                  issues of fact.” Davis v. N.Y.C. Hous. Auth., 166 F.3d 432,
                                                                    437-48 (2d Cir. 1999).
By Order dated April 23, 2018, this Court reopened the
Club Plaintiffs' actions following a request by the Club             [6] Based on the foregoing principles, this Court considers
Plaintiffs for a conference. (ECF No. 51, 02cv4431; ECF             the evidentiary record submitted by the parties, though it
No. 12, 02cv4432; ECF No. 40, 02cv8333.) The Bookstore              addresses three additional matters in greater detail. First,
Plaintiffs commenced their action days later. (See ECF No.          Plaintiffs request that this Court take judicial notice of over
1, 18cv3732.) Following the granting of several extensions,         eighty documentary exhibits, categorized as follows: *456
Plaintiffs simultaneously filed their motions for preliminary       (1) City Council resolutions amending the City's Zoning
injunctions. (ECF No. 78, 02cv4431; ECF No. 32, 02cv4432;           Resolution; (2) provisions of the AZR; (3) provisions of the
ECF No. 57, 02cv8333; ECF No. 27, 17cv3732.) The                    New York City Administrative Code pertinent to the City's
parties jointly informed this Court that they did not believe       permitting scheme; (4) DOB materials, including directives,
an evidentiary hearing to be necessary and that no party            OPPNs, bulletins, handbooks, and rules; (5) portions of the
requested such a hearing. (See ECF No. 117, 02cv4431; ECF           legislative history of the 2001 Amendments, which includes
No. 81, 02cv4432; ECF No. 105, 02cv8333; ECF No. 69,                the DCP's application, reports accompanying the application,
17cv3732.) Accordingly, this Court resolves the preliminary         and transcripts of City Council and CPC hearings; (6) portions
injunction motions on the parties' briefs, documentary              of the case record for the state court challenges to the
exhibits, and stipulations of fact. See trueEx, LLC v.              2001 Amendments, including maps and studies admitted into
MarkitSERV Ltd., 266 F. Supp. 3d 705, 720 n.108 (S.D.N.Y.           the evidentiary record; (7) portions of the DCP's website;
2017) (deeming parties' explicit waiver of an evidentiary           (8) studies purporting to demonstrate the uniqueness of
hearing as “consent[ing] to the making of findings entirely         Manhattan; and (9) stipulations and agreements between the
on the paper record before the Court” (citations omitted));         parties to stay enforcement of the 2001 Amendments. (See
accord Charette v. Town of Oyster Bay, 159 F.3d 749, 755            PJA at 339-47, 1685-90; PJRA at 1882-90.) Each set of
(2d Cir. 1998) (noting that a party “may, of course, waive its      plaintiffs also requests that this Court take judicial notice of
right to an evidentiary hearing, but it is not entitled to have     certain adjudicative facts.
the court accept its untested representations as true if they are
disputed” (internal citations omitted)).                        Rule 201 of the Federal Rules of Evidence authorizes courts
                                                                to, at any stage of the proceeding, “judicially notice a fact that
                                                                is not subject to reasonable dispute because it: (1) is generally
                                                                known within the trial court's territorial jurisdiction; or (2)
                        DISCUSSION
                                                                can be accurately and readily determined from sources whose
I. Matters Considered                                           accuracy cannot reasonably be questioned.” Fed. R. Evid.
 [3]    [4]    [5] In the Second Circuit, courts “routinely 201(b), (d). While a court has discretion to take judicial notice
consider hearsay evidence in determining whether to             of a fact, it “must take judicial notice if a party requests it and
grant preliminary injunctive relief,” including affidavits,     the court is supplied with the necessary information.” Fed. R.
depositions, and sworn testimony. Mullins v. City of New        Evid. 201(c).
York, 626 F.3d 47, 52 (2d Cir. 2010) (collecting cases); accord
Park Irmat Drug Corp. v. Optumrx, Inc., 152 F. Supp. 3d 127,    This Court need not take judicial notice of the documentary
132 (S.D.N.Y. 2016) (citation omitted) (explaining that in      exhibits because it can consider those documents as part of
deciding a motion for a preliminary injunction, a “court may    the record on these motions. To the extent that Plaintiffs seek
consider the entire record[,] including affidavits and other    judicial notice of adjudicative facts contained within those
hearsay evidence”). As the Supreme Court has observed, “the     documentary exhibits, they have not identified such facts. Cf.
decision of whether to award preliminary injunctive relief is   Wright & Miller, 21B Fed. Prac. & Proc. Evid. § 5107.1 (2d



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             24
            Case
725 Eatery Corp.     1:20-cv-03178-LJL
                 v. City                      Document
                         of New York, 408 F.Supp.3d         58-1
                                                    424 (2019)            Filed 05/27/20 Page 26 of 80


ed. 1995) (advising that though the rule “does not state what                   of 500 potential sites to which adult
the request for judicial notice must contain in order to make                   establishments could relocate under
judicial notice mandatory[,] [a]t a bare minimum, the request                   the [1995 Regulations], did not include
should specify precisely the adjudicative fact that the court                   consideration of the 500-foot buffer
should notice, state whether [the] fact can be noticed as a                     zone being imposed around all then-
matter of common knowledge, and, if not, cite the court to                      existing and new adult establishments.
some source of reasonably indisputable accuracy in which the
noticed fact may be found” (footnote omitted)).
                                                                   (PJA at 345.) As an initial matter, the Club Plaintiffs simply
 [7] Absent additional specificity from Plaintiffs, this Court     make this assertion in their opening and reply briefs without
declines the invitation to sift through the record to divine       making any effort to point this Court to a source from which
what facts Plaintiffs seek to establish. See Kortright Capital     this fact may be “accurately and readily determined.” Fed.
Partners LP v. Investcorp Inv. Advisers Ltd., 327 F. Supp. 3d      R. Evid. 201(b). But even setting that aside, this Court's
673, 688 (S.D.N.Y. 2018) (reiterating that “ ‘[j]udges are not     independent review of the Plaintiffs' Joint Appendix reveals
like pigs, hunting for truffles buried in’ the record” (citation   some ambiguity in the veracity of this fact. (Compare PJA at
omitted) (alteration in original)). In any event, as discussed     1446 (representation in City's appellate brief before the New
above, courts may consider even inadmissible evidence in           York Court of Appeals that the DCP “also took into account ...
assessing the propriety of preliminary injunctive relief, be it    the requirement that an adult establishment be located a 500-
in the form of affidavits or documentary evidence. Accord          foot distance from ... other adult establishments”), with PJA
Flores v. Town of Islip, 2019 WL 1515291, at *2 (E.D.N.            at 1457 (deposition testimony by the DCP's then–Director of
Y. Apr. 8, 2019) (concluding that “at a threshold level,           Zoning and Urban Design that the DCP made no effort to
declarations, depositions, and other documentary evidence          analyze the impact of adult establishments on the location of
may be considered at the preliminary injunction stage”).           other adult establishments).) Against this backdrop, judicial
Thus, the documents subject to Plaintiffs' judicial notice
                                                                   notice would be improper. 25 This Court has reviewed the
request may properly be considered.
                                                                   remainder of Plaintiffs' requests for judicial notice and to
                                                                   the extent not expressly addressed herein, denies them as
As for the Plaintiffs' proffered adjudicative facts, this
                                                                   unnecessary to its disposition of the preliminary injunction
Court will take judicial notice of the fact that the 2001
                                                                   motions without prejudice to renewal at a later time.
Amendments have not been enforced against any of the
Plaintiffs through the present date. The record contains a
                                                                   Second, though the parties have submitted expert affidavits
Litigation Management Agreement dated September 25, 2017
                                                                   and analyses, as well as other affidavits that border on lay
between the Club Plaintiffs and Defendants making such a
                                                                   opinion testimony, such evidence has been considered on
representation. (PJA at 1462-64.) Similarly, the Bookstore
                                                                   the basis that courts may consider inadmissible evidence in
Plaintiffs *457 and Defendants entered into a Stipulation
                                                                   context of a preliminary injunction. E.g., Flores, 2019 WL
and Agreement dated August 2, 2017 that reflects the
                                                                   1515291, at *2 (citing, inter alia, Mullins, 626 F.3d at 52).
City's forbearance from enforcing the 2001 Amendments.
                                                                   Third, the parties have stipulated that various documents
(PJA at 1879-80.) Finally, the parties have stipulated to the
accuracy of this fact. (See Stipulation re Club Plaintiffs'        are true and accurate copies of the originals. 26 (See
Judicial Notice Requests (“Club Plaintiffs' Stipulation”), ¶       Club Plaintiffs' Stipulation ¶¶ 1-2, 5; Bookstore Plaintiffs'
4(a); Stipulation Relating to Judicial Notice (“Bookstore          Stipulation ¶¶ 1, 3.) The parties also stipulate that the portions
                                                                   of the City's Administrative Code submitted as Exhibits 16-19
Plaintiffs' Stipulation”), 24 ¶ 2.)
                                                                   to the Club Plaintiffs' *458 request for judicial notice were
                                                                   repealed in 2008, and that since 2008, “there is no legal
 [8] On the other hand, this Court declines to take judicial
                                                                   provision imposing a specific number of days in which DOB
notice of the Club Plaintiffs' proposed fact that
                                                                   is to issue a building alteration permit following approval of
                                                                   all construction documents or plans and following submission
                                                                   of a proper and complete application for such a permit.” (Club
             [t]he City's analysis, in response to the             Plaintiffs' Stipulation ¶ 4(c)(d).)
             constitutional challenge to the [1995
             Regulations], that there were in excess


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             25
            Case
725 Eatery Corp.     1:20-cv-03178-LJL
                 v. City                      Document
                         of New York, 408 F.Supp.3d         58-1
                                                    424 (2019)                Filed 05/27/20 Page 27 of 80


                                                                       injury that is neither remote nor speculative, but actual and
II. Legal Standard                                                     imminent, and one that cannot be remedied if a court waits
 [9] A preliminary injunction has been characterized as an             until the end of trial to resolve the harm.” Habitat for Horses v.
“extraordinary and drastic remedy” that “should not be                 Salazar, 745 F. Supp. 2d 438, 448 (S.D.N.Y. 2010) (quotation
granted unless the movant, by a clear showing, carries the             mark omitted) (quoting Grand River Enter. Six Nations, Ltd.
burden of persuasion.” Mazurek v. Armstrong, 520 U.S.                  v. Pryor, 481 F.3d 60, 66 (2d Cir. 2007)). Nevertheless, a
968, 972, 117 S.Ct. 1865, 138 L.Ed.2d 162 (1997) (per                  plaintiff “need only show a ‘threat of irreparable harm, not
curiam); see also Winter v. Nat. Res. Def. Council, Inc., 555          that irreparable harm already [has] occurred.’ ” Airbnb, Inc. v.
U.S. 7, 9, 129 S.Ct. 365, 172 L.Ed.2d 249 (2008). A party              City of New York, 373 F. Supp. 3d 467, 480 (S.D.N.Y. 2019)
seeking a preliminary injunction must typically establish (1)          (alterations in original) (quoting Mullins, 626 F.3d at 55).
the likelihood of irreparable harm in the absence of injunctive
relief; (2) either a likelihood of success on the merits, or            [15] Defendants do not dispute the presumption that a
sufficiently serious questions going to the merits of its claims       movant has established *459 irreparable harm in the
to make them fair ground for litigation; (3) that the balance of       absence of injunctive relief where, as here, the claims
hardships tips in the movant's favor; and (4) that a preliminary       involve an alleged deprivation of a constitutional right. See
injunction is in the public interest. N.Y. ex rel. Schneiderman        Mitchell v. Cuomo, 748 F.2d 804, 806 (2d Cir. 1984).
v. Actavis PLC, 787 F.3d 638, 650 (2d Cir. 2015); see also             Indeed, as the Second Circuit has reaffirmed, “[t]he loss of
Salinger v. Colting, 607 F.3d 68, 79-80 (2d Cir. 2010).                First Amendment freedoms, even for minimal periods of
                                                                       time, unquestionably constitutes irreparable injury.” 27 N.Y.
 [10]      [11]     [12] But where, as here, “a preliminary
                                                                       Progress & Protection PAC v. Walsh, 733 F.3d 483, 486 (2d
injunction is sought against government action taken in
                                                                       Cir. 2013) (quoting Elrod v. Burns, 427 U.S. 347, 373, 96
the public interest pursuant to a statutory or regulatory
                                                                       S.Ct. 2673, 49 L.Ed.2d 547 (1976)). Thus, assuming that
scheme, the less-demanding ‘fair ground for litigation’
                                                                       the 2001 Amendments—which purportedly impose a direct
standard is inapplicable, and therefore a ‘likelihood of
                                                                       limitation on speech—violate the Constitution, Plaintiffs have
success’ must be shown.” Forest City Daly Hous., Inc. v.
                                                                       demonstrated irreparable harm. Accord Monserrate v. N.Y.
Town of N. Hempstead, 175 F.3d 144, 149 (2d Cir. 1999)
                                                                       State Senate, 695 F. Supp. 2d 80, 90 (S.D.N.Y. 2010).
(citation omitted); accord Citigroup Glob. Mkts., Inc. v. VCG
Special Opportunities Master Fund, Ltd., 598 F.3d 30, 35
n.4 (2d Cir. 2010) (discussing three limited exceptions to          B. Likelihood of Success on the Merits
the general preliminary injunction standard). This “higher        [16]     [17] To establish a likelihood of success on the
standard reflects the judicial deference toward ‘legislation     merits, Plaintiffs “need not show that success is an absolute
or regulations developed through presumptively reasoned          certainty,” but only that “the probability of [their] prevailing
democratic processes.’ ” Forest City Daly Hous., 175 F.3d at     is better than fifty percent.” Airbnb, Inc., 373 F. Supp. 3d at
149 (citation omitted). Fundamentally, the “purpose of such      480 (alteration in original) (quoting Eng v. Smith, 849 F.2d 80,
interim equitable relief is not to conclusively determine the    82 (2d Cir. 1988)). Further, Plaintiffs need not demonstrate
rights of the parties, but to balance the equities as the litigation
                                                                 a likelihood of success on the merits of every claim—rather,
moves forward.” Trump v. Int'l Refugee Assistance Project,       they need only “show a likelihood of success on the merits of
––– U.S. ––––, 137 S. Ct. 2080, 2087, 198 L.Ed.2d 643 (2017)     at least one of [their] claims.” L.V.M. v. Lloyd, 318 F. Supp.
(internal citation omitted).                                     3d 601, 618 (S.D.N.Y. 2018) (citations omitted). Because
                                                                 this Court finds that Plaintiffs are more likely than not to
                                                                 succeed on the merits of their First Amendment free speech
III. Analysis
                                                                 claims—the crux of their complaints—it does not address
   A. Irreparable Injury                                         their alternative theories for finding the 2001 Amendments
 [13]     [14] Irreparable harm has been described as “the unconstitutional. See Eve of Milady v. Impression Bridal,
single most important prerequisite for the issuance of a         Inc., 957 F. Supp. 484, 487 (S.D.N.Y. 1997) (declining to
preliminary injunction.” Faiveley Transp. Malmo AB v.            address other claims based on finding that certain claims
Wabtec Corp., 559 F.3d 110, 118 (2d Cir. 2009) (citations and    “provide a basis for granting a preliminary injunction”).
quotation marks omitted). A plaintiff must demonstrate that
absent preliminary injunctive relief, it is likely to “suffer an



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 26
            Case
725 Eatery Corp.     1:20-cv-03178-LJL
                 v. City                      Document
                         of New York, 408 F.Supp.3d         58-1
                                                    424 (2019)            Filed 05/27/20 Page 28 of 80


                                                                   by the Supreme Court's secondary-effects doctrine developed
                                                                   by Young v. American Mini Theatres, City of Renton v.
                     1. Legal Principles
                                                                 Playtime Theatres, and their progeny. 29 In its seminal
 [18] [19] The First Amendment to the U.S. Constitution Young decision, the Supreme Court upheld Detroit's
prohibits Congress from making laws abridging the freedom        zoning ordinance for adult films against First Amendment
of speech. U.S. Const. amend. I. The First Amendment's           and Fourteenth Amendment challenges, explaining that
protections apply to the states and municipalities like the      “[r]easonable regulations of the time, place, and manner of
City through the Due Process Clause of the Fourteenth            protected speech, where those regulations are necessary to
Amendment. See Edwards v. South Carolina, 372 U.S. 229,          further significant governmental interests, are permitted by
235, 83 S.Ct. 680, 9 L.Ed.2d 697 (1963) (collecting cases). As   the First Amendment.” 30 *461 Young, 427 U.S. at 63
a prefatory matter, this Court also notes that while Plaintiffs  n.18, 96 S.Ct. 2440 (majority). Thus, it held that apart from
carry the burden of persuading this Court that they are entitled treating “adult theaters differently from other theaters and
to a preliminary injunction, Mazurek, 520 U.S. at 972, 117       the fact that the classification is predicated on the content of
S.Ct. 1865, Defendants bear the burden of justifying the         the material shown in the respective theaters, the regulation
governmental infringement on speech protected by the First       of the place where such films may be exhibited does not
Amendment, Nakatomi Invs., Inc. v. City of Schenectady,          offend the First Amendment.” Young, 427 U.S. at 63, 96 S.Ct.
949 F. Supp. 988, 991 (N.D.N.Y. 1997); see United States v.      2440. A plurality of the Court also upheld the ordinance on
Playboy Entmt. Grp., Inc., 529 U.S. 803, 816, 120 S.Ct. 1878,    equal protection grounds, concluding that because “what is
146 L.Ed.2d 865 (2000); *460 N.Y. Youth Club v. Town of          ultimately at stake is nothing more than a limitation on the
Harrison, 150 F. Supp. 3d 264, 272 (S.D.N.Y. 2015). 28           place where adult films may be exhibited, ... the city's interest
                                                                 in the present and future character of its neighborhoods
 [20]     [21]     [22] The Second Circuit has explained that adequately supports its classification of motion pictures”
“[a]t the heart of our First Amendment jurisprudence lies the    based on “the nature of its content.” Young, 427 U.S. at 70-72,
concern that if the government were able to impose content-      96 S.Ct. 2440 (plurality) (footnote omitted).
based burdens on speech, it could effectively drive certain
ideas or viewpoints from the marketplace.” Mastrovincenzo        The Supreme Court built upon this framework in Renton,
v. City of New York, 435 F.3d 78, 97-98 (2d Cir. 2006)           which it viewed as “largely dictated by [its] decision in
(quotation marks omitted) (quoting Hobbs v. County of            [Young].” Renton, 475 U.S. at 46, 106 S.Ct. 925. Under
Westchester, 397 F.3d 133, 148 (2d Cir. 2005)). Thus, content-   Renton, the Supreme Court first characterized the ordinance
based restrictions on speech are presumptively invalid and       at issue as a time, place, and manner regulation because it
must withstand strict scrutiny. See Mastrovincenzo, 435 F.3d     “does not ban adult theaters altogether, but merely provides
at 98 & n.15 (explaining that a content-based restriction must   that such theaters may not be located within 1,000 feet of
“serve[ ] a compelling governmental interest, [be] necessary     [certain sensitive receptors].” Renton, 475 U.S. at 46, 106
to serve the asserted [compelling] interest, [be] precisely      S.Ct. 925. After finding the time, place and manner regulation
tailored to serve that interest, and [be] the least restrictive  to be content-neutral, the majority framed the relevant inquiry
means readily available for that purpose” (citation omitted)     as whether the ordinance “is designed to serve a substantial
(third alteration in original)). On the other hand, “regulations governmental interest and allows for reasonable alternative
of expressive activity that are not based on content” trigger    avenues of communication.” Renton, 475 U.S. at 47-50, 106
only intermediate scrutiny. Mastrovincenzo, 435 F.3d at 98       S.Ct. 925. A majority of the Supreme Court subsequently
(citation omitted). In other words, content-neutral regulations  reaffirmed Renton's core intermediate scrutiny framework.
may “limit the time, place, or manner of expression—whether      See Alameda Books, 535 U.S. at 440, 122 S.Ct. 1728
oral, written, or symbolized by conduct—even in a public         (plurality); Alameda Books, 535 U.S. at 448-49, 122 S.Ct.
forum, so long as the restrictions are reasonable, are narrowly  1728 (Kennedy, J., concurring in the judgment).
tailored to serve a significant governmental interest, and leave
open ample alternative channels for communication of the
information.” Mastrovincenzo, 435 F.3d at 98.
                                                                                          2. Application

In the context of First Amendment challenges to adult               [23] As an initial matter, this Court finds that the City's
entertainment zoning regulations, this Court is also guided        adult-use regulations are “properly analyzed as a form of


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            27
            Case
725 Eatery Corp.     1:20-cv-03178-LJL
                 v. City                      Document
                         of New York, 408 F.Supp.3d         58-1
                                                    424 (2019)            Filed 05/27/20 Page 29 of 80


time, place, and manner regulation” because they do not            determination is further bolstered by other courts that have
categorically ban adult establishments, but principally restrict   reached the same conclusion in analyzing adult entertainment
their location. Renton, 475 U.S. at 46-47, 106 S.Ct. 925.          ordinances. See, e.g., Renton, 475 U.S. at 47-48, 106 S.Ct.
Following the Supreme Court's lead in Renton, this Court           925; Giggles World Corp. v. Town of Wappinger, 341 F. Supp.
next determines the content-neutrality of the City's adult-use     2d 427, 430 (S.D.N.Y. 2004).
regulations before applying the appropriate level of scrutiny.
                                                                   To be certain, Plaintiffs' assertion that the 2001 Amendments
                                                                   should be considered content-based restrictions on speech
                                                                   that are subject to strict scrutiny has some appeal. For
                      a. Content-Neutrality
                                                                   instance, even the Renton majority acknowledged that the
 [24] [25] [26] [27] The “principal inquiry” for content-ordinances at issue in that case and Young “[did] not appear
neutrality purposes is “whether the government has adopted a       to fit neatly into either the ‘content-based’ or the ‘content-
regulation of speech because of [agreement or] disagreement        neutral’ category,” Renton, 475 U.S. at 47, 106 S.Ct. 925,
with the message it conveys.” Lederman v. N.Y.C. Dept. of          and its determination that such ordinances are content-neutral
Parks & Recreation, 731 F.3d 199, 202 (2d Cir. 2013) (citation     is hardly undisputed, see Renton, 475 U.S. at 56-57, 106
omitted) (alteration in original). An ordinance that regulates     S.Ct. 925 (Brennan, J., dissenting) (describing the Renton
“expressive activity is content neutral so long as it is justified majority's content-neutrality analysis as “misguided” because
without reference to the content of the regulated speech.”         the ordinance on its face “imposes special restrictions on
Mastrovincenzo, 435 F.3d at 98 (citation omitted); see also        certain kinds of speech on the basis of content” (emphasis
Turner Broad. Sys., Inc. v. FCC, 512 U.S. 622, 643, 114            in original)); Alameda Books, 535 U.S. at 448, 122 S.Ct.
S.Ct. 2445, 129 L.Ed.2d 497 (1994) (“[L]aws that confer            1728 (Kennedy, J., concurring in the judgment) (“The fiction
benefits or impose burdens on speech without reference to          that this sort of ordinance is content neutral—or ‘content
the ideas or views expressed are in most instances content         neutral’—is perhaps more confusing than helpful .... These
neutral.”). Even if a regulation “has an incidental effect on      ordinances are content based, and we should call them so.”);
some speakers or messages but not others,” it is content-          Alameda Books, 535 U.S. at 457, 122 S.Ct. 1728 (Souter,
neutral so long as it “serves purposes unrelated to the content    J., dissenting) (describing laws applicable “selectively only
of expression.” Ward, 491 U.S. at 791, 109 S.Ct. 2746.             to speech of particular content” as “content correlated”); TJS
Accordingly, “[r]egulations *462 that target ‘only [the]           of N.Y., Inc. v. Town of Smithtown, 598 F.3d 17, 22 (2d
potential harmful secondary effects of speech’ are ... content-    Cir. 2010) (describing the determination of whether zoning
neutral and trigger intermediate, rather than strict, scrutiny.”   ordinances that target adult uses “are in fact content-neutral”
Mastrovincenzo, 435 F.3d at 98 (second alteration in original)     as “a tricky question”).
(citation omitted).
                                                                   And as Plaintiffs point out, the Supreme Court recently
 [28] Here, this Court concludes that the City's adult-use         reemphasized—albeit in a different context than here—that
regulations are content-neutral. Despite the fact that they        facially content-based regulations must survive strict scrutiny,
apply only to adult establishments, the 1995 Regulations and       even if they are justified without reference to a content-based
the 2001 Amendments are at bottom justified by the desire to       purpose. Reed v. Town of Gilbert, ––– U.S. ––––, 135 S. Ct.
reduce the adverse secondary effects of adult establishments,      2218, 2227-28, 192 L.Ed.2d 236 (2015). In striking down a
based on a fair read of the 1994 DCP Study, the 1995 CPC           municipal code that subjected different categories of signs to
Report, and the 2001 CPC Report. See Renton, 475 U.S. at           different restrictions based on the information they conveyed,
47, 106 S.Ct. 925 (finding ordinance to be content-neutral         the Supreme Court explained that “[g]overnment regulation
because it was “aimed not at the content” of adult films           of speech is content based if a law applies to particular
shown in adult theaters, “but rather at the secondary effects”     speech because of the topic discussed or the idea or message
of adult theaters on the surrounding community” (emphasis          expressed.” Reed, 135 S. Ct. at 2227. Thus, courts must first
in original)). Stated differently, the purpose of the adult-use    “consider whether a regulation of speech ‘on its face’ draws
regulations is not to suppress adult expression based on its       distinctions *463 based on the message a speaker conveys”
content. Accord Buzzetti, 140 F.3d at 140 (finding the 1995        before considering the regulation's purported justifications or
Regulations to be content-neutral); Stringfellow's of N.Y., 671    motives. Reed, 135 S. Ct. at 2227-28 (citation omitted).
N.Y.S.2d 406, 694 N.E.2d at 416-17 (same). This Court's



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            28
            Case
725 Eatery Corp.     1:20-cv-03178-LJL
                 v. City                      Document
                         of New York, 408 F.Supp.3d         58-1
                                                    424 (2019)          Filed 05/27/20 Page 30 of 80


Yet the federal courts of appeals that have considered           Ward v. Rock Against Racism, 491 U.S. 781, 798, 109 S.Ct.
Reed's impact on the Supreme Court's secondary-effects           2746, 105 L.Ed.2d 661 (1989)). In the free speech context, a
doctrine have roundly rejected the notion that Reed              “content-neutral ‘time, place, or manner’ restriction will be
changed the applicable law for zoning ordinances like            considered narrowly tailored unless ‘a substantial portion of
the 2001 Amendments. For instance, the Eleventh Circuit          the burden on speech does not serve to advance its goals.’
acknowledged that “Reed has called into question the             ” Mastrovincenzo, 435 F.3d at 98 (quoting Ward, 491 U.S.
reasoning undergirding the secondary-effects doctrine” but       at 799, 109 S.Ct. 2746); see TJS of N.Y., 598 F.3d at 22
nevertheless adhered to the Supreme Court's secondary-           (describing the adult zoning cases as descended from and
effects cases as “directly control[ling].” See Flanigan's        “bear[ing] a strong family resemblance” to the time, place,
Enters., Inc. of Ga. v. City of Sandy Springs, 703 F. App'x      and manner cases). Stated differently, “the law must not
929, 935-36 (11th Cir. 2017) (per curiam) (quoting Rodriguez     ‘burden substantially more speech than is necessary to further
de Quijas v. Shearson/Am. Express, Inc., 490 U.S. 477,           the government's legitimate interests.’ ” Packingham v. North
484, 109 S.Ct. 1917, 104 L.Ed.2d 526 (1989)); cf. Cricket        Carolina, ––– U.S. ––––, 137 S. Ct. 1730, 1736, 198 L.Ed.2d
Store 17, LLC v. City of Columbia, 676 F. App'x 162, 167         273 (2017) (citation omitted).
(4th Cir. 2017) (affirming district court's content-neutrality
determination under the Renton rubric without any discussion In Alameda Books, the Supreme Court clarified the
of Reed). Likewise, the Seventh Circuit expressed doubts thatevidentiary standard for “determining whether an ordinance
“Reed upends established doctrine for evaluating regulation  serves a substantial governmental interest” under Renton.
of businesses that offer sexually explicit entertainment, a   *464 Alameda Books, 535 U.S. at 433, 122 S.Ct.
category the Court has said occupies the outer fringes of    1728 (plurality). After restating Renton's holding that “a
First Amendment protection.” BBL, Inc. v. City of Angola,    municipality may rely on any evidence that is ‘reasonably
809 F.3d 317, 326 n.1 (7th Cir. 2015); accord Free Speech    believed to be relevant’ for demonstrating a connection
Coalition, Inc. v. Attorney Gen. U.S., 825 F.3d 149, 161 n.8 between speech and a substantial, independent government
(3d Cir. 2016).                                              interest,” a plurality of the Court articulated the following
                                                             framework: (1) as an initial matter, the “municipality's
Finally, despite Justice Kennedy's differences with the      evidence must fairly support the municipality's rationale
Alameda Books plurality, he endorsed the “central holding    for its ordinance”; (2) “[i]f plaintiffs fail to cast direct
of Renton” that “[a] zoning restriction that is designed     doubt on this rationale, either by demonstrating that the
to decrease secondary effects and not speech should be       municipality's evidence does not support its rationale or by
subject to intermediate rather than strict scrutiny” because furnishing evidence that disputes the municipality's factual
zoning regulations—even if content based—“have a prima       findings,” the municipality satisfies the Renton standard;
facie legitimate purpose.” Alameda Books, 535 U.S. at 448,   and (3) “[i]f plaintiffs succeed in casting doubt on a
122 S.Ct. 1728 (Kennedy, J., concurring in the judgment).    municipality's rationale in either manner, the burden shifts
Therefore, irrespective of the precise label that applies to back to the municipality to supplement the record with
adult-use zoning ordinances, this Court analyzes the 2001    evidence renewing support for a theory that justifies its
Amendments through the lens of intermediate scrutiny.        ordinance.” Alameda Books, 535 U.S. at 438-39, 122 S.Ct.
                                                             1728. Though this evidentiary burden is not a high bar, “[t]his
                                                             is not to say that a municipality can get away with shoddy data
                                                             or reasoning.” Alameda Books, 535 U.S. at 438, 122 S.Ct.
                     b. Narrow Tailoring
                                                             1728; accord Alameda Books, 535 U.S. at 451, 122 S.Ct. 1728
 [29] [30] [31] [32] For the intermediate scrutiny inquiry,(Kennedy, J., concurring in the judgment) (stating that “very
the “narrow tailoring requirement is satisfied so long as    little evidence is required” to allow municipalities “latitude to
the ... [content-neutral] regulation promotes a substantial  experiment”).
governmental interest that would be achieved less effectively
absent the regulation,” Mastrovincenzo, 435 F.3d at 98           Before applying these principles to the 2001 Amendments,
(emphasis removed) (alterations in original) (citation and       this Court briefly discusses Justice Kennedy's concurrence in
quotation mark omitted). The regulation need not be “the least   Alameda Books given its importance to Plaintiffs' briefs. In
restrictive or least intrusive means of [achieving the stated    relevant part, Justice Kennedy agreed with the correctness
governmental interest].” Hobbs, 397 F.3d at 149 (quoting         of the plurality's evidentiary framework but argued that the



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                         29
            Case
725 Eatery Corp.     1:20-cv-03178-LJL
                 v. City                      Document
                         of New York, 408 F.Supp.3d         58-1
                                                    424 (2019)           Filed 05/27/20 Page 31 of 80


plurality gave short shrift to the antecedent question of         the Supreme Court's secondary-effects framework. Accord
“what proposition ... a city need[s] to advance in order to       Ctr. for Fair Pub. Pol'y, 336 F.3d at 1163 (collecting cases
sustain a secondary-effects ordinance.” Alameda Books, 535        “explicitly stat[ing] that Justice Kennedy's separate decision
U.S. at 449, 122 S.Ct. 1728 (Kennedy, J., concurring in the       did little, if indeed anything, to the traditional Renton
judgment). He emphasized that “a city must advance some           framework”); see also Ben's Bar, 316 F.3d at 721 (describing
basis to show that its regulation has the purpose and effect      the difference between Justice Kennedy's concurrence and
of suppressing secondary effects, while leaving the quantity      the plurality opinion as “quite subtle”). Rather, this Court
and accessibility of speech substantially intact.” Alameda        views the concurrence's “how speech will fare” discussion as
Books, 535 U.S. at 449, 122 S.Ct. 1728. Put another way, a        clarifying or restating familiar analytical principles, including
municipality may not propose to “reduce secondary effects         that a time, place, and manner regulation must leave open
by reducing speech in the same proportion,” but rather, the       adequate alternative channels for the regulated speech.
“rationale of the ordinance must be that it will suppress         Accord Alameda Books, 535 U.S. at 443, 122 S.Ct. 1728
secondary effects—and not by suppressing speech.” Alameda         (plurality) (considering concurrence's views as “simply a
Books, 535 U.S. at 450, 122 S.Ct. 1728.                           reformulation of the requirement that an ordinance warrants
                                                                  intermediate scrutiny only if it is a time, place, and manger
 [33] While the Second Circuit has not weighed in,                regulation and not a ban”); World Wide Video of Wa., Inc.
other courts of appeals have—without extensive analysis—          v. City of Spokane, 368 F.3d 1186, 1195 (9th Cir. 2004)
regarded Justice Kennedy's concurrence as the controlling         (“Conceptually, this question dovetails with the requirement
opinion under the rule articulated by Marks v. United States,     that an ordinance must leave open adequate alternative
430 U.S. 188, 97 S.Ct. 990, 51 L.Ed.2d 260 (1977). See,           avenues of communication.”).
e.g., Connection Distrib. Co. v. Holder, 557 F.3d 321, 361-62
(6th Cir. 2009); Ben's Bar, Inc. v. Vill. of Somerset, 316 F.3d    [34] Applying these principles here, Defendants' stated
702, 722 (7th Cir. 2003); SOB, Inc. v. County of Benton,          interest of reducing the negative secondary effects of
317 F.3d 856, 862 n.1 (8th Cir. 2003); Ctr. for Fair Pub.         establishments with predominant, ongoing focus on adult-
Pol'y v. Maricopa County, 336 F.3d 1153, 1161 (9th Cir.           oriented expression certainly qualifies as a “substantial
2003); Peek-A-Boo Lounge of Bradenton, Inc. v. Manatee            governmental interest.” See Alameda Books, 535 U.S. at 436,
County, 337 F.3d 1251, 1264 (11th Cir. 2003). Marks provides      122 S.Ct. 1728 (finding that “reducing crime is a substantial
that “[w]hen a fragmented Court decides a case and no             government interest”); Renton, 475 U.S. at 50, 106 S.Ct. 925
single rationale explaining the result enjoys the assent of       (regarding a municipality's “interest in attempting to preserve
five Justices, the holding of the Court may be viewed as          the quality of urban life [as] one that must be accorded
that position taken by those Members who concurred in the         high respect” (quoting Young, 427 U.S. at 71, 96 S.Ct. 2440
judgments on the narrowest grounds.” Marks, 430 U.S. at           (plurality))); Buzzetti, 140 F.3d at 140 (“[C]oncerns similar to
193, 97 S.Ct. 990 (quotation marks omitted). This rule only       those advanced by New York City, such as preventing crime,
applies when “one opinion is a logical subset of other, broader   maintaining property values, and preserving the quality of
opinions”—that is, “only when the narrow opinion is the           urban life and the character of city neighborhoods, constitute
common denominator representing the position approved by          ‘substantial governmental interest[s].’ ” (second alteration in
at least five justices.” United States v. Alcan Aluminum Corp.,   original)). Thus, the pertinent question is whether the 2001
315 F.3d 179, 189 (2d Cir. 2003) (quoting *465 King v.            Amendments are sufficiently tailored to that interest.
Palmer, 950 F.2d 771, 781 (D.C. Cir. 1991) (en banc)).
                                                                  The Club Plaintiffs contend that the 2001 Amendments fail
Concededly, the precedential import of Justice Kennedy's          to satisfy the narrow tailoring requirement based on the lack
concurrence is somewhat unclear, despite the general              of evidence of new or continuing secondary effects from
consensus among the federal circuit courts. For one               60/40 establishments. In particular, they rehash the argument
thing, the “common denominator representing the position          raised in the For the People Theatres litigation that the DCP
approved by at least five justices” is arguably the plurality's   never studied the secondary effects of 60/40 establishments
evidentiary framework, the soundness of which Justice             and that in fact, some individuals testified to their belief
Kennedy expressly noted. Alcan Aluminum Corp., 315 F.3d           that 60/40 establishments did not result in any significant
at 189. But in any event, this Court does not understand          impacts. In this Court's view, the Club Plaintiffs ask too
Justice Kennedy's concurrence to have fundamentally altered       much of Defendants, who need only demonstrate that the



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            30
            Case
725 Eatery Corp.     1:20-cv-03178-LJL
                 v. City                      Document
                         of New York, 408 F.Supp.3d         58-1
                                                    424 (2019)           Filed 05/27/20 Page 32 of 80


2001 Amendments promote the City's interest in reducing
secondary effects more effectively than if they did not exist.
                                                                               c. Reasonable Alternative Channels

Defendants have met their burden of providing evidence that        [36] In the adult entertainment context, the Second Circuit
supports a link between the regulated speech and the asserted     has reaffirmed that “whether the challenged restriction
secondary effects. Alameda Books, 535 U.S. at 441, 122            leaves open adequate alternative avenues of communication”
S.Ct. 1728 (plurality). The DCP Study certainly demonstrates      requires “an assessment of available other locations, and
 *466 some nexus between deleterious secondary effects            whether those alternatives afford a reasonable opportunity to
and establishments with a predominant, ongoing focus on           locate and operate such a business.” TJS of N.Y., 598 F.3d
adult-oriented expression—both through its survey of the          at 21-22 (citing Hickerson, 146 F.3d at 107-08 and Buzzetti,
experiences of other municipalities as well as its own surveys    140 F.3d at 140-41). A municipality need not “identify the
and analysis. And the 2001 CPC Report, which cites to             exact locations to which adult establishments may locate,
judicial determinations that mechanical compliance with the       ‘as opposed to identifying the general areas that remain
60/40 Standard leaves the essentially non-conforming nature       available and proving that such areas contain enough potential
of the adult business intact, fairly supports the underlying      relocation sites that are physically and legally available to
rationale for the 2001 Amendments that 60/40 establishments       accommodate the adult establishments.’ ” TJS of N.Y., 598
may still have a predominant and ongoing focus on adult-          F.3d at 22 n.4 (quoting Hickerson, 146 F.3d at 107).
oriented expression. (2001 CPC Report at 33-35.) Cf. City of
Erie v. Pap's A.M., 529 U.S. 277, 296-97, 120 S.Ct. 1382, 146      [37] This availability inquiry centers on “whether proposed
L.Ed.2d 265 (2000) (relying on findings in judicial opinions      sites are physically and legally available, and whether
and the municipality's own findings). Therefore, Defendants       they are part of an actual commercial real estate market
had a reasonable basis to infer that regulating the location of   in the municipality.” TJS of N.Y., 598 F.3d at 27.
60/40 establishments would alleviate the negative secondary       Though this determination is fact dependent and somewhat
effects associated with establishments with a predominant,        nebulous, the Second Circuit has summarized some of
ongoing focus on sexual activity or materials.                    the relevant considerations. These factors include the (1)
                                                                  “pragmatic likelihood of [sites] ever becoming available to
 [35] Although the Club Plaintiffs correctly observe that         a generic commercial enterprise,” which connotes “genuine
certain individuals opposed the 2001 Amendments because           possibility”; (2) “accessibility to the general public”; (3) “the
they did not perceive any negative secondary effects from         surrounding infrastructure”; and (4) *467 “whether the sites
60/40 establishments, (see, e.g., 2001 CPC Report at 23,          are suitable for some generic commercial enterprise.” TJS
25-26), the First Amendment does not require a municipality       of N.Y., 598 F.3d at 27-28 (citations and quotation marks
to “conclusively prove its theory for establishing ... a          omitted) (alteration in original).
connection” between the regulated speech and the secondary
effects sought to be abated. White River Amusement Pub,            [38] [39] [40] [41] Availability does not mean that the
Inc. v. Town of Hartford, 481 F.3d 163, 170 (2d Cir. 2007).       acquisition or use of land must be profitable or commercially
Likewise, the Club Plaintiffs' suggestion that the City must      practicable, and sites are not rendered unavailable simply
furnish evidence linking 60/40 establishments with secondary      by being “ ‘already occupied by existing businesses,’ not
effects runs afoul of the notion that “a city need not prove      ‘currently for sale or lease’ or otherwise not ‘commercially
that such a link exists or prove that its ordinance will be       viable,’ ” TJS of N.Y., 598 F.3d at 27 (quoting Renton,
effective in suppressing secondary effects.” White River, 481     475 U.S. at 53-54, 106 S.Ct. 925). Similarly, the fact that
F.3d at 171. Because Defendants have shown that they “relied      a site must be developed or is located in an industrial or
on some evidence ‘reasonably believed to be relevant’ to the      manufacturing zone does not make it unsuitable. TJS of N.Y.,
problem of negative secondary effects” in enacting the 2001       598 F.3d at 28; see Renton, 475 U.S. at 53, 106 S.Ct. 925
Amendments, they have “demonstrate[d] that [they] further[ ]      (finding reasonable alternative avenues of communication
a substantial government interest.” White River, 481 F.3d at      based on “acreage in all stages of development from raw
171 (citation omitted).                                           land to developed, industrial, warehouse, office, and shopping
                                                                  space that is criss-crossed by freeways, highways, and roads”
                                                                  (citation omitted)). On the other hand, land may be excluded
                                                                  as unavailable if “the physical features of a site or the manner



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           31
            Case
725 Eatery Corp.     1:20-cv-03178-LJL
                 v. City                      Document
                         of New York, 408 F.Supp.3d         58-1
                                                    424 (2019)           Filed 05/27/20 Page 33 of 80


in which it has been developed are ‘totally incompatible with    Defendants submit a declaration by the DCP's Executive
any average commercial business,’ or the site lacks the basic    Director along with analyses completed by the DCP as
infrastructure that is a precondition to private development.”   to the areas in each borough where adult establishments
TJS of N.Y., 598 F.3d at 28 (citations omitted) (emphasis        could relocate. (Declaration of Anita Laremont, ECF No.
in original). In other words, the touchstone is whether “sites   102 (“Laremont Decl.”), ¶¶ 1, 11.) This analysis purports to
are part of the commercial market generally,” irrespective of    account for encumbered lots unlikely to be developed for
whether they meet the needs of adult businesses specifically.    commercial use, lots located within 500 feet of sensitive
TJS of N.Y., 598 F.3d at 28.                                     receptors or existing adult establishments, and lots subject
                                                                 to rezoning. (Laremont Decl. ¶ 11.) The DCP's analysis
 [42] [43] With respect to the temporal dimension of this concludes that over 2,800 lots larger than 2,500 square feet
prong, the Second Circuit held that “courts must consider the    exist in which adult establishments may be located, which
adequacy of alternatives available at the time the ordinance     appears to represent 2.8% of the City's land. (Laremont
is challenged.” TJS of N.Y., 598 F.3d at 22. In other words,     Decl. ¶ 11 & n.7.) By borough, the DCP identified 36 lots
a court “should account for circumstances as they exist at       in Manhattan, over 700 lots in Brooklyn, nearly 1,000 lots
the time the court issues its judgment, or as close as is        in Queens, over 550 lots in the Bronx, and over 550 lots
practicable to that time ....” TJS of N.Y., 598 F.3d at 23. As   in Staten Island that could accommodate adult businesses.
the Second Circuit observed, the “First Amendment does not       (Laremont Decl. ¶¶ 12-13, 16-19; Stipulation Among All
allow courts to ignore post-enactment, extralegal changes and    Parties re Certain Undisputed Facts, ECF No. 118, 02cv4431.)
the impact they have on the sufficiency of alternative avenues   According to the DCP, these areas are transit-accessible
of communication.” TJS of N.Y., 598 F.3d at 23. It reasoned      and have established patterns of commercial development.
that the First Amendment inquiry must “be attuned to [the]       (Laremont Decl. ¶¶ 14, 16-19.)
realities” that “[t]he alternatives available when a statute is
passed can disappear” or that “if a municipality opens up new    This Court also recognizes that courts assessing the
land to development, the availability of alternative sites might constitutionality of the 1995 Regulations and the 2001
very well increase.” TJS of N.Y., 598 F.3d at 23.                Amendments have found that they allowed sufficient
                                                                 alternative channels for communication. Buzzetti, 140 F.3d
 [44] [45] Finally, this Court rejects Plaintiffs' unsupported at 140-41; Stringfellow's of N.Y., 671 N.Y.S.2d 406, 694
contention that the availability of adequate sites must, as a    N.E.2d at 418-19; see For the People Theatres of N.Y., 793
categorical matter, be considered on a county-by-county basis    N.Y.S.2d at 371 (concluding without analysis that “sufficient
—namely, that Defendants must demonstrate the presence           area is available so that the amendments do not have the
of sufficient alternative channels for adult expression in       effect of suppressing, or greatly restricting access to, lawful
Manhattan. See Hickerson, 146 F.3d at 108 n.5 (rejecting         speech”). In particular, the DCP estimated that as of 1995,
argument that “the First Amendment requires proof of             nearly 5,000 acres of unencumbered land—or 500 sites
adequate available sites on a borough-by-borough basis”          of over 10,000 square feet—representing 4% of the City's
as “without foundation and unsupported by case law”);            land area remained available for the 148 establishments
cf. Mastrovincenzo, 435 F.3d at 101 (explaining that the         that would need to relocate under the 1995 Regulations.
“requirement that ‘ample alternative channels’ exist does not    (See Karnovsky Decl. ¶ 71.) And as of 2001, the DCP
imply that alternative channels must be perfect substitutes for  calculated that 101 displaced establishments would have had
those channels denied to plaintiffs by the regulation at hand”). roughly 4,800 unencumbered acres and 450 sites in which
Whatever the merits of Plaintiffs' arguments as to Manhattan's   to relocate. (Karnovsky Decl. ¶¶ 72-73.) Nonetheless, the
uniqueness with respect to real estate, entertainment, or        available percentage of the municipality's land area or acreage
culture, (e.g., PJA at 161-211), the First Amendment simply      are not necessarily dispositive. Cf. MJ Entmt. Enters., Inc. v.
“does not guarantee the right to communicate one's views at      City of Mount Vernon, 328 F. Supp. 2d 480, 485 (S.D.N.Y.
all times and places and in any manner that may be desired,”     2004) (recognizing that “there is no bright line test for
Heffron v. Int'l Soc'y for Krishna Consciousness, 452 U.S.       how much land ensures reasonable alternative avenues of
640, 647, 101 S.Ct. 2559, 69 L.Ed.2d 298 (1981). With these      communication”); T & A's, Inc. v. Town Bd. Of Town of
 *468 guiding principles in mind, this Court turns to the        Ramapo, 109 F. Supp. 2d 161 173-74 (S.D.N.Y. 2000) (same).
current alternative relocation sites throughout the City.




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          32
            Case
725 Eatery Corp.     1:20-cv-03178-LJL
                 v. City                      Document
                         of New York, 408 F.Supp.3d         58-1
                                                    424 (2019)              Filed 05/27/20 Page 34 of 80


On this preliminary record, this Court is skeptical that the          to believe that this result would not similarly be felt in the
2001 Amendments leave open sufficient alternative avenues             outer boroughs. Based on this evidence, this Court finds that
of communication. With respect to the outer boroughs,                 Plaintiffs have sufficiently demonstrated at this stage that
the DCP generated a map for each borough identifying                  the enforcement of the 2001 Amendments will deny them
the areas allowing and prohibiting adult establishments as            adequate alternative channels to offer their adult expression.
October 31, 2018. (See Laremont Decl., Exs. D-G.) For
areas permitting adult establishments, the DCP distinguished
between privately owned lots with non-transportation or                  C. Balance of Hardships and the Public Interest
utility land uses and lots that were either publicly owned             [46] [47] The preliminary injunction inquiry also requires
or had transportation or utility land uses, such as John              courts to “balance the competing claims of injury[,] ...
F. Kennedy International Airport and LaGuardia Airport.               consider the effect on each party of the granting or
Compared to the maps the DCP created in connection with               withholding of the requested relief, and pay particular regard
the 1995 Regulations, the 2018 maps appear to offer slightly          [to] the public consequences in employing the extraordinary
less available space for adult entertainment.                         remedy of preliminary relief.” Amarin Pharma, Inc. v. U.S.
                                                                      Food & Drug Admin., 119 F. Supp. 3d 196, 237-38 (S.D.N.Y.
But the City's maps do not seem to indicate how the amount            2015) (internal citations and quotation marks omitted).
of available land would be affected by the requirement that           Because “[t]hese factors merge when the Government is the
adult establishments be located at least *469 500 feet from           opposing party,” Batalla Vidal v. Nielsen, 279 F. Supp. 3d
sensitive receptors or other adult establishments. Accord             401, 436 (E.D.N.Y. 2018) (quoting Nken v. Holder, 556 U.S.
Cochran v. Town of Marcy, 143 F. Supp. 2d 235, 238                    418, 435, 129 S.Ct. 1749, 173 L.Ed.2d 550 (2009)), this Court
(N.D.N.Y. 2001) (issuing preliminary injunction in part based         considers them in tandem.
on “substantial questions ... as to whether any locations exist
within the Town to which plaintiff's business could legally            [48] [49] [50] This Court determines that the balance of
relocate”). Indeed, the DCP's analysis concedes that when             hardships weighs in favor of Plaintiffs and the issuance of
accounting for the impact of an adult establishment on the            preliminary injunctive relief would not disserve the public
location of other adult establishments, only a maximum of             interest. Many of the Club Plaintiffs and Bookstore Plaintiffs
                                                                      have submitted affidavits attesting to the hardship they may
thirteen adult establishments could co-exist in Manhattan, 31
                                                                      face if the 2001 Amendments were enforced, including the
even though the DCP identified thirty-six lots in Manhattan.
                                                                      loss of their businesses, the potential breach of their contracts
(Laremont Decl. ¶ 15.) When extrapolated to the City as a
                                                                      and leases, the possibility that their employees will lose their
whole, this statistic suggests that not assessing the effect of the
                                                                      jobs, the threat of criminal prosecution, and the financial
AZR's anti-concentration provisions may lead to a substantial
                                                                      and time costs of relocation. (See PJA at 227-311, *470
overestimation of the alternative avenues for speech. See TJS
                                                                      1616-1669.) Moreover, granting the requested relief would
of N.Y., 598 F.3d at 22 n.4 (requiring a municipality to prove
                                                                      not result in any harm to Defendants, who have already
at minimum that the “general areas that remain available ...
                                                                      refrained from enforcing the 2001 Amendments for eighteen
contain enough potential relocation sites that are physically
                                                                      years. While this Court credits Defendants' contention that
and legally available”).
                                                                      the 2001 Amendments are designed to abate the pernicious
                                                                      secondary effects of adult establishments, it also recognizes
The maps submitted by the Club Plaintiffs' expert, Michael
                                                                      that the City “does not have an interest in the enforcement
Berzak, support this intuition. (See PJA at 19-46.) As Berzak
explains, his maps demonstrate the effect of subsequent               of an unconstitutional law.” 32 N.Y. Progress & Prot. PAC,
zoning changes for each borough. And for Manhattan,                   733 F.3d at 488 (quotation marks omitted) (quoting Am.
Berzak's maps progressively superimpose the effect of                 Civil Liberties Union v. Ashcroft, 322 F.3d 240, 247 (3d
subsequent zoning changes, existing sensitive receptors and           Cir. 2003)). Rather, as this circuit has recognized, “securing
adult establishments, sites unavailable for any commercial            First Amendment rights is in the public interest.” N.Y.
use, and the AZR's anti-concentration provisions. (PJA at             Progress & Prot. PAC, 733 F.3d at 488; see also Ligon v.
2, 9-13.) A review of Berzak's Manhattan maps—which                   City of New York, 925 F. Supp. 2d 478, 541 (S.D.N.Y.
Defendants do not appear to refute—indicates that the                 2013) (“[T]he public interest lies with the enforcement of the
potential alternative sites for adult businesses to relocate has      Constitution.”).
substantially diminished since 1995, and there is no reason



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             33
            Case
725 Eatery Corp.     1:20-cv-03178-LJL
                 v. City                      Document
                         of New York, 408 F.Supp.3d         58-1
                                                    424 (2019)             Filed 05/27/20 Page 35 of 80


                                                                   (US), Inc., 754 F. Supp. 2d 616, 626 (S.D.N.Y. 2010) (“It is
                      CONCLUSION
                                                                   well-settled that a district court has ‘wide discretion in the
The adult-use regulations that are the subject of these now-       matter of security and it has been held proper for the court to
revived constitutional challenges are a throwback to a bygone      require no bond where there has been no proof of likelihood
era. The City's landscape has transformed dramatically             of harm [to the non-movant].’ ” (citations omitted)).
since Defendants last studied the secondary effects of adult
establishments twenty-five years ago. As Proust might say,         The parties in all four actions are directed to appear for a
the “reality that [the City] had known no longer existed,”         status conference on October 31, 2019 at 11:00 a.m. and to
and “houses, roads, [and] avenues are as fugitive, alas, as        file a joint status report by October 24, 2019 detailing their
the years.” Marcel Proust, Swann's Way, in Remembrance of          respective positions on how to proceed with the balance of
Things Past (C.K. Scott Moncrieff trans., 1922) (1913).            this action. Counsel are further directed to confer with each
                                                                   other prior to the conference regarding all of the subjects to
This Court reiterates that its determination of this motion        be considered pursuant to Rule 26(f) of the Federal Rules of
says nothing about whether Plaintiffs will in fact succeed on      Civil Procedure and to outline their discovery plan pursuant
the merits of their claims. However, for the reasons stated        to that Rule in their joint status report.
above, Plaintiffs' motions for preliminary injunctions are
granted. Defendants are enjoined from enforcing the 2001           The Clerk of Court is directed to terminate the motions
Amendments pending a final judgment on the merits. Cf.             pending at ECF No. 78 *471 in 02cv4431, ECF No. 32
Whole Woman's Health v. Hellerstedt, ––– U.S. ––––, 136            in 02cv4432, ECF No. 57 in 02cv8333, and ECF No. 27 in
S. Ct. 2292, 2307, 195 L.Ed.2d 665 (2016) (reiterating the         18cv3732 and file a copy of this Opinion & Order on all four
propriety of an injunction prohibiting the enforcement of a        dockets.
facially unconstitutional statute). Because Defendants do not
identify any “costs or damages” they may incur if wrongfully       SO ORDERED.
enjoined, this Court waives the Rule 65(c) bond requirement
in its discretion. Accord Christian Fellowship Ctrs. of N.Y.,
                                                                   All Citations
Inc. v. Vill. of Canton, 377 F. Supp. 3d 146, 167 n.16
(N.D.N.Y. 2019); see Rex Medical L.P. v. Angiotech Pharms.         408 F.Supp.3d 424


Footnotes
1      The Club Plaintiffs' operative complaints contain materially identical recitations of the facts and legal theories. Likewise,
       Defendants filed an identical set of documents in opposition to Plaintiffs' motions for preliminary injunction in all four
       actions. (See ECF Nos. 101, 102, 103, 105, 02cv4431; ECF Nos. 58, 59, 60, 62. 02cv4432; ECF Nos. 83, 84, 85, 87,
       02cv8333; ECF Nos. 50, 51, 52, 54, 18cv3732.) For the sake of simplicity, this Opinion & Order cites to the 4431 Complaint
       when referring to the Club Plaintiffs' identical allegations and to the ECF numbers corresponding to the 02cv4431 docket
       when referring to documents submitted by Defendants.
2      The five categories proposed by the CPC were adult bookstores, adult motion picture theaters, peep show providers,
       topless bars, and massage parlors. (DCP Study at 31.)
3      The TSBID's review of data for assessed property values is somewhat inconclusive on this issue, remarking that “while it
       may be that the concentration of adult use establishments has a generally depressive effect on the adjoining properties ...
       we do not have sufficient data to prove or disprove this thesis.” (DCP Study at 40-41 (ellipses in original).)
4      For each of the six areas—two in Manhattan and one in each of the other boroughs—the DCP compared survey
       blockfronts containing at least one adult use with similar control blockfronts without any adult uses. Three of the areas
       studied contained only one adult use. (DCP Study at 47.)
5      Twenty-three out of twenty-eight community organizations responded, compared with seventy out of ninety-seven
       businesses. The sample sizes for real estate brokers, police officers, and sanitation department officials were
       comparatively smaller—namely, thirteen real estate brokers in total and one police officer and sanitation department
       official for each survey area. (See DCP Study at 48-51.)
6      There is nothing inherently problematic with the DCP Study's reliance on studies conducted by other municipalities. See
       City of Renton v. Playtime Theatres, Inc., 475 U.S. 41, 51-52, 106 S.Ct. 925, 89 L.Ed.2d 29 (1986) (“The First Amendment
       does not require a city ... to conduct new studies or produce new evidence independent of that already generated by



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              34
            Case
725 Eatery Corp.     1:20-cv-03178-LJL
                 v. City                      Document
                         of New York, 408 F.Supp.3d         58-1
                                                    424 (2019)            Filed 05/27/20 Page 36 of 80


      other cities, so long as whatever evidence the city relies upon is reasonably believed to be relevant to the problem that
      the city addresses.”).
7     To be certain, the DCP acknowledged that especially for the study areas with only one adult establishment, “the DCP
      survey did not yield conclusive evidence of a direct relationship between the adult use and the urban ills affecting the
      community.” (DCP Study at 62; cf. 4431 Compl. ¶ 13.) However, it attributed this result to “the fact that, in a city as dense
      and diverse as New York, it is difficult to isolate specific impacts attributable to any particular land use”—an issue that
      also plagued other municipal studies. (DCP Study at 62.)
8     The parties have submitted over 2,000 pages of affidavits and documentary evidence in connection with Plaintiffs'
      motions. This record includes the PJA and the sequentially numbered Plaintiffs' Joint Reply Appendix in Support of
      Plaintiffs' Reply to Defendant's Response to Plaintiffs' Motion for Preliminary Injunction (“PJRA”). These materials may
      be found at ECF Nos. 80-96, 98, and 112-115 in case number 02cv4431; ECF Nos. 34-51, 54, and 69-72 in case number
      02cv4431; ECF Nos. 59-75, 80, and 97-100 in case number 02cv8333; and ECF Nos. 29-45, 47, and 61-64 in case
      number 18cv3732. For the sake of simplicity, this Court cites to the record page when referring to a document that is part
      of the PJA or PJRA unless expressly stated otherwise.
9     The version of the 1995 CPC Report submitted by the parties does not appear to attach the DCP analysis, nor does it
      cite to any particular document.
10    “Specified sexual activities” were defined as “(i) human genitals in a state of sexual stimulation or arousal; (ii) actual or
      simulated acts of human masturbation, sexual intercourse or sodomy; or (iii) fondling or other erotic touching of human
      genitals pubic region, buttock, anus or female breast.” (PJA at 352.) “Specified anatomical areas” were defined as “(i)
      less than completely concealed and opaquely concealed: (a) human genitals, pubic region, (b) human buttock, anus, or
      (c) female breast below a point immediately above the top of the areola; or (ii) human male genitals in a discernibly turgid
      state, even if completely and opaquely concealed.” (PJA at 353.) As the 1995 CPC Report explains, these terms were
      “used in most zoning ordinances throughout the country.” (1995 CPC Report at 6.)
11    In a similar vein, the terms “regularly” and “characterized by an emphasis” were meant to circumscribe the applicability of
      the proposed regulations to establishments “that have a principal focus on sexual activities or anatomy as entertainment”
      and those “that have adult entertainment on a frequent, on-going basis.” (1995 CPC Report at 51-52.)
12    Separately, a bookstore would also be considered an “adult book store” if a “substantial portion,” defined as “at least 40
      percent of the book store's total [accessible stock],” was “comprised of adult materials.” (PJA at 503.)
13    Notably, although the New York Appellate Division rejected the City's argument that the 60/40 Standard did not
      apply to any single-use establishment with an adult component, it found that the establishment nevertheless “failed to
      prove compliance with the [60/40 Standard]” despite having only 28 percent of its total floor space dedicated to adult
      entertainment because its attempt to comply was, “as a matter of law, a sham” that left the non-conforming nature
      essentially intact. City of New York v. Dezer Props., Inc., 259 A.D.2d 116, 697 N.Y.S.2d 41, 45 (1999), rev'd 95 N.Y.2d
      771, 710 N.Y.S.2d 836, 732 N.E.2d 943 (2000). The New York Court of Appeals reversed, holding that whether the
      establishment actually complied with the 60/40 Standard was not properly before the Appellate Division and consequently
      could not be reached by the high court. Dezer Props., 710 N.Y.S.2d 836, 732 N.E.3d at 943.
14    OPPN # 6/98 was itself superseded by OPPN # 1/00. (See PJA at 506.) OPPN # 1/00 “stated explicitly that it was intended
      to address the Court of Appeals decision in Les Hommes. and that it ‘sets forth additional considerations or factors not
      specifically set forth in [the prior OPPN] to assure that the adult use provisions are not undermined by sham efforts at
      compliance.” City of New York v. Warehouse on the Block, Ltd., 183 Misc.2d 489, 703 N.Y.S.2d 900, 901-02 (N.Y. Sup.
      Ct. 2000) (alteration in original). Nonetheless, because it is immaterial to this Court's decision and because the parties
      do not address it in their briefing or even appear to have included it in the record, this Court declines to consider it.
15    The CPC detailed some of these tactics, which include buying inexpensive instructional videos, martial arts films, or
      cartoons in bulk and leaving opened cartons of titles on the floors or “stacked haphazardly on shelves without any attempt
      at organization or categorization.” (2001 CPC Report at 32-33.) As indicia of a predominant focus on the sale of adult
      materials, the CPC cited layouts requiring customers to pass through an adult section to reach a non-adult section, a
      greater selection of adult material than non-adult material, or layouts requiring customers to consummate any transactions
      in adult sections of the establishment. (2001 CPC Report at 33.)
16    A fourth action brought by owners and operators of another gentlemen's cabaret, captioned Pulse Nite Club, Inc. v. City
      of New York, was voluntarily dismissed on April 26, 2018. (See ECF No. 3, 02cv6193.)
17    The dissent disagreed that the 2001 Amendments functioned merely as a clarification of the 1995 Regulations, instead
      characterizing them as creating “new law.” For the People Theatres of N.Y., 810 N.Y.S.2d 381, 843 N.E.2d at 1134
      (Kaye, C.J., dissenting). Similarly, because it saw 60/40 establishments as fundamentally different from the pre-1995



              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              35
            Case
725 Eatery Corp.     1:20-cv-03178-LJL
                 v. City                      Document
                         of New York, 408 F.Supp.3d         58-1
                                                    424 (2019)             Filed 05/27/20 Page 37 of 80


      adult establishments, it argued that the 2001 Amendments could not be justified by reference to the 1995 Regulations.
      For the People Theatres of N.Y., 810 N.Y.S.2d 381, 843 N.E.2d at 1136.
18    The trial court found the 2001 Amendments unconstitutional with respect to adult theatres and entered a permanent
      injunction. The City did not appeal this portion of the judgment.
19    In a separate dicta section, the court doubted that “an 18 year old study of the negative effects of the 100% entities can be
      applied to the current 60-40 entities without determining the actual negative secondary effect of these institutions today.”
      For the People Theatres of N.Y., 954 N.Y.S.2d at 810. It lambasted the City's “fictionalized reliance on the [DCP Study]”
      and remarked that the 2001 Amendments should have been struck down as urged by the New York Court of Appeals'
      dissent. For the People Theatres of N.Y., 954 N.Y.S.2d at 810.
20    The dissenters took issue with the majority's “mechanical and mathematical approach” in considering the factors the
      Appellate Division previously identified. For the People Theaters of N.Y., 14 N.Y.S.3d at 355-56. In their view, the City
      only needed to demonstrate that the essential nature of the 60/40 establishments—i.e., a predominant, ongoing focus
      on sexually explicit materials or activities—had not changed to sustain the 2001 Amendments. For the People Theaters
      of N.Y., 14 N.Y.S.3d at 354, 358 (Andrias, J., dissenting).
21    Section 1983 provides a private right of action against “[e]very person who, under color of any statute, ordinance,
      regulation, custom or usage, of any State ... subjects, or causes to be subjected, any citizen of the United States ... to
      the deprivation of any rights, privileges, or immunities secured by the Constitution and laws.” 42 U.S.C. § 1983. To state
      a § 1983 claim, a plaintiff must “allege the violation of a right secured by the Constitution and laws of the United States,
      and must show that the alleged deprivation was committed by a person acting under color of state law.” West v. Atkins,
      487 U.S. 42, 48, 108 S.Ct. 2250, 101 L.Ed.2d 40 (1988). Defendants do not dispute that Plaintiffs may properly bring
      their claims under § 1983.
22    In connection with the 1995 Regulations, the DCP generated maps of the permissible areas where adult establishments
      could relocate. (3732 Compl. ¶¶ 104-106.) These maps represented that approximately 4 percent of its total area
      remained available for adult uses. (3732 Compl. ¶ 107; accord 4432 Compl. ¶¶ 86-87; 8333 Compl. ¶¶ 87-88.)
23    Though not specifically addressed in the Zoning Resolution, a sensitive receptor is also deemed established based on
      the date the DOB issues a permit. (Declaration of DOB Deputy Borough Commissioner Rodney Gittens, ECF No. 103
      (“Gittens Decl.”), ¶ 16.)
24    The Club Plaintiffs' Stipulation is docketed at ECF No. 119 in 02cv4431, ECF No. 79 in 02cv4432, and ECF No. 104 in
      02cv8333. The Bookstore Plaintiffs' Stipulation is docketed at ECF No. 67 in 18cv3732.
25    In any event, the Club Plaintiffs and Defendants have stipulated that the maps the City generated in the mid-1990s “did
      not depict the then-existing adult businesses or the 500' buffer areas around them where new adult uses were prohibited,
      as [indicated] in the asterisked footnote on those maps.” (Club Plaintiffs' Stipulation ¶ 4(b).) The asterisked footnote
      referenced in paragraph 4(b) states that “[r]estrictions from existing adult entertainment uses [are] not shown.” (See PJA
      at 1811-15.)
26    These are Exhibits 1-53, 2A-5A, and 82-88 to the Club Plaintiffs' request for judicial notice; Exhibit H to the Gittens
      Declaration, submitted by Defendants; Exhibits I-L to the Devine Declaration, submitted by Defendants: and Exhibits
      54-81 to the Bookstore Plaintiffs' request for judicial notice.
27    In abrogating the presumption of irreparable injury that courts in this circuit routinely applied to copyright infringement
      claims, the Second Circuit has explained that courts “must not adopt a ‘categorical’ or ‘general’ rule or presume that the
      plaintiff will suffer irreparable harm.” Salinger, 607 F.3d 68, 80 (2d Cir. 2010) (citing eBay, Inc. v. MercExchange, LLC,
      547 U.S. 388, 391, 393-94, 126 S.Ct. 1837, 164 L.Ed.2d 641 (2006)). Although the Second Circuit suggested that eBay
      would apply “with equal force to an injunction in any type of case,” it still limited its holding to the copyright infringement
      context. Salinger, 607 F.3d at 78 & n.7 (emphasis in original). Thus, absent precedent from the Supreme Court and
      Second Circuit directly on point, this Court joins others in this district that have continued to presume irreparable injury
      based on an alleged constitutional deprivation. See, e.g., Christa McAuliffe Intermediate Sch. PTO, Inc. v. de Blasio, 364
      F. Supp. 3d 253, 276 (S.D.N.Y. 2019); Airbnb, Inc., 373 F. Supp. 3d at 498.
28    The Club Plaintiffs appear to argue that in the First Amendment context, a plaintiff seeking a preliminary injunction must
      be deemed likely to prevail unless the government shows that plaintiffs' proposed less restrictive alternatives would be
      less effective than the statute, citing to the Third Circuit's decision in Reilly v. City of Harrisburg, 858 F.3d 173, 180 (3d
      Cir. 2017). This Court finds Reilly to be inapplicable to the extent the Club Plaintiffs argue that Defendants must show
      that less restrictive alternatives would be less effective than the 2001 Amendments. For that proposition, Reilly quoted
      the Supreme Court's decision in Ashcroft v. ACLU, 542 U.S. 656, 124 S.Ct. 2783, 159 L.Ed.2d 690 (2004). But Ashcroft
      dealt with a content-based restriction on speech, and those must use the least restrictive means available in order to



              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               36
            Case
725 Eatery Corp.     1:20-cv-03178-LJL
                 v. City                      Document
                         of New York, 408 F.Supp.3d         58-1
                                                    424 (2019)               Filed 05/27/20 Page 38 of 80


      survive strict scrutiny. Because this Court determines that the 2001 Amendments are content-neutral—or at least properly
      analyzed under intermediate scrutiny—this proposition has no application here.
29    The Club Plaintiffs advance several “tests” drawn from disembodied snippets of various opinions by the Supreme Court
      and individual Justices under which the 2001 Amendments purportedly fail. In this Court's view, the Supreme Court's
      jurisprudence with respect to time, place, and manner regulations more generally, and adult zoning ordinances in
      particular, is largely consistent. Accordingly, it declines the Club Plaintiffs' invitation to analyze the constitutionality of the
      2001 Amendments separately under each of these “tests.”
30    To be sure, while the Court omitted any mention of alternative channels of expression from its articulation of the relevant
      legal standard, a plurality of the Court observed that “[t]he situation would be quite different if the ordinance had the effect
      of suppressing, or greatly restricting access to, lawful speech.” Young, 427 U.S. at 71 n.35, 96 S.Ct. 2440 (plurality).
31    Defendants do not appear to have included a current map reflecting the permissible areas for relocation in Manhattan.
32    Of course, this Court's “findings are provisional in the sense that they are not binding on a motion for summary judgment
      or at trial and are subject to change as the litigation progresses.” trueEx, LLC, 266 F. Supp. 3d at 720 n.108; see also
      Univ. of Texas v. Camenisch, 451 U.S. 390, 395, 101 S.Ct. 1830, 68 L.Ed.2d 175 (1981) (“[T]he findings of fact and
      conclusions of law made by a court granting a preliminary injunction are not binding at trial on the merits.”).


End of Document                                                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.




              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                   37
             Case
First American     1:20-cv-03178-LJL
               CoreLogic,                       Document
                          Inc. v. Fiserv, Inc., Not           58-1
                                                    Reported in      Filed(2010)
                                                                F.Supp.2d   05/27/20       Page 39 of 80
2010 WL 4975566, 84 Fed. R. Evid. Serv. 198

                                                              considered the motions and the arguments of counsel,
                                                              DENIES CoreLogic's Motion for Protective Order (Dkt. No.
                  2010 WL 4975566
                                                              75 .) and DENIES CoreLogic's Opposed Motion to Reclaim
              United States District Court,
                                                              Certain Privileged Documents. (Dkt. No. 86.)
                      E.D. Texas,
                  Marshall Division.
                                                              II. Factual and Procedural Background
   FIRST AMERICAN CORELOGIC, INC., Plaintiff,
                                                              The present case arises out of a patent infringement claim
                            v.
                                                              filed by CoreLogic against multiple defendants. 1 The two
    FISERV, INC., Intellireal, LLC, Interthinx, Inc.,
                                                              motions addressed in this Order arise out of a single motion
 Lender Processing Services, Inc., Precision Appraisal
                                                              filed by CoreLogic seeking a protective order. In CoreLogic's
  Services, Inc., Real Data, Inc., Realec Technologies,
                                                              motion for protective order (Dkt. No. 75) it claims that
   Inc., Zillow, Inc., American Flood Research, Inc.,         from July 2009 until February 2010 Robert Walker and
  Electronic Appraiser, Inc., Espiel, Inc., Defendants.       Renjie Chen assisted CoreLogic's in-house counsel with
                                                              a pre-filing investigation of the current litigation. This
          Civil Action No. 2:10–CV–132–TJW.
                                                              investigation included learning about the patent-in-suit, the
                             |
                                                              infringing products, and CoreLogic's litigation strategy. Then
                      Dec. 2, 2010.
                                                              in February 2010, CoreLogic claims both Walker and Chen
Attorneys and Law Firms                                       quit working with CoreLogic and went to work for Lender
                                                              Processing Services, Inc. (“LPS”)—one of the defendants in
Fabio Elia Marino, Orrick Herrington & Sutcliffe, Menlo       this litigation. Now Defendant LPS claims Walker and Chen
Park, CA, Roger Brian Craft, Eric Hugh Findlay, Findlay       may be persons knowledgeable about its accused products
Craft, Tyler, TX, for Plaintiff.                              and LPS may potentially use them as witnesses in this
                                                              case. CoreLogic's obvious concern is CoreLogic's potential
Michael E. Jones, Allen Franklin Gardner, Michael E. Jones,   privileged or protected information that Walker and Chen may
Potter Minton PC, Tyler, TX, Autumn N. Nero, Perkins          have knowledge and could potentially disclose to Defendant
Coie LLP, Madison, WI, Ramsey M. Al-Salam Perkins Coie,       LPS. Therefore, CoreLogic filed a motion for protective order
LLP, Christopher Schenck, Riddell Williams PS, Karl J.        (Dkt. No. 75) and asks the Court to prevent LPS or its counsel
Quackenbush, Riddell Williams PS, Seattle, WA, Elizabeth L.   from communicating with Walker or Chen in connection with
Derieux, Sidney Calvin Capshaw, III, Capshaw Derieux, LLP,    this present litigation. Defendant LPS opposes this motion
Longview, TX, Ian L. Saffer, Ryan D. Phillips, Townsend       and argues that although it agrees that LPS should not be able
Townsend & Crew LLP, Denver, CO, John Michael Pickett,        to discover the privileged information that Walker or Chen
Young Pickett & Lee, Texarkana, TX, Erik Paul Belt, Irene     possess, LPS states that less restrictive protective measures
Hurtado, Lee Carl Bromberg, Mccarter & English, LLP,          are available.
Boston, MA, Amy P. Mohan, Christopher J. Richart, Claudia
Wilson Frost, Jeffrey Lance Johnson, Pillsbury Winthrop       In CoreLogic's motion for protective order, however, when
Shaw Pittman, Houston, TX, Harry Lee Gillam, Jr., Gillam &    attempting to bolster its argument that Walker and Chen were
Smith, LLP, Marshall, TX, for Defendants.                     privy to privileged communications at CoreLogic, CoreLogic
                                                              attached as exhibits to its motion a declaration and six emails
                                                              to illustrate a sample of the privileged communications of
       MEMORANDUM OPINION AND ORDER                           which Walker and/or Chen had participated. (See Dkt. No.
                                                              75, Dyer Decl., ¶¶ 1–6, Exs. 1–6.) CoreLogic freely admitted
T. JOHN WARD, District Judge.
                                                              in its motion that the emails were privileged. But CoreLogic
I. Introduction                                               did not submit the exhibits in camera; instead, CoreLogic
 *1 Before the Court are the Motion for Protective Order      attached the exhibits under seal. In addition to attaching
by First American CoreLogic, Inc. (“CoreLogic”) (Dkt. No.     the exhibits under seal, CoreLogic served a copy of the
75) and CoreLogic's Opposed Motion to Reclaim Certain         privileged emails and declaration to every defendant in the
Privileged Documents Filed Under Seal and Submitting          present lawsuit. Further, nowhere in CoreLogic's motion for
for In Camera Review. (Dkt. No. 86.) The Court, having        protective order did it state or indicate that it intended to



              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                         1
             Case
First American     1:20-cv-03178-LJL
               CoreLogic,                       Document
                          Inc. v. Fiserv, Inc., Not           58-1
                                                    Reported in      Filed(2010)
                                                                F.Supp.2d   05/27/20           Page 40 of 80
2010 WL 4975566, 84 Fed. R. Evid. Serv. 198

file the exhibits for in camera review or for the “Court's
eyes only .” Only after Defendant LPI filed its response to         Inadvertant disclosure.—When made in a Federal
CoreLogic's motion for protective order, pointing out that          proceeding or to a Federal office or agency, the disclosure
CoreLogic had waived its privilege to those documents by            does not operate as a waiver in a Federal or State
attaching them as exhibits and serving them on the parties, did     proceeding if:
CoreLogic claim that it meant to file the exhibits in camera.
                                                                    (1) the disclosure is inadvertent;

 *2 This course of conduct by the parties led CoreLogic             (2) the holder of the privilege or protection took reasonable
to later file its second motion addressed by this Order,            steps to prevent disclosure; and
which is CoreLogic's Motion to Reclaim Certain Privileged
Documents Filed Under Seal and Submitting for In Camera             (3) the holder promptly took reasonable steps to rectify the
Review. (Dkt. No. 86.) In this motion CoreLogic claims that it      error, including (if applicable) following Federal Rule of
inadvertently filed the declaration and emails under seal and       Civil Procedure 26(b)(5)(B).
that it meant to file them in camera. Therefore, the motion
                                                                  Defendants also allege that CoreLogic's alleged waiver
requests the Court to grant CoreLogic's request to reclaim
                                                                  creates a subject-matter waiver. The new Federal Rule of
these documents from the Court's files under seal so that
                                                                  Evidence 502 also addresses subject-matter waiver. Rule
they may be lodged with the Court for in camera review.
                                                                  502(a) states:
Defendant LPS, and at least one other defendant, oppose
this motion and argue that CoreLogic's disclosure was not           Disclosure made in a Federal proceeding or to a
inadvertent and that CoreLogic waived its privilege to those        Federal office or agency; scope of a waiver.—When
documents and has also created a subject matter waiver.             the disclosure is made in a Federal proceeding or to a
                                                                    Federal office or agency and waives the attorney-client
                                                                    privilege or work-product protection, the waiver extends to
III. Analysis
                                                                    an undisclosed communication or information in a Federal
   A. Plaintiff's Motion to Reclaim Certain Privileged              or State proceeding only if:
   Documents
                                                                     *3 (1) the waiver is intentional;
The Court holds that CoreLogic has waived its attorney-
client and/or work product protection with respect to the           (2) the disclosed and undisclosed communications or
seven documents it disclosed to Defendants by attaching the         information concern the same subject matter; and
documents under seal as exhibits to its motion for protective
order and serving the documents on all parties. But the             (3) they ought in fairness to be considered together.
Court does not find a subject-matter waiver, thus CoreLogic
has only waived its attorney-client privilege for the seven       In determining whether the privilege applies or has been
privileged documents it produced.                                 waived, the burden is on the party asserting the privilege
                                                                  to demonstrate that the privilege applies. Ferko v. Nat'l
                                                                  Ass'n for Stock Car Auto Racing, Inc., 218 F.R.D. 125, 134
   1. Legal Standard                                              (E.D.Tex.2003). In addition, the party asserting the privilege
The attorney-client privilege prevents disclosure of              must prove that waiver did not occur. Id.
communications between an attorney and client that were
made while seeking or rendering legal services. Upjohn Co.
v. United States, 449 U.S. 383, 395, 101 S.Ct. 677, 66               2. Discussion
L.Ed.2d 584 (1981). Disclosure, however, of attorney-client       At the outset, before discussing CoreLogic's inadvertent
communications to a third party who lacks a common legal          disclosure argument, the Court briefly notes that if CoreLogic
interest waives the attorney-client privilege. In re Auclair,     did not inadvertently disclose the documents, then the
961 F.2d 65, 69 (5th Cir.1992). In 2008, Congress created a       privilege was waived to those documents. In the present
new rule of evidence, Federal Rule of Evidence 502, which         case, Corelogic filed the privileged exhibits and declaration
addresses inadvertent disclosures of privileged information.      under seal and then served them on all the defendants. If the
Rule 502(b) states:                                               documents had been filed in camera with the Court then the
                                                                  privilege would not have been waived because the documents



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           2
             Case
First American     1:20-cv-03178-LJL
               CoreLogic,                       Document
                          Inc. v. Fiserv, Inc., Not           58-1
                                                    Reported in      Filed(2010)
                                                                F.Supp.2d   05/27/20            Page 41 of 80
2010 WL 4975566, 84 Fed. R. Evid. Serv. 198

would not have been disclosed to any third parties except the      that CoreLogic advertently disclosed the documents to the
Court. But the documents were not filed in camera—they             defendants and thus waived its privilege.
were filed under seal and then served on the defendants. 2
Filing under seal is not the same as filing in camera. Filing      The Court does not find the old five factor test particularly
under seal protects the documents from view of the public.         useful in the present case because it was created primarily
On the other hand, filing documents in camera protects the         for a different situation. 4 The Court, therefore, need not
documents from view of the public and also other parties in        apply that test in this unique case. Indeed, the Advisory
the case—only the Court can view the documents. Therefore,         Committee Notes state that Rule 502(b) “does not explicitly
filing the documents under seal and serving them on the            codify that test” because the factors are non-determinative
defendants has the same effect as disclosing documents to a        guidelines an d that Rule 502(b) is flexible. Fed.R.Evid. 502,
third party and thus waiving the privilege. Hence, CoreLogic's     Advisory Committee Notes. Rather, the Court considers the
only chance in retaining the privilege with respect to those       text of Rule 502(b) in the present case. 5 The text of Rule
documents is to succeed in its argument that the documents         502(b) plainly states that one of the three requirements for
were inadvertently filed under seal instead of in camera.          the inadvertent disclosure exception to apply is that “the
                                                                   disclosure is inadvertent.” Thus, the disclosure itself, not the
Regarding CoreLogic's inadvertent disclosure argument, as
                                                                   waiver of the privilege, must have been inadvertent. 6
noted above, Federal Rule of Evidence 502(b) outlines
the federal rule for inadvertent disclosure of privileged
                                                                   Keeping the text of Rule 502(b) in mind, CoreLogic has not
information. Before Federal Rule of Evidence 502(b) was
                                                                   met its burden of proof in showing that the disclosure of the
signed into law, the Fifth Circuit considered a five factor test
                                                                   seven documents was inadvertent. CoreLogic only provides
in determining whether disclosure of privileged information
                                                                   an affidavit by one of its attorneys stating that the documents
was inadvertent: (1) the reasonableness of precautions taken
                                                                   were inadvertently filed under seal and were intended to
to prevent disclosure; (2) the amount of time taken to
                                                                   be lodged with the court for in camera review only. Thus,
remedy the error; (3) the scope of discovery; (4) the extent
                                                                   CoreLogic's reasoning is that because the documents were
of the disclosure; and (5) the overriding issue of fairness.
                                                                   inadvertently filed under seal then they were inadvertently
Alldread v. City of Grenada, 988 F.2d 1425, 1433 (5th
                                                                   disclosed. On the other hand, there is no indication in
Cir.1993). In determining whether the inadvertent disclosure
                                                                   CoreLogic's original motion for protective order, which
exception is satisfied under the new Rule 502(b), the Rule's
                                                                   attached the privileged documents, that those documents were
Advisory Committee Notes state that Rule 502(b) “does not
                                                                   intended to be reviewed in camera. The motion never states
explicitly codify that test, because it is really a set of non-
                                                                   the words “in camera” at any point and the motion does not
determinative guidelines that vary from case to case.” Fed.
                                                                   include any language indicating that the documents were to
R. Ev id. 502, Advisory Committee Notes. But the Advisory
                                                                   be viewed by the Court's eyes only. Therefore, CoreLogic
Committee Notes also state that the “rule is flexible enough
                                                                   has not satisfied its burden of proof with only an affidavit
to accommodate any of those listed factors.” Id.
                                                                   b y one of its own attorney's stating that it meant to file in
                                                                   camera—especially given that the affidavit was only filed
 *4 In this Court's view, the unique facts of the present
                                                                   several weeks after Defendant LPS filed a pleading indicating
case are not what Congress or the Advisory Committee
                                                                   that CoreLogic had waived its privilege. Under the facts of
had in mind when drafting Rule 502(b). Rule 502(b)
                                                                   this case, the Court is not willing to set a precedent allowing
and the previous five factor test outlined above were
                                                                   an exhibit to be considered as filed in camera when the party
designed primarily to cope with the increasingly common
                                                                   first filed the exhibit under seal (and served the other parties
problem in massive discovery where thousands or millions
                                                                   with the documents), and then later merely filed an affidavit
of documents are produced and a few privileged documents
are “inadvertently” disclosed along with the millions of           claiming the exhibit was supposed to be in camera. 7

other documents. 3 This case, however, does not involve
                                                                    *5 Although the Court holds that the privilege for the
the inadvertent disclosure of documents along with millions
                                                                   seven documents has been waived by CoreLogic's disclosure,
of other documents. Instead, Corelogic filed the privileged
                                                                   the Court does not hold that CoreLogic's disclosure creates
exhibits and declaration under seal and then served them on
                                                                   a subject-matter waiver. Federal Rule of Evidence 502(a)
all the defendants. Hence, Defendant LPS, in essence, argues
                                                                   governs subject-matter waiver in a Federal proceeding and



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             3
             Case
First American     1:20-cv-03178-LJL
               CoreLogic,                       Document
                          Inc. v. Fiserv, Inc., Not           58-1
                                                    Reported in      Filed(2010)
                                                                F.Supp.2d   05/27/20          Page 42 of 80
2010 WL 4975566, 84 Fed. R. Evid. Serv. 198

it states that if the attorney-client privilege or work product
protection has been waived regarding a communication              Further, “Rule 26(c)'s requirement of a showing of good cause
“the waiver extends to an undisclosed communication or            to support the issuance of a protective order indicates that
information in a Federal or State proceeding only if: (1) the     [t]he burden is upon the movant to show the necessity of its
waiver is intentional....” In the present case, CoreLogic has     issuance.” ', In re Terra Int'l, Inc., 134 F.3d 302, 306 (5th
met its burden of proof that its waiver of the privilege was      Cir.1998).
not intentional. CoreLogic may have advertently disclosed
documents that consequently waived its privilege, but
                                                                    2. Discussion
CoreLogic was not intending to waive its privilege. As
                                                                  CoreLogic moves this Court for a protective order preventing
CoreLogic states in its affidavit, CoreLogic mistakenly filed
                                                                  LPS or its counsel from communicating with Walker and
its documents under seal and should have filed them in
                                                                  Chen in connection with the present action. CoreLogic states:
camera in order to maintain its privilege. CoreLogic's motion
for protective order even states that the privileged exhibits
attached to the order “are intended to remain confidential and
                                                                               *6        The       highly      unusual
privileged.” (Dkt. No. 75, at 11.) This supports the Court's
                                                                              circumstances, and the improper,
finding: although CoreLogic may have accidently waived its
                                                                              untrustworthy and suspicious nature
privilege regarding documents that were advertently attached
                                                                              of Walker's and Chen's activities prior
under seal and disclosed to third parties, CoreLogic did not
                                                                              to jumping ship from CoreLogic to
intend to waive its privilege. Thus, the Court holds there is
                                                                              LPS, demand significant protective
not a subject-matter waiver, and the attorney-client privilege
                                                                              measures be imposed to prevent the
and/or work product protection are only waived for the seven
                                                                              disclosure of CoreLogic's privileged
documents attached under seal to CoreLogic's motion for
                                                                              information. CoreLogic believes that
protective order. (See Dkt. No. 76., Dyer Decl., Exs. 1–6.)
                                                                              the only way to adequately safeguard
                                                                              its privileged information is to prohibit
   B. Plaintiff's Motion for Protective Order                                 Walker and Chen from communicating
The Court holds that Co re Lo g ic's motion for protective                    with anyone at LPS, or its counsel for
order should be denied, and the parties are ordered to meet                   this case, regarding the issues related
and confer to discuss a solution to safeguard CoreLogic's                     to the current litigation.
privileged communications that are possessed by Walker and
Chen.
                                                                  (Dkt. No. 75, at 13.) The Court disagrees with a protective
                                                                  order stretching as far as CoreLogic requests because
  1. Legal Standard                                               CoreLogic has not met its burden of showing the necessity
Federal Rule of Civil Procedure 26(c) gives the Court the         of the protective order. Further, CoreLogic has not pointed to
power to issue protective orders. Rule 26(c) states:              any binding caselaw that is on point that would allow for such
                                                                  relief as CoreLogic requests.
  A party or any person from whom discovery is sought may
  move for a protective order in the court where the action is
                                                                  LPS is entitled to discover any factual, non-privileged
  pending.... The court may, for good cause, issue an order to
                                                                  information that Walker or Chen may have acquired while
  protect a party or person from annoyance, embarrassment,
  oppression, or undue burden or expense, including one or        at CoreLogic . 8 See Fed.R.Civ.P. 26(b); Upjohn, 449
  more of the following:                                          U.S. at 395 (“The privilege only protects disclosure of
                                                                  communications; it does not protect disclosure of the
  (A) forbidding the disclosure or discovery;                     underlying facts by those who communicated with the
                                                                  attorney.”). In addition, LPS is clearly entitled to have
  ...
                                                                  discussions with Walker and Chen regarding LPS's own
  (D) forbidding inquiry into certain matters, or limiting the    products. Because CoreLogic's proposed protective order
  scope of disclosure or discovery to certain matters.            would deny LPS discovery to these types of information, the
                                                                  Court will not grant such a protective order.



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           4
             Case
First American     1:20-cv-03178-LJL
               CoreLogic,                       Document
                          Inc. v. Fiserv, Inc., Not           58-1
                                                    Reported in      Filed(2010)
                                                                F.Supp.2d   05/27/20               Page 43 of 80
2010 WL 4975566, 84 Fed. R. Evid. Serv. 198



CoreLogic's privileged information can be protected by              III. Conclusion
less restrictive measures. LPS has a policy prohibiting             Therefore, the Court, having considered the motions and
employees from accessing, using or disclosing any                   the arguments of counsel, DENIES CoreLogic's Motion for
proprietary information or other trade secret belonging to          Protective Order (Dkt. No. 75.) and DENIES CoreLogic's
a former employer, and Walker and Chen have signed                  Opposed Motion to Reclaim Certain Privileged Documents.
acknowledgments of that policy. LPS has also offered                (Dkt. No. 86.) CoreLogic has waived its privilege regarding
to conduct depositions of Walker and Chen for the sole              the seven privileged documents it produced along with its
purpose of determining the boundaries of their knowledge            motion for protective order, but the Court does not find a
and whether they possess any relevant, non-privileged               subject-matter waiver. Further, the parties are ordered to meet
information. The Court does not hold here whether these             and confer to discuss a solution to safeguard CoreLogic's
or other measures are appropriate. Instead, at this time, the       privileged communications that are possessed by Walker
Court only denies CoreLogic's request to completely wall            and Chen. Of course the denial of CoreLogic's Motion for
Walker and Chen from communicating with LPS or its                  Protective Order (Dkt. No. 75) is without prejudice to request
counsel in connection with the present action. The parties,         a more limited protective order if no solution is reached after
LPS and CoreLogic, are ordered to meet and confer for               meeting and conferring with Defendant LPS.
the purpose of determining an adequate solution to protect
CoreLogic's privileged information 9 while still allowing            *7 It is so ORDERED.
LPS to discover factual, non-privileged information from its
employees Walker and Chen. Further, the Court has observed
from the briefing that there has been some dispute regarding        All Citations
what is required to satisfy the “Meet and Confer” requirement
                                                                    Not Reported in F.Supp.2d, 2010 WL 4975566, 84 Fed. R.
in good faith. Before meeting and conferring as the Court has
                                                                    Evid. Serv. 198
ordered above, the attorneys for the parties are ordered to read
Local Court Rule CV–7(h). 10


Footnotes
1      The defendants include Fiserv, Inc., Intellireal, LLC, Interthingx, Inc., Lender Processing Services, Inc., Precision
       Appraisal Services, Inc., Real Data, Inc., Realec Technologies, Inc., Zillow, Inc., American Flood Research, Inc.,
       Electronic Appraiser, and Inc., Espiel, Inc.
2      Note, however, that Local Court Rule CV–5(a)(7) states that the counsel filing the documents under seal “is responsible
       for serving documents under seal to opposing counsel, and may do so in electronic form.”
3      See Fed.R.Evid. 502, Advisory Committee Notes; 6 Charles Alan Wright et al., Federal Practice and Procedure § 5445
       (1st ed., Supp.2010).
4      Even applying the old five factor test, the Court would reach the same result. The first two factors, particularly, point in
       favor of waiving the privilege regarding the declaration and the six emails because the disclosure was not inadvertent.
       First, CoreLogic has not shown, as the party with the burden of proof, any reasonable precautions taken to prevent
       disclosure. Filing the documents under seal is not a reasonable precaution to prevent disclosure when, in fact, CoreLogic
       was actually disclosing the documents to the opposing parties. Second, CoreLogic has not shown it attempted to remedy
       the disclosure in an adequate amount of time. Although it did attempt to reclaim the documents from the defendants a
       few weeks after it disclosed them, this was only done after Defendant LPS filed a response pointing out that CoreLogic
       had waived its privilege. The final three factors do not point in favor of one side or another.
5      Federal Rule of Evidence 502 is new and neither the parties nor the Court has identified any binding authority in this
       Circuit or District that specifically interprets Rule 502(b) as applicable to this case. Further, few appellate courts, if any,
       have had a chance to interpret the rule.
6      It has long been the general rule that “[a]n intent to waive one's privilege is not necessary for such a waiver to occur.” In
       re Grand Jury Invest. Of Ocean Transp., 604 F.2d 672, 675 (D.C.Cir.1979).
7      The Court is not holding so far that a document first filed under seal can never later be considered to have been filed
       in camera. Perhaps, for example, this situation may be different if CoreLogic had discussed in its motion for protective




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                5
             Case
First American     1:20-cv-03178-LJL
               CoreLogic,                       Document
                          Inc. v. Fiserv, Inc., Not           58-1
                                                    Reported in      Filed(2010)
                                                                F.Supp.2d   05/27/20             Page 44 of 80
2010 WL 4975566, 84 Fed. R. Evid. Serv. 198

       order that the documents were filed in camera to be considered by the Court, but then accidently filed the documents
       under seal and served them to the parties.
8      Of course, discovery of CoreLogic's confidential information may be subject to some sort of protective order, but
       Defendants would still be entitled to some form of discovery of any information that is not privileged.
9      As discussed above in this Order, CoreLogic has waived its privilege with respect to the privileged documents it attached
       as exhibits and served on the parties in its motion for protective order. But since the Court did not find a subject matter
       waiver, CoreLogic still has protection of other privileged information of which Walker or Chen may possess or have
       knowledge.
10     Particularly, the parties should pay attention to the portion that states “[i]n any discovery-related motion, the substantive
       component requires, at a minimum, a personal conference, by telephone or in person, between the lead trial counsel
       and any local counsel for the movant and the lead trial counsel and any local counsel for the non-movant.” Local Court
       Rule CV–7(h) (emphasis added).


End of Document                                                © 2020 Thomson Reuters. No claim to original U.S. Government Works.




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               6
           Case Services,
Kingsway Financial 1:20-cv-03178-LJL         Document
                           Inc. v...., Not Reported in...            58-1 Filed 05/27/20 Page 45 of 80
2007 WL 1837133

                                                                      it was protected by the attorney-client privilege and had been
                                                                      produced inadvertently. The December 4, 2006 Letter was
                  2007 WL 1837133
                                                                      filed with the Court under seal, as was a copy of the 4-25-03
    Only the Westlaw citation is currently available.
                                                                      E-Mail which plaintiff attached as an exhibit therewith (See
             United States District Court,
                                                                      Docket Item 129). Plaintiff served copies of the December 4,
                   S.D. New York.
                                                                      2006 Letter, along with the attached 4-25-03 E-Mail, on all
 KINGSWAY FINANCIAL SERVICES, INC., Plaintiff,                        defendants in this action, including Dore.
                       v.
       PRICEWATERHOUSECOOPERS                                         By Order dated December 28, 2006, I directed all defendants,
                                                                      including Dore, to return all copies of the 4-25-03 E-Mail,
           LLP, et al., Defendants.
                                                                      to destroy any documents disclosing its contents, to use best
                  No. 03 Civ. 5560RMBHBP.                             efforts to retrieve any such documents filed with any Court,
                               |                                      and to make no use of the 4-25-03 E-Mail pending further
                        June 27, 2007.                                Order of this Court. This Order was without prejudice to a
                                                                      motion to compel production of the 4-25-03 E-Mail. By Order
                                                                      dated February 8, 2007, I elaborated on my December 28,
                                                                      2006 ruling, instructing Dore not to refer to the substance of
                   OPINION AND ORDER
                                                                      the 4-25-03 E-Mail in any motion to compel its production,
PITMAN, Magistrate J.                                                 unless plaintiff's opposition to such motion mischaracterized
                                                                      the nature of the document.
I. Introduction
 *1 Defendant John Dore (“Dore”) moves for an
Order compelling production of an April 25, 2003                         B. The Parties' Arguments
email and attached memorandum, Bates numbered WS-                     In support of this motion, Dore argues that the 4-25-03 E-
Search-3-002239 through 41 (the “4-25-03 E-Mail”), from a             Mail is not protected by the attorney-client privilege due
Kingsway Financial Services, Inc. (“Kingsway”) executive              to (1) waiver arising out of plaintiff's deliberate distribution
to Kingsway's counsel, on the ground that any protection              of the 4-25-03 E-Mail to the defendants with its service
afforded by the attorney-client privilege has been waived. For        copies of the December 4, 2006 Letter, and (2) application
the reasons set forth below, Dore's motion is granted.                of the crime/fraud exception to the attorney-client privilege.
                                                                      Plaintiff argues that (1) it did not waive the attorney-client
                                                                      privilege with respect to the 4-25-03 E-Mail because its
II. Facts                                                             initial production of the e-mail was subject to a non-waiver
                                                                      agreement and it has filed all motions concerning the e-
   A. Background
                                                                      mail with under seal, and (2) the crime/fraud exception to
The facts relevant to this particular dispute can be briefly
                                                                      the attorney-client privilege is inapplicable. Plaintiff does
stated.
                                                                      not, however, respond to Dore's assertion that it waived the
                                                                      attorney-client privilege by distributing the 4-25-03 E-Mail in
The parties in this case entered into a protective order which
                                                                      its service copies to the defendants.
provided, among other things, that the inadvertent production
of purportedly privileged documents would not operate as a
waiver of any applicable privilege. On or about August 2006,          III. Analysis
plaintiff produced the 4-25-03 E-Mail at issue as part of a
production of electronic documents. On or about November                A. Attorney-Client Privilege
30, 2006, Dore utilized the 4-25-03 E-Mail in, and attached a
copy to, a motion for reconsideration of a decision denying a         1. Choice of Law
summary judgment motion in a related action pending in the             *2 The complaint asserts federal claims based on the
Illinois state courts in which Dore is the plaintiff. In response,    Securities Exchange Act of 1934 (the “Exchange Act”) and
plaintiff submitted a letter to this Court on December 4, 2006        Rule 10-b-5 promulgated thereunder, 15 U.S.C. § 78j(b);
                                                                      17 C.F.R. § 240.10b-5, as well as common law claims of
(the “December 4, 2006 Letter”), requesting, inter alia, the
                                                                      negligence and fraud based on diversity and supplemental
return of all copies of the 4-25-03 E-Mail on the ground that



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                1
           Case Services,
Kingsway Financial 1:20-cv-03178-LJL         Document
                           Inc. v...., Not Reported in...          58-1 Filed 05/27/20 Page 46 of 80
2007 WL 1837133

                                                                    disclosure of a privileged communication to a third party,
jurisdiction. While Rule 501 of the Federal Rules of Evidence
requires the application of federal privilege law to federal        especially a litigation adversary. See In re Horowitz, 482
question claims and state privilege law to state law claims,        F.2d 72, 81 (2d Cir.1973) (disclosure of a privileged
                                                                    communication to a third party eliminates attorney-client
Bondi v. Grant Thornton Int'l, 04 Civ. 9971(LAK), 2006
                                                                    privilege); NXIVM Corp. v. O'Hara, 241 F.R.D. 109, 138
WL 1817313 at *2 (S.D.N.Y. June 30, 2006), citing Bank
                                                                    (N.D.N.Y.2007) (“Once a party allows an adversary to
Brussels Lambert v. Credit Lyonnais (Suisse) S.A., 160 F.R.D.
                                                                    share in an otherwise privileged document, the need for the
437, 441 (S.D.N.Y.1995) and G-I Holdings, Inc. v. Baron
                                                                    privilege disappears[.]” (internal quotation marks omitted));
& Budd, 01 Civ. 0216(RWS), 2005 WL 1653623 (S.D.N.Y.
                                                                    Spanierman Gallery, Profit Sharing Plan v. Merritt, 00
July 13, 2005), the Federal Rules of Evidence do not specify
                                                                    Civ. 5712(LTS)(THK), 2003 WL 22909160 at *2 (S.D.N.Y.
which law is to be applied where a proceeding includes
                                                                    Dec. 9, 2003) (attorney-client privilege automatically waived
claims based on both federal and state law. See Jaffee v.
                                                                    by disclosure to third-party); In re Kidder Peabody Sec.
Redmond, 518 U.S. 1, 15 n.15 (1996) (noting “disagreement
                                                                    Litig., 168 F.R.D. 459, 468-69 (S.D.N.Y.1996) (disclosure
concerning the proper rule in cases [where] relevant evidence
                                                                    of privileged communications in report used to support
would be privileged under state law but not under federal
                                                                    position in litigation constitutes waiver of the attorney-client
law”); 3 Jack B. Weinstein & Margaret A. Berger, Weinstein's
                                                                    privilege); Bowne of N.Y. City, Inc. v. AmBase Corp., 150
Federal Evidence § 501.02[2][c] (Joseph M. McLaughlin ed.,
                                                                    F.R.D. 465, 478-79 (S.D.N.Y.1993) (disclosure of privileged
2d ed. 2006) (“Rule 501 is not clear on which rule should
                                                                    communication to adversary constitutes a waiver of the
be followed” where state and federal law claims are raised in
                                                                    attorney-client privilege); see also United States v. Jacobs,
same action). Nonetheless, the law is clear in this Circuit that
                                                                    117 F.3d 82, 91 (2d Cir.1997) (voluntary public disclosure
federal privilege law should be applied to evidence relevant
                                                                    of privileged communication constitutes a waiver of the
to both federal and state law claims. See von Bulow v. von
                                                                    attorney-client privilege).
Bulow, 811 F.2d 136, 141 (2d Cir.1987); Bayne v. Provost,
359 F.Supp.2d 234, 238-39 (N.D.N.Y.2005); Boss Mmg. Co.
                                                                     *3 Here, plaintiff has unquestionably waived any attorney-
v. Hugo Boss AG, 97 Civ. 8495(SHS)(MHD), 1999 WL 47324
                                                                    client privilege which may have existed with respect to the
at *1 (S.D.N.Y. Feb. 1, 1999). Here, because the 4-25-03 E-
                                                                    4-25-03 E-Mail. Plaintiff does not dispute that it disclosed
Mail is relevant to both plaintiff's federal and common law
                                                                    the E-Mail to its adversaries by attaching it to the copies
claims, I conclude that the present motion is governed by
principles of federal law.                                          of the December 4, 2006 Letter served on its adversaries. 1
                                                                    Nor does plaintiff assert that its attachment of the E-Mail
                                                                    to the service copies was in any way inadvertent. 2 Indeed,
   2. Waiver
                                                                    plaintiff's attachment of the E-Mail to the service copies
The standards applicable to attorney-client privilege issues in
                                                                    was evidently deliberate. In light of these considerations,
federal question cases are well settled. In order “[t]o invoke
                                                                    plaintiff's disclosure of the 4-25-03 E-Mail constitutes a
the attorney-client privilege, a party must demonstrate that
                                                                    waiver of the attorney-client privilege. 3
there was: (1) a communication between client and counsel,
which (2) was intended to be and was in fact kept confidential,
and (3) made for the purpose of obtaining or providing legal        IV. Conclusion
advice.” United States v. Constr. Prods. Research, Inc., 73         For all the foregoing reasons, Dore's motion to compel
F.3d 464, 473 (2d Cir.1996). “The privilege is intended to          production of the 4-25-03 E-Mail is granted.
encourage clients to be forthcoming and candid with their
attorneys so that the attorney is sufficiently well-informed to       SO ORDERED
provide sound legal advice.” United States v. Adlman, 68 F.3d
1495, 1499 (2d Cir.1995); see Upjohn Co. v. United States,
449 U.S. 383, 390 (1981).                                           All Citations

                                                                    Not Reported in F.Supp.2d, 2007 WL 1837133
The attorney-client privilege is not absolute, however, and
may be waived through, among other things, the voluntary


Footnotes


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              2
           Case Services,
Kingsway Financial 1:20-cv-03178-LJL         Document
                           Inc. v...., Not Reported in...      58-1 Filed 05/27/20 Page 47 of 80
2007 WL 1837133

1     While plaintiff argues that it filed the December 4, 2006 Letter and attached 4-25-03 E-Mail with the Court under seal,
      it does not address Dore's argument that any protection afforded by the attorney-client privilege was waived through
      plaintiff's attaching the 4-25-03 E-Mail to the service copies of the December 4, 2006 Letter.
2     Although plaintiff argues that its initial disclosure of the 4-25-03 E-Mail in discovery was inadvertent and subject to a
      non-waiver agreement, plaintiff does not make these assertions with respect to its disclosure as an attachment to the
      December 4, 2006 Letter.
3     My finding of waiver of any attorney-client privilege with respect to the 4-25-03 E-Mail obviates the need to address the
      applicability of the crime/fraud exception.


End of Document                                             © 2020 Thomson Reuters. No claim to original U.S. Government Works.




             © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             3
              Case
Mullins v. City      1:20-cv-03178-LJL
                of New York, 626 F.3d 47 (2010) Document                      58-1 Filed 05/27/20 Page 48 of 80
16 Wage & Hour Cas.2d (BNA) 1636




      KeyCite Yellow Flag - Negative Treatment
Distinguished by Pisarri v. Town Sports International, LLC, 2nd Cir.(N.Y.),    West Headnotes (8)
February 4, 2019
                         626 F.3d 47
                United States Court of Appeals,                                [1]   Federal Courts      Preliminary injunction;
                       Second Circuit.                                               temporary restraining order
                                                                                     The Court of Appeals reviews the grant
    Edward D. MULLINS, et al., Plaintiff–Appellees,                                  of preliminary injunctive relief for abuse of
                           v.                                                        discretion.
      CITY OF NEW YORK and The New York City
                                                                                     33 Cases that cite this headnote
       Police Department, Defendant–Appellants.

                      Docket No. 08–1839–cv.                                   [2]   Injunction       Hearsay
                                 |
                                                                                     Hearsay evidence may be considered by a
                      Argued: Sept. 22, 2010.
                                                                                     district court in determining whether to grant a
                                 |
                                                                                     preliminary injunction.
                      Decided: Nov. 16, 2010.
                                                                                     56 Cases that cite this headnote
Synopsis
Background: Police sergeants brought action against city
and police department, alleging systematic violation of their                  [3]   Injunction       Grounds in general; multiple
overtime rights under Fair Labor Standards Act (FLSA). The                           factors
United States District Court for the Southern District of New                        Generally, a party seeking a preliminary
York, Shira A. Scheindlin, J., 554 F.Supp.2d 483, entered                            injunction must demonstrate that it will suffer
order granting sergeants preliminary injunction restraining                          irreparable harm absent injunctive relief and
defendants from conducting internal affairs investigation                            either (1) that it is likely to succeed on the merits
concerning statements made during course of litigation, and                          of the action, or (2) that there are sufficiently
defendants appealed. The Court of Appeals, 307 Fed.Appx.                             serious questions going to the merits to make
585, remanded, and on remand, the District Court, 634                                them a fair ground for litigation, provided that
F.Supp.2d 373, again entered order granting preliminary                              the balance of hardships tips decidedly in favor
injunction. Defendants appealed.                                                     of the moving party.

                                                                                     49 Cases that cite this headnote

Holdings: The Court of Appeals, Pooler, Circuit Judge, held
that:                                                                          [4]   Injunction     Injunctions Against
                                                                                     Enforcement of Laws and Regulations
[1] as a matter of first impression, district courts may consider                    When a party seeks a preliminary injunction
hearsay evidence in determining whether to grant preliminary                         that will affect governmental action taken in
injunction;                                                                          the public interest pursuant to a statutory or
                                                                                     regulatory scheme, the applicant must typically
[2] sergeants demonstrated substantial likelihood of success                         show a likelihood of success on the merits, a
on merits of their FLSA retaliation claim; and                                       serious question going to the merits is usually
                                                                                     insufficient, even if the balance of hardships tips
[3] sergeants would suffer irreparable harm absent                                   decidedly in the applicant's favor.
preliminary injunction.
                                                                                     37 Cases that cite this headnote

Affirmed.



                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                        1
              Case
Mullins v. City      1:20-cv-03178-LJL
                of New York, 626 F.3d 47 (2010) Document     58-1 Filed 05/27/20 Page 49 of 80
16 Wage & Hour Cas.2d (BNA) 1636

                                                                      immediately investigate allegations of perjury
 [5]   Labor and Employment            Wages and                      by sergeants was not legitimate, non-retaliatory
       Hours                                                          reason for its investigation. Fair Labor Standards
       A plaintiff alleging retaliation under the FLSA                Act of 1938, § 15(a)(3), 29 U.S.C.A. § 215(a)(3).
       must establish a prima facie case of retaliation
       by showing (1) participation in protected activity             2 Cases that cite this headnote
       known to the defendant, like the filing of
       a FLSA lawsuit; (2) an employment action                [8]    Injunction      Adverse employment actions
       disadvantaging the plaintiff; and (3) a causal
                                                                      Police sergeants would suffer irreparable harm
       connection between the protected activity and
                                                                      absent preliminary injunction restraining police
       the adverse employment action. Fair Labor
                                                                      department from conducting internal affairs
       Standards Act of 1938, § 15(a)(3), 29 U.S.C.A.
                                                                      investigation concerning statements made during
       § 215(a)(3).
                                                                      course of litigation in sergeants' lawsuit against
       122 Cases that cite this headnote                              department and city alleging violation of
                                                                      FLSA's overtime provisions; threat of retaliation
                                                                      would result in sergeants withdrawing from
 [6]   Labor and Employment         Causal                            litigation rather than testifying and facing
       connection; temporal proximity                                 internal investigation. Fair Labor Standards Act
       Labor and Employment            Other adverse                  of 1938, § 15(a)(3), 29 U.S.C.A. § 215(a)(3).
       actions
                                                                      23 Cases that cite this headnote
       Although the application of pre-existing
       disciplinary policies to a plaintiff without more
       does not constitute adverse employment action,
       as required to establish a prima facie case of
       retaliation under the FLSA, a causal connection        Attorneys and Law Firms
       between an adverse action and a plaintiff's
                                                               *48 Stephen P. Younger, (Clay J. Pierce and A. Leah
       protected activity may be established through
                                                              Vickers, on the brief) Patterson Belknap Webb & Tyler
       evidence of retaliatory animus directed against a
                                                              LLP, New York, NY; Gregory K. McGillivary, Woodley &
       plaintiff by the defendant, or by showing that the
                                                              McGillivary (on the brief), Washington, DC; Andrew Quinn,
       protected activity was closely followed in time
                                                              Quinn & Mellea, LLP (on the brief), White Plains, NY, for
       by the adverse action. Fair Labor Standards Act
                                                              Plaintiff–Appellees.
       of 1938, § 15(a)(3), 29 U.S.C.A. § 215(a)(3).
                                                              Karen M. Griffin (of counsel), Andrez Carberry, Francis F.
       123 Cases that cite this headnote
                                                              Caputo (on the brief), for Michael A. Cardozo, Corporation
                                                              Counsel of the City of New York, New York, NY, for
 [7]   Injunction       Adverse employment actions            Defendant–Appellants.
       Police sergeants demonstrated substantial
                                                              Before: POOLER, KATZMANN, and HALL, Circuit Judges.
       likelihood of success on merits of their FLSA
       retaliation claim against police department,           Opinion
       as required to obtain preliminary injunction
       restraining department from conducting internal        POOLER, Circuit Judge:
       affairs investigation concerning statements made
       during course of litigation in sergeants' lawsuit      New York City and the New York City Police Department
       against department and city alleging violation         appeal from an order of United States District Court
       of FLSA's overtime provisions; department              for the Southern District of New York (Scheindlin, J.)
       initiated investigation into veracity of sergeants'    entered on March 21, 2008, and amended on April
       deposition statements one day after receiving          10, 2008, preliminarily enjoining them from investigating
       transcripts, and department's purported need to        and disciplining Plaintiff–Appellees based upon Plaintiff–
                                                              Appellees' testimony or participation in this lawsuit. We


              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          2
              Case
Mullins v. City      1:20-cv-03178-LJL
                of New York, 626 F.3d 47 (2010) Document           58-1 Filed 05/27/20 Page 50 of 80
16 Wage & Hour Cas.2d (BNA) 1636

conclude that hearsay testimony is admissible to support the        his apprehension to Sergeant Capotosto about the NYPD's
issuance of a preliminary injunction, and the district court        approach. Another sergeant referred to IAB's actions as “goon
did not abuse its discretion in granting preliminary injunctive     tactics.”
relief to Plaintiff–Appellees based in part on such evidence.
                                                                    Testimony at the preliminary injunction hearing about the
                                                                    unusual nature of the process used to collect documents
                                                                    confirmed that plaintiffs' concerns were not unfounded.
                      BACKGROUND
                                                                    Sergeant Anthony Lisi of the Emergency Services Unit of
Plaintiff–Appellees are approximately 4300 current and              the NYPD testified that document collection is typically
former New York City police sergeants who filed suit against        conducted by Administrative Lieutenants or Integrity Control
the *49 City of New York (the “City”) and the New                   Officers assigned to a particular command. In addition,
York City Police Department (“NYPD”) on April 19, 2004,             Sergeant Brian Coughlan, Sergeant Supervisor of Detectives
claiming systematic violations of their overtime rights under       in the Bomb Squad, testified that IAB is involved in most
the Fair Labor Standards Act of 1938 (“FLSA”). Because              cases only when an officer is being arrested or removed from
of the sheer volume of plaintiffs, the parties agreed in May        his post.
of 2005 to limit depositions to “test plaintiffs”—individuals
from seventeen job categories, who would be organized into          In March 2006, shortly after the document collection, IAB
three groups.                                                       sent an Integrity Control Officer to attend the deposition of
                                                                    Sergeant Edward Scott. As of his deposition date, Sergeant
The record reflects that, at some point in January                  Scott, who was a plaintiff in the lawsuit against the City
2006, NYPD's outside counsel, Seyfarth Shaw LLP, met                and NYPD, had given no testimony in connection with
with Charles Campisi, Chief of the “Internal Affairs                the action. Sergeant Scott, who testified by affidavit at
Bureau” (“IAB”), as well as other high level IAB officials and      the preliminary injunction hearing, explained that Integrity
NYPD lawyers regarding the “topic of deposition testimony.”         Control Officers do not normally attend depositions, and he
On January 19, 2006, Seyfarth Shaw sent transcripts from            was, therefore, “surprised and concerned” by the officer's
depositions of the first group of test plaintiffs to Appellants.    presence. He also testified that he found the officer's presence
The next day, the NYPD ordered lieutenants from IAB                 to be “intimidating.” When Sergeant Scott's retirement
to collect command logs, memo books, activity reports,              was administratively deferred pending resolution of an
overtime slips, and requests for leave reports from all of the      unspecified “disciplinary matter” some months later, it came
test plaintiffs as well as individuals who worked with them.        to light that he was under investigation for testimony he
Some of the IAB document collectors were plaintiffs in this         had given during his deposition. Sergeant *50 Scott stated
lawsuit—they were promoted to lieutenants after the action          that, at the time, “I believed that if I withdrew from this
was filed. The pool of plaintiffs from whom documents were          FLSA lawsuit, the City would close its investigation into my
collected included both those who had been deposed and              deposition testimony.”
those who had not.
                                                                    When discovery concluded with respect to the first group of
Counsel for the test plaintiffs immediately objected to             test plaintiffs, these plaintiffs moved for summary judgment
the use of IAB to collect documents on the ground that              on their claims. On November 6, 2007, the district court
certain plaintiffs understood IAB's involvement to mean they        granted partial judgment in favor of the City and NYPD.
were under investigation. Sergeant Paul Capotosto, Citywide         See Mullins v. City of New York, 523 F.Supp.2d 339
Secretary of the Sergeants Benevolent Association, described        (S.D.N.Y.2007). Specifically, the district court held that under
the document collection process as a “raid.” During his             Department of Labor rules in effect before August 23, 2004,
testimony at the preliminary injunction hearing, Sergeant           certain sergeants were “bona fide executives” under FLSA,
Capotosto chronicled at least a dozen phone calls he received       and were therefore exempt from overtime. Id. at 359. The
from worried plaintiffs, who expressed concern to him that          court also identified material questions of fact concerning
the NYPD was retaliating against them for their participation       whether certain sergeants were exempt from overtime after
in the lawsuit. Among these callers was IAB Lieutenant Ed           the August 2004 change in Department of Labor regulations,
Heim, a plaintiff in this action, who described being “forced”      and ordered a trial to resolve this question. Id. at 360–61.
to collect documents from other plaintiffs and communicated



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              3
              Case
Mullins v. City      1:20-cv-03178-LJL
                of New York, 626 F.3d 47 (2010) Document           58-1 Filed 05/27/20 Page 51 of 80
16 Wage & Hour Cas.2d (BNA) 1636

Three months later, in February 2008, the NYPD ordered              The day after the GO–15, Appellees submitted a letter to
Sergeant Anthony Cioffi, a member of the first group                the district court requesting an order temporarily restraining
of test plaintiffs, to submit to a “GO–15” interview at             the NYPD from “retaliating against plaintiffs *51 due to
the office of Charles Campisi, Chief of IAB. A GO–15                their testimony in the ... action and attempting to coerce
is an interview in connection with allegations of serious           plaintiffs to alter their sworn deposition testimony.” The
misconduct or corruption. As a preamble to the GO–                  district court held a hearing on February 21, 2008, and issued
15, an IAB lieutenant identified the “official Department           a temporary restraining order (“TRO”) on March 6, 2008.
investigation” as “Criminal Case Number 06975,” and noted           The TRO enjoined Appellants from “(1) engaging in any
that the “complainant” was “the law firm of Seyfarth Shaw           further investigation of Sergeant Anthony Cioffi relating to
LLP.” Sergeant Cioffi was informed that the interview was           his testimony or participation in this matter; (2) pursuing
part of an investigation into his alleged violations of NYPD        any disciplinary proceedings against plaintiff Cioffi based on
regulations relating to testimony given during his deposition;      his February 12, 2008, interrogation; and (3) investigating or
there were two charges—perjury and false statements.                disciplining any plaintiff in this matter based on his or her
Sergeant Capotosto, who attended Sergeant Cioffi's GO–15 in         testimony or participation in this lawsuit.”
his capacity as a representative of the Sergeants Benevolent
Association, testified that Chief Campisi himself was at the        Within days after the TRO issued, Plaintiff–Appellees learned
interview when he arrived. Sergeant Capotosto also testified        of the pendency of the investigation of Sergeant Scott. They
that it was unusual for a GO–15 to take place at Chief              notified the district court immediately. On March 20, 2008,
Campisi's office; in fact, in the hundreds of GO–15s with           the district court extended the TRO for an additional ten days,
which he had been involved, Sergeant Capotosto could not            and on March 21, the district court converted the TRO into a
recall a single interview that took place at the Chief's office.    preliminary injunction. See Mullins v. City of New York, 554
                                                                    F.Supp.2d 483, 484, 494 (S.D.N.Y.2008).
At the beginning of the GO–15, Sergeant Cioffi was informed
that his failure to answer the department's questions would         The City and the NYPD appealed the district court's grant
“subject [him] to department charges, which would result            of injunctive relief, and by summary order dated January 27,
in [his] dismissal from the Police Department.” During the          2009, we remanded to the district court for additional fact
course of the GO–15, which was purported to be limited              finding and analysis. Pursuant to that remand, the district
to “questions specifically directed and narrowly related to         court held a two-day hearing in April 2009.
the performance of [Cioffi's] duties,” Sergeant Cioffi was
questioned for four hours about specific responses he gave          During the hearing, the district court accepted hearsay
at his deposition and was asked to account for certain              statements from sergeant representatives of the Sergeants
inconsistencies in his testimony. Many of the questions were        Benevolent Association, many of which are chronicled above.
phrased as accusations of wrongdoing. For example, he was           Those representatives testified largely about the impact of
asked, “Sergeant, one area I want to know is I feel in              IAB's actions on plaintiffs. Their testimony details calls and
your testimony for a fact you minimize your supervisory             emails from plaintiffs expressing general concern that the
responsibilities. Can you explain to me why you would do            NYPD was going to retaliate against them for participating
that?” Sergeant Cioffi explained that any differences between       in this lawsuit. Some of the representatives' testimony
his November 15, 2005 testimony and his February 12, 2008           also described discussions with plaintiffs who were reticent
responses at the GO–15 interview could be attributed to             to submit to depositions in light of the investigations of
the “duress” he felt during his November 2005 deposition,           Sergeants Cioffi and Scott. Sergeant Scott himself recalled
which he attributed to opposing counsel's “abrasiveness.”           that five sergeants had specifically told him that they were
The district court would later aptly observe that “[t]he            considering dropping out of the lawsuit after observing the
transcript of the interrogation reveal[ed] lieutenants seeking      NYPD's actions with respect to him. Sergeant Brian Coughlan
concessions and modifications of testimony, rather than an          testified that he would be concerned if the injunction were
investigation of a willful assertion of a material fact known       removed, and that before the injunction issued, “there was
to be false.” Mullins v. City of New York, 634 F.Supp.2d 373,       talk ... that guys were going to back out” of the lawsuit.
389 (S.D.N.Y.2009).




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             4
              Case
Mullins v. City      1:20-cv-03178-LJL
                of New York, 626 F.3d 47 (2010) Document            58-1 Filed 05/27/20 Page 52 of 80
16 Wage & Hour Cas.2d (BNA) 1636

On June 9, 2009, the district court issued an opinion and order      omitted)); Asseo v. Pan Am. Grain Co., 805 F.2d 23, 26
upholding the award of injunctive relief. See Mullins v. City        (1st Cir.1986); Flynt Distrib. Co. v. Harvey, 734 F.2d 1389,
of New York, 634 F.Supp.2d 373 (S.D.N.Y.2009).                       1394 (9th Cir.1984) (“The urgency of obtaining a preliminary
                                                                     injunction ... makes it difficult to obtain affidavits from
For the reasons set forth below, we affirm.                          persons who would be competent to testify at trial. The trial
                                                                     court may even give inadmissible evidence some weight....”);
                                                                     see also Republic of the Philippines v. Marcos, 862 F.2d 1355,
                                                                     1363 (9th Cir.1988) (en banc).
                       DISCUSSION

   I. Standard of Review                                             Additionally, although it is a question of first impression
 [1] We review the grant of injunctive relief for abuse of           in this Circuit, the lower courts routinely consider hearsay
discretion. SEC v. Dorozhko, 574 F.3d 42, 45 (2d Cir.2009). A        evidence in determining whether to grant preliminary
district court abuses its discretion “when (1) its decision rests    injunctive relief. See, e.g., United States v. Buddhu, No.
on an error of law ... or a clearly erroneous factual finding,       08 Civ. 0074, 2008 WL 2355930, at *1 n. 2 (D.Conn.
or (2) its decision—though not necessarily the product of a          June 5, 2008) (“In considering a motion for a preliminary
legal error or a clearly erroneous factual finding—cannot be         injunction, the Court may rely on affidavits, depositions, and
located within the range of permissible decisions.” Kickham          sworn testimony, even when they include hearsay.” (citations
Hanley P.C. v. Kodak Ret. Income Plan, 558 F.3d 204, 209             omitted)); López Torres v. New York State Bd. of Elections,
(2d Cir.2009) (internal quotation marks and citation omitted).       411 F.Supp.2d 212, 226 n. 17 (E.D.N.Y. Jan.27, 2006)
Appellants argue that the district court abused its discretion       (“Plaintiffs finally raised the argument that the hearsay rule
in granting an award of preliminary injunctive relief because        does not apply during a hearing on a motion for preliminary
some of its findings of fact are clearly erroneous. Appellants       injunction. The issue was briefed and I ruled in their
contend that these findings are unsupported by sufficient            favor.” (citations omitted)); Zeneca Inc. v. Eli Lilly & Co.,
evidence because they are based on hearsay testimony. We             No. 99 Civ. 1452, 1999 WL 509471, at *2 (S.D.N.Y. July
disagree.                                                            19, 1999); Fisher v. Goord, 981 F.Supp. 140, 173 n. 38
                                                                     (W.D.N.Y.1997) (citing cases); SEC v. Musella, 578 F.Supp.
The Supreme Court has observed that the decision of whether          425, 427–28 (S.D.N.Y.1984) (noting that a court need not
to award preliminary *52 injunctive relief is often based            discount hearsay evidence presented in an application for
on “procedures that are less formal and evidence that is             a preliminary injunction if such evidence is found to be
less complete than in a trial on the merits.” Univ. of Tex. v.       “inherently trustworthy”).
Camenisch, 451 U.S. 390, 395, 101 S.Ct. 1830, 68 L.Ed.2d
175 (1981). Consonant with this view, six of our sister               [2] We agree with these courts and conclude that hearsay
circuits have permitted district courts to rely on hearsay           evidence may be considered by a district court in determining
evidence for the limited purpose of determining whether              whether to grant a preliminary injunction. The admissibility
to award a preliminary injunction. See Kos Pharm., Inc.              of hearsay under the Federal Rules of Evidence goes to
v. Andrx Corp., 369 F.3d 700, 718 (3d Cir.2004) (“It is              weight, not preclusion, at the preliminary injunction stage. To
well established that a preliminary injunction is customarily        hold otherwise would be at odds with the summary nature
granted on the basis of procedures that are less formal              of the remedy and would undermine the ability of courts to
and evidence that is less complete than in a trial on the            provide timely provisional relief. Accordingly, we conclude
merits.” (internal quotation marks and citation omitted));           that the district court committed no error in considering, and
Ty, Inc. v. GMA Accessories, Inc., 132 F.3d 1167, 1170–71            relying on, hearsay testimony from the sergeants.
(7th Cir.1997); Levi Strauss & Co. v. Sunrise Int'l Trading,
Inc., 51 F.3d 982, 985 (11th Cir.1995) (“At the preliminary
                                                                        II. The Standard for Injunctive Relief
injunction stage, a district court may rely on affidavits and
                                                                      [3] [4] Generally, a party seeking a preliminary injunction
hearsay materials which would not be admissible evidence
                                                                     must demonstrate that it will suffer irreparable harm absent
for a permanent injunction....”); Sierra Club, Lone Star
                                                                     injunctive *53 relief and either (1) that it is likely to succeed
Chapter v. FDIC, 992 F.2d 545, 551 (5th Cir.1993) (Courts
                                                                     on the merits of the action, or (2) that there are sufficiently
at preliminary injunction stage “may rely on otherwise
                                                                     serious questions going to the merits to make them a fair
inadmissible evidence, including hearsay evidence.” (citation
                                                                     ground for litigation, provided that the balance of hardships


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             5
              Case
Mullins v. City      1:20-cv-03178-LJL
                of New York, 626 F.3d 47 (2010) Document           58-1 Filed 05/27/20 Page 53 of 80
16 Wage & Hour Cas.2d (BNA) 1636

tips decidedly in favor of the moving party. Citigroup Global       Cir.1991) (internal quotation marks and citation omitted), or
Mkts., Inc. v. VCG Special Opportunities Master Fund Ltd.,          “by showing that the protected activity was closely followed
598 F.3d 30, 34–35 (2d Cir.2010). However, when a party             in time by the adverse action,” Manoharan v. Columbia
seeks an injunction that will affect governmental action taken      Univ. Coll. of Physicians & Surgeons, 842 F.2d 590, 593 (2d
in the public interest pursuant to a statutory or regulatory        Cir.1988) (citation omitted).
scheme, the plaintiff must typically show a likelihood of
success on the merits—a serious question going to the merits        Once the plaintiff establishes a prima facie case of FLSA
is usually insufficient, even if the balance of hardships tips      retaliation, the burden shifts to the defendant to articulate a
decidedly in the applicant's favor. Monserrate v. N.Y. State        “legitimate, non-discriminatory reason for the employment
Senate, 599 F.3d 148, 154 (2d Cir.2010); accord NAACP               action.” Weinstock v. Columbia Univ., 224 F.3d 33, 42
v. East Haven, 70 F.3d 219, 223 (2d Cir.1995) (applying             (2d Cir.2000) (citation omitted). If the defendant meets
likelihood test where plaintiff attempted to enjoin hiring of       this burden, the plaintiff must produce “sufficient evidence
police officers and firefighters). In this case, we need not        to support a rational finding that the legitimate, non-
decide whether the higher standard applies, or whether, as          discriminatory reasons proffered by the defendant were
Appellees urge, this case ought to be classified as an exception    false, and that more likely than not discrimination was the
to the general rule, because we find that Appellees have            real reason for the *54 employment action.” Id. (internal
demonstrated a likelihood of success on the merits.                 quotation marks, citation and alterations omitted).

                                                                [7] In this case, no party disputes that the filing of
                                                               a FLSA lawsuit for overtime is a “protected activity.”
           A. Likelihood of Success on the Merits
                                                               There is likewise little doubt the evidence considered by
 [5] [6] FLSA provides that it is “unlawful for any person ... the district court was sufficient to support the court's
to discharge or in any other manner discriminate against any   finding that the NYPD's actions in response to receipt of
employee because such employee has filed any complaint         transcripts of deposition testimony disadvantaged Appellees.
or instituted or caused to be instituted any proceeding under  An IAB investigation, like that to which Sergeant Cioffi was
[FLSA].” 29 U.S.C. § 215(a)(3). FLSA retaliation claims        subjected, carries with it a possibility of termination, see
are subject to the three-step burden-shifting framework        Patrol Guide § 206–13; indeed, Sergeant Cioffi was advised
established by McDonnell Douglas Corp. v. Green, 411           at the outset of the GO–15 that he would be fired if he did not
U.S. 792, 93 S.Ct. 1817, 36 L.Ed.2d 668 (1973). Brock v.       answer IAB's questions. In addition, the NYPD indefinitely
Casey Truck Sales, Inc., 839 F.2d 872, 876 (2d Cir.1988).      postponed Officer Scott's retirement pending resolution of
Thus, a plaintiff alleging retaliation under FLSA must first   the inquiry into his deposition testimony. Further, all IAB
establish a prima facie case of retaliation by showing (1)     allegations appear as part of the ordinary course in an officer's
participation in protected activity known to the defendant,    Central Personnel Index—regardless of whether the officer
like the filing of a FLSA lawsuit; (2) an employment action    is later exonerated. These notations affect an officer's level
disadvantaging the plaintiff; and (3) a causal connection      of discipline for future infractions and can complicate an
between the protected activity and the adverse employment      officer's request for transfers or promotions.
action. See Cruz v. Coach Stores, Inc., 202 F.3d 560, 566 (2d
Cir.2000). An employment action disadvantages an employee      Regarding the causal connection between the NYPD's actions
if “it well might have ‘dissuaded a reasonable worker from     and Appellees' participation in this lawsuit, we think the link
making or supporting [similar] charge[s]....’ ” Burlington     is self-evident, and the district court did not err in concluding
N. & Santa Fe Ry. Co. v. White, 548 U.S. 53, 68, 126           as much—IAB investigated the veracity of testimony given
S.Ct. 2405, 165 L.Ed.2d 345 (2006) (citations omitted).        by the sergeants as part of the lawsuit. Moreover, the
Although the application of pre-existing disciplinary policies sequence, timing and nature of events only reinforces the
to a plaintiff “without more, does not constitute adverse      connection. The day after the NYPD received transcripts from
employment action,” Joseph v. Leavitt, 465 F.3d 87, 91 (2d     the depositions of certain test plaintiffs, IAB was dispatched
Cir.2006), a causal connection between an adverse action and   to collect documents from the first group of plaintiffs. As
a plaintiff's protected activity may be established “through   testimony indicated, this was unusual in and of itself, because
evidence of retaliatory animus directed against a plaintiff by such documents are typically collected by Administrative
the defendant,” Johnson v. Palma, 931 F.2d 203, 207 (2d



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             6
              Case
Mullins v. City      1:20-cv-03178-LJL
                of New York, 626 F.3d 47 (2010) Document         58-1 Filed 05/27/20 Page 54 of 80
16 Wage & Hour Cas.2d (BNA) 1636

Lieutenants or other officers in the individual precincts—not     law can itself be irreparable harm in the context of a
IAB.                                                              preliminary injunction application”; however, a plaintiff
                                                                  “must show some evidence of actual chill that would be cured
About seven weeks after the document collection, Sergeant         by the requested injunction.” Hui Lin v. Great Rose Fashion,
Scott was scheduled to be deposed. Though he had given            Inc., No. 08 Civ. 4778, 2009 WL 1544749, at *21 (E.D.N.Y.
no testimony in connection with the lawsuit up to that            June 3, 2009) (internal quotation marks omitted) (citing inter
point, an IAB officer appeared to observe his deposition.         alia, Bennett v. Lucier, 239 Fed.Appx. 639, 640 (2d Cir.2007)).
When Sergeant Scott was set to retire some months later,          Thus, we have held that “[a] retaliatory discharge carries with
he was informed that his retirement was being held up by          it the distinct risk that other employees may be deterred from
a pending “disciplinary matter,” which turned out to be           protecting their rights ... or from providing testimony for
an investigation into his deposition testimony. Then, three       the plaintiff in [his] effort to protect [his] own rights. These
months after the district court issued its summary judgment       risks may be found to constitute irreparable injury.” Holt v.
order, the NYPD ordered Sergeant Cioffi to submit to a GO–        Continental Group, Inc., 708 F.2d 87, 91 (2d Cir.1983).
15 interview regarding his deposition testimony. Testimony
at the preliminary injunction hearing revealed that even if       Sergeant Lisi testified that he was concerned about IAB,
it had not been unusual for the NYPD to investigate an            and that he expressed these concerns to his union, which
employee based upon deposition testimony in connection            told him that it was doing everything possible to protect
with a pending lawsuit, this GO–15 interview was unusual          the plaintiffs. He testified that he would “absolutely” have
because it took place at the office of the Chief of IAB.          “concerns” if the injunction were lifted, and that he feared
                                                                  retribution from IAB. From this and other testimony, which
Appellants have attempted to rebut Appellees' prima facie         was not rebutted, the district court concluded that “the
case by arguing that allegations of perjury by members of the     evidence presented clearly shows that absent injunctive relief
NYPD are time-sensitive and significant enough to warrant         numerous plaintiffs would likely (and reasonably) withdraw
immediate investigations, even if the investigations must be      from this litigation rather than testify and face a line-by-
conducted during the pendency of an action. We cannot             line IAB interrogation.” Mullins v. City of New York, 634
conclude that the district erred in rejecting this argument.      F.Supp.2d 373, 391 (S.D.N.Y.2009). There was no error in
In the first instance, Appellants collected documents from        this conclusion. The standard for preliminary injunctive relief
all of the test plaintiffs, and even individuals who worked       requires a threat of irreparable harm, not that irreparable
with them—not just those plaintiffs they suspected of perjury.    harm already have occurred. We have held that the “risk”
Further, the NYPD sent an IAB officer to Sergeant Scott's         of deterrence is sufficient to satisfy the irreparable harm
deposition before there was any basis on which to conclude        standard. See Holt, 708 F.2d at 91.
he had given false testimony, since up to that point, he
had provided no testimony at all. Were these events alone         Moreover, it is clear that the preliminary injunction has
insufficient to support an award of preliminary injunctive        minimized the harm to Appellees and continues to be
relief, the underlying timeline *55 seriously undermines          necessary to protect the sergeants so long as the legal
Appellants' insistence on the time-sensitive nature of their      proceedings are ongoing. Appellees submitted evidence to
investigations. The NYPD received copies of the sergeants'        the district court that numerous plaintiffs were “extremely
deposition transcripts in January 2006. Yet the NYPD appears      concerned” about testifying just before the commencement of
to have done nothing for almost a year. Then, although they       the trial relating to the first group of test plaintiffs. Only after
apparently concluded in December 2006 that Sergeant Cioffi        plaintiffs' attorneys explained that the preliminary injunction
had given false testimony at his deposition, the NYPD waited      protected plaintiffs from retaliatory investigations did those
until February 2008 to order him to appear for a GO–15.           sergeants decide to continue with the lawsuit. Thus, as the
Nothing about this timeline speaks of urgency.                    district court concluded, “the March 21 Injunction countered
                                                                  the witness intimidation that resulted from the pattern of
                                                                  IAB investigations,” and the evidence plainly showed “that
                                                                  numerous plaintiffs would likely abandon this suit rather than
                   B. Irreparable Harm
                                                                  testify” in the event that the district court “were to lift the
 [8] “Unchecked retaliation subverts the purpose of the           preliminary injunction.” Mullins, 634 F.Supp.2d at 393.
FLSA” and “the resulting weakened enforcement of federal



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 7
              Case
Mullins v. City      1:20-cv-03178-LJL
                of New York, 626 F.3d 47 (2010) Document            58-1 Filed 05/27/20 Page 55 of 80
16 Wage & Hour Cas.2d (BNA) 1636

                                                                      cases). We have considered Appellants' remaining arguments
Because we find that the district court did not abuse its
                                                                      and conclude that they are without merit.
discretion in finding either that Appellees are likely to
succeed on the merits of their FLSA retaliation claim, or that
Appellees have established that irreparable harm is likely to
flow from the putative FLSA violation absent injunctive *56                                  CONCLUSION
relief, we need not reach the merits of Appellees' claim that
Appellants' conduct also violated the First Amendment of the          For the foregoing reasons, we AFFIRM the order of the
United States Constitution. “[P]rinciples of judicial restraint       district court.
caution us to avoid reaching constitutional questions when
they are unnecessary to the disposition of a case.” Higazy
                                                                      All Citations
v. Templeton, 505 F.3d 161, 179 n. 19 (2d Cir.2007) (citing
                                                                      626 F.3d 47, 16 Wage & Hour Cas.2d (BNA) 1636

End of Document                                                   © 2020 Thomson Reuters. No claim to original U.S. Government Works.




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 8
             Case
Park Irmat Drug    1:20-cv-03178-LJL
                Corp.                          Document
                      v. Optumrx, Inc., 152 F.Supp.3d       58-1
                                                      127 (2016)      Filed 05/27/20 Page 56 of 80


                                                                       success on the merits or sufficiently serious
                                                                       questions going to the merits to make them a fair
                   152 F.Supp.3d 127
                                                                       ground for litigation and a balance of hardships
       United States District Court, S.D. New York.
                                                                       tipping decidedly toward the party requesting the
         PARK IRMAT DRUG CORP., Plaintiff,                             preliminary relief. Fed. R. Civ. P. 65.
                      v.
                                                                       1 Cases that cite this headnote
            OPTUMRX, INC., Defendant.

                      15 Civ. 8930 (JSR)                        [3]    Injunction       Public interest considerations
                               |                                       District court must ensure that the public interest
                      Signed 01/12/2016                                would not be disserved by the issuance of a
                                                                       preliminary injunction. Fed. R. Civ. P. 65.
Synopsis
Background: Pharmacy brought action in state court against             2 Cases that cite this headnote
pharmacy benefit manager (PBM), asserting claims for
breach of contract, equitable estoppel, tortious interference
with business relations, and antitrust violations under New     [4]    Injunction       Extraordinary or unusual nature
York's Donnelly Act. PBM removed the action based on                   of remedy
diversity. Subsequently, pharmacy filed motion for temporary           A preliminary injunction is never awarded as of
restraining order and preliminary injunction enjoining PBM             right. Fed. R. Civ. P. 65.
from terminating pharmacy from PBM's retail pharmacy
network during the pendency of litigation.
                                                                [5]    Injunction       Discretionary Nature of
                                                                       Remedy
[Holding:] The District Court, Jed S. Rakoff, J., held that            Whether to grant a preliminary injunction rests
pharmacy failed to show substantial likelihood of success on           in the sound discretion of the district court. Fed.
the merits.                                                            R. Civ. P. 65.


Motion denied.
                                                                [6]    Injunction       Hearsay
                                                                       Injunction       Scope of inquiry and matters
                                                                       considered
 West Headnotes (22)                                                   In deciding a motion for preliminary injunction,
                                                                       a court may consider the entire record including
 [1]     Injunction      Extraordinary or unusual nature               affidavits and other hearsay evidence. Fed. R.
         of remedy                                                     Civ. P. 65.

         Injunction      Clear showing or proof                        4 Cases that cite this headnote
         A preliminary injunction is an extraordinary and
         drastic remedy, one that should not be granted
                                                                [7]    Injunction      Relation or conversion to
         unless the movant, by a clear showing, carries the
                                                                       preliminary injunction
         burden of persuasion. Fed. R. Civ. P. 65.
                                                                       Standard for granting a temporary restraining
                                                                       order and a preliminary injunction are identical.
                                                                       Fed. R. Civ. P. 65.
 [2]     Injunction      Grounds in general; multiple
         factors
         Party seeking a preliminary injunction must
                                                                [8]    Injunction        Clear, likely, threatened,
         show irreparable harm and either likelihood of
                                                                       anticipated, or intended injury


                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                         1
             Case
Park Irmat Drug    1:20-cv-03178-LJL
                Corp.                          Document
                      v. Optumrx, Inc., 152 F.Supp.3d       58-1
                                                      127 (2016)       Filed 05/27/20 Page 57 of 80


        Injunction       Irreparable injury                             standard that makes its meaning clear; the
        Injunction       Recovery of damages                            conclusion that a party's promise should be
                                                                        ignored as meaningless is at best a last resort.
        To establish irreparable harm, necessary to
        issuance of preliminary injunction, movant must
        demonstrate an injury that is neither remote nor
        speculative, but actual and imminent and that           [13]    Principal and Agent         Imputation to
        cannot be remedied by an award of monetary                      Principal in General
        damages. Fed. R. Civ. P. 65.                                    Under New York law, a principal is bound by
                                                                        notice to or knowledge of his agent in all matters
                                                                        within the scope of his agency although in fact
 [9]    Injunction       Hospitals, pharmacies, and                     the information may never actually have been
        health care professionals                                       communicated to the principal.
        Pharmacy failed to show substantial likelihood
        of success on the merits in action against
        pharmacy benefit manager (PBM) concerning               [14]    Contracts       Waiver
        PBM's termination of pharmacy from its retail                   No-waiver clauses are valid and enforceable
        pharmacy network as a result of pharmacy's                      under New York law.
        filling mail-order prescriptions in violation
        of prescription drug services agreement, and
        thus, pharmacy was not entitled to temporary            [15]    Contracts     Acts or Omissions Constituting
        restraining order and preliminary injunction                    Breach in General
        enjoining PBM from terminating pharmacy from
                                                                        Under New York law, to sustain a claim for
        PBM's retail pharmacy network during the
                                                                        breach of the implied covenant of good faith
        pendency of litigation. Fed. R. Civ. P. 65.
                                                                        and fair dealing, the claimant must allege and
        1 Cases that cite this headnote                                 show that the other party exercised a contractual
                                                                        right malevolently, for its own gain as a part of a
                                                                        purposeful scheme designed to deprive claimant
 [10]   Contracts        Implied agreements                             of the benefits under the contract.
        Under New York law, a contract cannot be
        implied in fact where there is an express contract
        covering the subject matter involved.                   [16]    Federal Civil Procedure       Alternate,
                                                                        Hypothetical and Inconsistent Claims
                                                                        Pretrial Procedure       Dismissal of part of
 [11]   Contracts       Construction to give validity                   action or as to some of parties
        and effect to contract
                                                                        New York law requires dismissal of claim for
        Under New York law, a contract must be                          breach of implied covenant of good faith and fair
        interpreted so as to give effect to, not nullify, its           dealing where the claim derives from the same
        general or primary purpose.                                     set of facts as a breach of contract claim.



 [12]   Contracts        Effect in general; enforcement         [17]    Estoppel       Essential elements
        in general
                                                                        Under New York law, the elements of
        Contracts        Certainty as to Subject-Matter                 equitable estoppel are with respect to the party
        Under New York law, before rejecting an                         estopped: (1) conduct which amounts to a false
        agreement as indefinite, a court must be                        representation or concealment of material facts;
        satisfied that the agreement cannot be rendered                 (2) intention that such conduct will be acted upon
        reasonably certain by reference to an extrinsic



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            2
             Case
Park Irmat Drug    1:20-cv-03178-LJL
                Corp.                          Document
                      v. Optumrx, Inc., 152 F.Supp.3d       58-1
                                                      127 (2016)       Filed 05/27/20 Page 58 of 80


        by the other party; and (3) knowledge of the real
        facts.                                                  [22]    Antitrust and Trade Regulation       Cartels,
                                                                        Combinations, Contracts, and Conspiracies in
                                                                        General

 [18]   Estoppel       Essential elements                               To prove a violation of section of Sherman
                                                                        Act prohibiting contracts or conspiracies in
        Under New York law, parties asserting estoppel
                                                                        restraint of trade or commerce, a plaintiff must
        must show with respect to themselves: (1) lack
                                                                        demonstrate: (1) a combination or some form
        of knowledge and of the means of knowledge of
                                                                        of concerted action between at least two legally
        the true facts; (2) reliance upon the conduct of the
                                                                        distinct economic entities that (2) unreasonably
        party to be estopped; and (3) prejudicial changes
                                                                        restrains trade. Sherman Act, § 1, as amended, 15
        in their positions.
                                                                        U.S.C.A. § 1.


 [19]   Estoppel       Application in general
        Under New York law, the doctrine of equitable
        estoppel is to be invoked sparingly and only           Attorneys and Law Firms
        under exceptional circumstances.
                                                               *129 Matthew L. Cantor, David Alan Scupp, Hamsa
                                                               Ananthi Mahendranathan, Constantine Cannon, LLP, New
                                                               York, NY, for Plaintiff.
 [20]   Torts     Business relations or economic
        advantage, in general                                  *130 Michael H. Bernstein, John T. Seybert, Sedgwick LLP,
        To prevail on a claim for tortious interference        New York, NY, for Defendant.
        with business relations in New York, a party
        must prove: (1) that it had a business relationship
        with a third party; (2) that the defendant knew                                  OPINION
        of that relationship and intentionally interfered
        with it; (3) that the defendant acted solely out       JED S. RAKOFF, U.S.D.J.
        of malice or used improper or illegal means that
        amounted to a crime or independent tort; and (4)       By “bottom-line” order dated December 15, 2015, this Court
        that the defendant's interference caused injury to     denied plaintiff s motion for a temporary restraining order and
        the relationship with the third party.                 preliminary injunction enjoining defendant from terminating
                                                               plaintiff from defendant's retail pharmacy network during the
                                                               pendency of this litigation. This Opinion explains the reasons
                                                               for that ruling.
 [21]   Antitrust and Trade Regulation           Tying
        Agreements
                                                               Plaintiff Park Irmat Drug Corp. (“Irmat”) is a pharmacy
        The elements of an illegal per se tying claim          located in midtown Manhattan. Defendant OptumRx, Inc.
        in antitrust action are: (1) that the tying            (“Optum”) is one of the largest Pharmacy Benefit Managers
        arrangement affects a substantial amount of            (“PBMs”) in the United States, providing coverage for
        interstate commerce; (2) the two products are          prescription drugs to over 65 million members. By way of
        distinct; (3) the defendant actually tied the sale     general background on the workings of the industry, PBMs
        of the two products; and (4) the seller has            such as Optum are third-party administrators of prescription
        appreciable market power in the tying market.          drug programs, responsible for managing the pharmacy
        Sherman Act, § 1 as amended, 15 U.S.C.A. § 1.          benefits for health plans, negotiating drug discounts with
                                                               drug manufacturers, developing lists of approved drugs for
                                                               reimbursement, and processing pharmacies' and patients'
                                                               prescription drug claims. In this capacity, PBMs build
                                                               networks of pharmacies through which their members



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          3
             Case
Park Irmat Drug    1:20-cv-03178-LJL
                Corp.                          Document
                      v. Optumrx, Inc., 152 F.Supp.3d       58-1
                                                      127 (2016)         Filed 05/27/20 Page 59 of 80


can purchase prescription medications at “covered” (i.e.,         No. 18. At the time of the filing of its motion, mail orders
discounted) rates. In order to gain access to a PBM's             represented 80% of Irmat's business, see Falah Aff. ¶ 16, and
pharmacy network, pharmacies often contract with third-           sales to Optum members accounted for 27% of Irmat's sales
party Pharmacy Services Administrative Organizations              overall, see O'Keefe Aff. ¶ 5.
(“PSAOs”) that serve as a single point of contact for the PBMs
and negotiate and contract with PBMs on the pharmacies'           In February 2015, AccessHealth and Optum entered into a
behalf.                                                           new pharmacy network agreement (the “2015 Agreement”),
                                                                  with AccessHealth purporting to act on behalf of its
Optum administers two types of pharmacy networks, a               participating pharmacies in its capacity as their agent. See
“retail” pharmacy network (which consists of some 65,000          Falah Aff., Ex. 3. Section 3.10 of the 2015 Agreement
pharmacies) and a “mail-order” pharmacy network. To               prohibits such pharmacies from engaging in mail-order
participate in Optum's mail-order network, pharmacies             fulfillment except upon advance written approval of Optum,
must meet a specialized set of requirements, including            and § 5.2.4 of the 2015 Agreement authorizes Optum to
being accredited by the Utilization Review Accreditation          “terminate, suspend or revoke any Pharmacy location from
Commission as a mail service pharmacy, as well as by              participating under this Agreement immediately upon written
the National Association of Boards of Pharmacy as a               notice to Company and Pharmacy if ... (v) Pharmacy engages
Verified Internet Pharmacy Practice Site. Optum contends          in mail fulfillment in violation of Section 3.10 without
that it requires these accreditations to ensure that mail-order   Administrator's written authorization.”
pharmacies have the appropriate controls and processes in
place to safely dispense medication to patients by mail.          In apparent contravention of its separate agreement with
Optum also owns and operates its own mail-order pharmacy.         Irmat, AccessHealth never furnished Irmat a written summary
                                                                  of the terms and conditions of the 2015 Agreement. See
Irmat has been a member of Optum's pharmacy network since         Falah Aff. ¶¶ 19-20. As a result, Irmat contends, it had
at least 2006. Complaint (“Compl”) SI 4, ECF No. 7. In            no knowledge of the terms of the Agreement until it was
July 2012, however, Irmat entered into an agreement with the      advised by Optum by letter dated August 10, 2015 that Irmat
PSAO AccessHealth (the “Irmat/AccessHealth Agreement”)            was filling mail-order prescriptions in violation of the 2015
in order to gain continued access to over 100 third-party         Agreement. See Falah Aff., Ex. 4; Falah Aff. ¶ 24. Optum
payor networks, including Optum's, from which Irmat's             requested that Irmat confirm within ten business days that
customers receive prescription drug coverage. At that time,       it would cease the prohibited activity. In response, by letter
AccessHealth had a pharmacy network agreement in place            dated August 17, 2015, Irmat requested “a 90-day delay in
with Optum (the “Prescription Drug Services Agreement”) to        any action by Optum” and argued that it and its patients
which Irmat became subject. The parties appear to agree that      “would be irreparably harmed if termination occurs.” Id., Ex.
the Prescription Drug Services Agreement did not prohibit         5. On September 16, 2015, Optum advised Irmat via email
the provision of mail-order pharmacy services except with         that while Irmat must “remain in compliance with the retail
respect to Medicare Part D patients—to whom Irmat did not         agreement, including the no mail prohibition,” nonetheless, if
provide such services “as a general matter.” Id. ¶ 39.            it wished to avoid termination, it could apply to Optum's mail-
                                                                  order pharmacy network. Id., Ex. 6. Irmat, in turn, requested
Beginning in 2011, Irmat began developing a niche practice        that Optum allow it to continue dispensing medication by
in dermatology and, over the next several years, expanded         mail while it applied for the necessary accreditations to join
this practice by participating in programs sponsored by           Optum's mail-order pharmacy network. Id., Ex. 7. By letter
certain dermatological drug manufacturers, under which such       dated September 28, 2015, Optum advised Irmat that it would
manufacturers would cover some or all of customers' co-pays.      be terminating Irmat for cause, effective November 30, 2015.
See Affidavit of Victor Falah dated Nov. 12, 2015 (“Falah         Id., Ex. 8.
Aff.”) ¶¶ 15-16, ECF No. 17. As a result, Irmat's business
grew substantially and, in 2013, it began filling prescriptions   On November 12, 2015, Irmat filed a complaint against
via mail order. *131 Irmat's revenue from Optum members           optum in New York State Supreme Court for breach
has increased from approximately $2 million in 2012 to a          of contract, equitable estoppel, tortious interference with
projected $33 million in 2015. See Affidavit of Christopher       business relations, and antitrust violations under New York's
O'Keefe dated Nov. 12, 2015 (“O'Keefe Aff.”) ¶ 7, ECF             Donnelly Act. See Declaration of Michael H. Bernstein dated



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            4
             Case
Park Irmat Drug    1:20-cv-03178-LJL
                Corp.                          Document
                      v. Optumrx, Inc., 152 F.Supp.3d       58-1
                                                      127 (2016)          Filed 05/27/20 Page 60 of 80


Nov. 24, 2015 at ¶ 3, ECF No. 24. On November 13, 2015,            substantial chance that upon final resolution of the action the
Irmat filed the instant motion. Id. ¶¶ 4-5. That same day,         parties cannot be returned to the positions they previously
Optum filed a notice of removal on diversity grounds pursuant      occupied”).
to 28 U.S.C. § 1446 and the action was assigned to this
Court. Ultimately, on consent of the parties, the Court issued  Irmat makes a facially compelling case that Optum's
a scheduling order setting a briefing schedule on plaintiff's   termination of it from its pharmacy network represents an
motion and staying the termination of Irmat from Optum's        existential threat to its business. Irmat contends that losing the
pharmacy network until a hearing was held. Order dated Nov.     ability to service Optum members (who account for 27% of
23, 2015, ECF No. 22.                                           Irmat's sales overall) will have spill-over effects on the rest
                                                                of its business. According to Irmat, most dermatologists—not
 [1]     [2]    [3]    [4]     [5]    [6]     [7] A court may issue
                                                                wanting to bother with determining which pharmacies can fill
a preliminary injunction and temporary restraining order        which prescriptions for which patients—do not make referrals
pursuant to Rule 65 of the Federal Rules of Civil Procedure.    to particular pharmacies based on a patient's coverage, but
“[A] preliminary injunction is an extraordinary and drastic     rather refer their patients to one or two pharmacies that
remedy, one that should not be granted unless the movant, by    accept all major insurance providers. See O'Keefe Aff. SI 11.
a clear showing, carries the burden of persuasion.” Mazurek     Thus, Irmat submits that most dermatologists will simply stop
v. Armstrong, 520 U.S. 968, 972, 117 S.Ct. 1865, 138 L.Ed.2d    referring patients to Irmat altogether if Irmat is terminated
162 (1997) (per *132 curiam) (internal quotation mark           from Optum's network. These losses, Irmat contends, are
omitted). A party seeking a preliminary injunction must show    not quantifiable and will not be easily recaptured even if
“(a) irreparable harm and (b) either (1) likelihood of success  Irmat ultimately prevails in this litigation, since referring
on the merits or (2) sufficiently serious questions going to    dermatologists will have moved on to other pharmacies. 2
the merits to make them a fair ground for litigation and
a balance of hardships tipping decidedly toward the party       Optum responds that any losses Irmat might suffer are
requesting the preliminary relief.” Citigroup Glob. Mkts.,      quantifiable, pointing to *133 the fact that Irmat, in its
Inc. v. VCG Special Opportunities Master Fund Ltd., 598         papers, calculates the amount of revenues it derives from
F.3d 30, 35 (2d Cir.2010) (internal quotation marks omitted).   Optum members and the percentage of prescriptions from
In addition, “the court must ensure that the public interest    its top physician referrers that were made out for Optum
would not be disserved' by the issuance of a preliminary        members. But being able to break down actual revenues and
injunction.” Salinger v. Colting, 607 F.3d 68, 80 (2d Cir.2010) referrals is a much simpler task than assessing the extent
(quoting eBay Inc. v. MercExchange, L.L.C., 547 U.S. 388,       to which termination from Optum will affect Irmat's non-
391, 126 S.Ct. 1837, 164 L.Ed.2d 641 (2006)). A preliminary     Optum business. And Optum does not attempt to rebut Irmat's
injunction is “never awarded as of right,” Winter v. Nat.       assertion that termination from Optum's network will result
Res. Def. Council, Inc., 555 U.S. 7, 24, 129 S.Ct. 365, 172     in dermatologists opting not to refer to Irmat altogether. As
L.Ed.2d 249 (2008), and whether to grant such relief “rests     such, given the significant difficulties inherent in attempting
in the sound discretion of the district court,” JSG Trading     to quantify the impact that termination from Optum's network
Corp. v. Tray–Wrap, Inc., 917 F.2d 75, 79 (2d Cir.1990).        will have on Irmat's business, the Court finds that Irmat has
“In deciding a motion for preliminary injunction, a court       met its burden of showing an actual and imminent injury for
may consider the entire record including affidavits and other   which it lacks an adequate remedy at law. See Salinger, 607
hearsay evidence.” Johnson v. Newport Lorillard, 2003 WL        F.3d at 81 (“Harm might be irremediable, or irreparable, for
169797, at *1 (S.D.N.Y. Jan. 23, 2003). 1                          many reasons, including that a loss is difficult to replace or
                                                                   difficult to measure ....”).
 [8] “To establish irreparable harm, the movant must
demonstrate an injury that is neither remote nor speculative,       [9] [10] Turning to the merits, however, the Court finds
but actual and imminent and that cannot be remedied by an          that plaintiff has failed to show a likelihood of success on the
award of monetary damages.” Shapiro v. Cadman Towers,              merits on any of its claims. Plaintiff's first cause of auction
Inc., 51 F.3d 328, 332 (2d Cir.1995) (internal quotation           is for breach of contract. Rather than argue that Optum has
marks omitted); Brenntag Int'l Chems., Inc. v. Bank of India,      breached any of the written contracts between the parties
175 F.3d 245, 249 (2d Cir.1999) (irreparable harm exists           discussed above, Irmat argues that the parties entered into an
“where, but for the grant of equitable relief, there is a          implied-in-fact contract, as evidenced through their conduct,



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             5
             Case
Park Irmat Drug    1:20-cv-03178-LJL
                Corp.                          Document
                      v. Optumrx, Inc., 152 F.Supp.3d       58-1
                                                      127 (2016)         Filed 05/27/20 Page 61 of 80


by which Irmat would provide pharmacy services to Optum's         in-fact on behalf of its Participating Pharmacies.” Falah
members and, in return, Optum would reimburse Irmat for           Aff., Ex. 3, at 1 (emphasis added). AccessHealth similarly
the drugs that it dispenses to those members. Under this          represented in the Recitals section of the Agreement that
supposed implied-in-fact contract, Irmat was not prohibited       it “has the authority to enter into this Agreement as the
from providing mail-order pharmacy services to Optum              agent for and on behalf of its Participating Pharmacies.”
members and never agreed that doing so would constitute           Id. Recital D. “Pharmacy” and “Pharmacies,” in turn, are
grounds for termination. “A contract cannot be implied in         defined to mean “each or all the eligible pharmacy or
fact where there is an express contract covering the subject      pharmacies, pharmacy chains and/or pharmacy locations
matter involved.” Julien J. Studley, Inc. v. New York News,       participating in [Optum's] network in accordance with the
Inc., 70 N.Y.2d 628, 629, 518 N.Y.S.2d 779, 512 N.E.2d            Agreement, addenda, exhibits, subsequent amendments, etc.
300 (1987). Thus, as part and parcel of its breach-of-contract    and as specified on Exhibit A.” Id. ¶ 1.30. 3
argument, Irmat argues that it is not bound by the terms of the
2015 Agreement between Optum and its agent AccessHealth           At first glance, it is unclear whether “and as specified
—which made it a terminable offense for a “retail” pharmacy       on Exhibit A” is intended to characterize the pharmacies
to provide mail-order services to Optum members—because           described in the preceding language or is, rather, intended
it had no notice of it and did not ratify it.                     to represent one of several sets of pharmacies that constitute
                                                                  a “Pharmacy” (and, in turn, a “Participating Pharmacy”)
Irmat's argument that it is not bound by the 2015 Agreement       under the 2015 Agreement. But to adopt the former
ultimately fails. But before progressing any further in the       interpretation (such that “Pharmacies” refers only to those
analysis of the 2015 Agreement, the Court must address            pharmacies specified on Exhibit A) would read the language
an oddity with respect to that agreement that emerged after       “participating in [Optum's] network in accordance with
briefing and oral argument on the instant motion. In the          the Agreement, addenda, exhibits, subsequent amendments,
2015 Agreement, AccessHealth “warrants that it has the            etc.” out of the definition. To give those words effect, a
authority to enter into th[e] Agreement as the agent for          pharmacy not listed on Exhibit A must at least be capable of
and on behalf of each Pharmacy identified on Exhibit A”           qualifying as a Pharmacy under the Agreement; otherwise, the
and that “that each Pharmacy identified on Exhibit A has          definition could have referred simply to “eligible pharmacy
agreed to be bound by and comply with all of the terms            or pharmacies, pharmacy chains and/or pharmacy locations,
and conditions of this Agreement.” Falah Aff., Ex. 3, §           as specified on Exhibit A,” and left it at that. See Olin Corp.
3. Exhibit A, however, by defendant's own admission, was          v. Am. Home Assurance Co., 704 F.3d 89, 99 (2d Cir.2012)
not attached to the contract and perhaps never existed.           (under New York law, “[a]ny interpretation of a contract that
See Declaration of Jake McCreary dated Dec. 15, 2015              has the effect of rendering at least one clause superfluous
(“McCreary Decl.”) ¶ 3. According to McCreary, a supervisor       or meaningless ... is not preferred and will be avoided if
of pharmacy network operations at Optum who assists in            possible” (internal quotation marks omitted)).
the administration or the 2015 Agreement, “it has been
the practice or the parties throughout their relationship to       [11] Notably, on the signature page of the 2015 Agreement,
rely on data sent to OptumRx by AccessHealth to identify          immediately above the signature of the signatory for
the pharmacies enrolled in the AccessHealth PSAO and              AccessHealth, the “Chain Codes” 605 and 630 are listed.
participating in the OptumRx pharmacy network pursuant to         Plainly then, Chain Code 605, of which Irmat is a member,
the Contract.” Id. AccessHealth has identified Irraat as such     see McCreary Decl. ¶ 4, is an “eligible ... pharmacy chain[ ] ...
a pharmacy throughout the relevant period. Id. ¶¶ 4-9.            participating in [optum]’s network in accordance with the
                                                                  Agreement.” As such, regardless of the absence of Exhibit A,
The Court finds that the missing exhibit does not render          AccessHealth entered into the 2015 Agreement in its capacity
the 2015 Agreement fatally indefinite for three independent       as Irmat's agent (among many other pharmacies). Such an
and alternative *134 reasons. First, while AccessHealth           interpretation is particularly warranted in light of the well-
purports in § 3 of the Agreement to act on behalf of the          settled principle that a “contract must be interpreted so as to
pharmacies listed on Exhibit A, its description of whom it        give effect to, not nullify, its general or primary purpose.”
represents is not so limited elsewhere in the Agreement.          Smith v. City of Buffalo, 120 A.D.3d 1588, 1589, 992 N.Y.S.2d
Indeed, the 2015 Agreement “is made and entered into by           816 (N.Y.App.Div. 4th Dep't 2014) (internal quotation mark
and between [Optum] ... and [AccessHealth] as attorney-           omitted).



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             6
             Case
Park Irmat Drug    1:20-cv-03178-LJL
                Corp.                          Document
                      v. Optumrx, Inc., 152 F.Supp.3d       58-1
                                                      127 (2016)         Filed 05/27/20 Page 62 of 80


                                                                  Covered Prescription Services to Members, which new
 [12] Second, and alternatively, even if the 2015 Agreement       Pharmacy location shall satisfy and comply with all terms
could be read to have intended to bind only those Pharmacies      and conditions of this Agreement .... On a monthly basis
identified on Exhibit A, the absence of Exhibit A would           [AccessHealth] will provide a complete list of Pharmacies
not in and of itself render the Agreement invalid. Rather,        as of the end of the month as well as a summary list of
“[b]efore rejecting an agreement as indefinite, a court must      new and former Pharmacies processed during the previous
be satisfied that the agreement cannot be rendered reasonably     calendar month.”). The fact that that mechanism is in place,
certain by reference to an extrinsic standard that makes its      and that Optum treated Irmat as an active pharmacy under
meaning clear. The conclusion that a party's promise should       the 2015 Agreement by virtue of the information provided
be ignored as meaningless is at best a last resort.” *135         to it by AccessHealth, see McCreary Decl. ¶¶ 5-9, further
Cobble Hill Nursing Home, Inc. v. Henry & Warren Corp.,           undermines any argument that Irmat cannot be bound by the
74 N.Y.2d 475, 483, 548 N.Y.S.2d 920, 548 N.E.2d 203              2015 Agreement simply because Exhibit A was not attached
(1989) (citation and internal quotation marks omitted); see       to the Agreement.
also 166 Mamaroneck Ave. Corp. v. 151 E. Post Rd. Corp.,
78 N.Y.2d 88, 91, 571 N.Y.S.2d 686, 575 N.E.2d 104 (1991)          [13] Returning to the arguments made in the briefing, Irmat's
(“[W]here it is clear from the language of an agreement           argument that it is not bound by the 2015 Agreement because
that the parties intended to be bound and there exists an         it had no notice of it and did not ratify it is unpersuasive.
objective method for supplying a missing term, the court          Under black-letter agency law, a principal need not have
should endeavor to hold the parties to their bargain.”); Matter   notice to be bound by his agent. “It is well-settled that the
of Wallace v. 600 Partners Co., 86 N.Y.2d 543, 547–48,            principal is bound by notice to or knowledge of his agent in
634 N.Y.S.2d 669, 658 N.E.2d 715 (1995) (“[C]ourts may            all matters within the scope of his agency although in fact
as a matter of interpretation carry out the intention of a        the information may never actually have been communicated
contract by transposing, rejecting, or supplying words to         to the principal.” Farr v. Newman, 14 N.Y.2d 183, 187,
make the meaning of the contract more clear ... in those          250 N.Y.S.2d 272, 199 N.E.2d 369 (1964); Minskoff v.
limited instances where some absurdity has been identified or     Am. Express Travel Related Servs. Co., 98 F.3d 703, 708
the contract would otherwise be unenforceable either in whole     (2d Cir.1996) (“Under general principles of agency, the
or in part.”). While these principles are generally applied to    authority of an agent 'is the power of the agent to do an
supply, for example, a missing price term or, in the case of      act or to conduct a transaction on account of the principal
the Wallace doctrine, to correct an absurd scrivener's error,     which, with respect to the principal, he is privileged to do
the principles are equally applicable to the situation at bar     because of the principal's manifestations to him.'”). Here,
where the contracting parties failed to attach an important       Irmat's agreement with AccessHealth *136 provides that
exhibit. Here, the reference to Chain Codes 605 and 630           “[AccessHealth] shall have the authority to negotiate and
on the signature page of the 2015 Agreement supplies the          enter into prospective Payor Agreements for the provision
“extrinsic standard” or “objective method” by which the           of Covered Pharmacy Services to Covered Persons. [Irmat]
Court can hold the parties to the bargain they struck. In other   agrees that [AccessHealth] has the sole and exclusive right to
words, rather than toss the 2015 Agreement as meaningless         bind [Irmat] to [Payor Plans], provided that [Irmat] may ... opt
—“a last resort”—the Court may properly under New York            out of Payor Plans as described in Section 5.2.” Falah Aff., Ex.
law interpret the references to “Exhibit A” in the Agreement      1, § 5.1. Section 5.2 of the Agreement, in turn, contemplates
to refer to those pharmacies (such as Irmat) in Chain Codes       that Irmat may “opt out of Payor Agreements available within
605 and 630.                                                      the network selected by [Irmat],” although it will initially
                                                                  be “automatically enrolled in all Payor Agreements available
Third, and finally, even if the 2015 Agreement were               under [said] network.” Id. § 5.2. As such, Irmat, by the plain
interpreted to bind no Pharmacies at the time of execution        language of its own contract with AccessHealth, agreed to be
because of the missing exhibit, the 2015 Agreement explicitly     bound to agreements entered into by AccessHealth on Irmat's
contemplates that pharmacies will be added to the Optum           behalf unless it opted out of such agreements, regardless of
network subsequent to the execution of the 2015 Agreement.        whether Irmat would have agreed to those terms in the first
See Falah Aff., Ex. 3, § 3.4.3 (“[AccessHealth] shall provide     instance. See Hidden Brook Air, Inc. v. Thabet Aviation Int'l
[Optum] with at least fifteen (15) days written notice prior      Inc., 241 F.Supp.2d 246, 260 (S.D.N.Y.2002) (“It is black
to adding a new Pharmacy Location for use in providing            letter law that an agent binds his principal when he enters into



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            7
             Case
Park Irmat Drug    1:20-cv-03178-LJL
                Corp.                          Document
                      v. Optumrx, Inc., 152 F.Supp.3d       58-1
                                                      127 (2016)           Filed 05/27/20 Page 63 of 80


a contract within the scope of his authority.”); E. River Sav.      construed as a waiver ... and the obligations of such party
Bank v. Samuels, 284 N.Y. 470, 480, 31 N.E.2d 906 (1940)            with respect thereto shall continue in full force and effect.”
(“When an agent contracts in the name of his principal, the         Falah Aff., Ex. 3, § 11.3. Such “[n]o-waiver clauses are valid
principal contracts and is bound ....”).                            and enforceable” under New York law, and therefore Irmat's
                                                                    waiver argument fails. Am. Movie Classics Co. v. Time Warner
Though it would appear that Irmat's authorization of                Entm't, L.P., 2005 WL 3487852, at *12 (N.Y.Sup.Ct.2005).
AccessHealth to bind it could not be clearer, Irmat argues          Irmat argues that the 2015 Agreement's no-waiver provision
that AccessHealth did not have “carte blanche to bind Irmat         is inapplicable for the same reasons it argues that it is not
to agreements as AccessHealth saw fit,” Plaintiff's Reply           bound by the 2015 Agreement generally, but that argument
Brief (“Pl. Reply Br.”) at 5 (ECF No. 29), seizing on a             fails for the same reasons stated above.
provision of the Irmat/AccessHealth Agreement that requires
AccessHealth to “furnish [Irmat] a written summary of the            [15] Finally, Irmat claims that Optum acted in violation
terms and conditions of each Payor Agreement for which              of the implied covenant of good faith and fair dealing
[AccessHealth] proposes that [Irmat] participate.” Falah Aff.,      by (1) prohibiting the provision of mail-order pharmacy
Ex. 1, § 2.1 (emphasis added). But the word “proposes”              services without notifying Irmat directly or seeking its
cannot bear the weight plaintiff assigns to it in light of § 5 of   consent; (2) demanding that Irmat cease providing mail-
the Agreement. An obligation to furnish a summary of terms          order services within 10 days or face termination; and (3)
is not tantamount to a requirement that Irmat ratify those          deciding to terminate Irmat despite Irmat's willingness to
terms for an agreement to be effective. The absence of any          apply to Optum's mail-order pharmacy network. While “even
ratification procedure in the Irmat/AccessHealth Agreement          an explicitly discretionary contract right may not be exercised
defeats such an interpretation, for if the parties intended such    in bad faith so as to frustrate the other party's right to the
a limitation on AccessHealth's ability to bind Irmat, they          benefit under the agreement,” Richbell Info. Servs., Inc. v.
almost certainly would have provided for one explicitly. And        Jupiter Partners, L.P., 309 A.D.2d 288, 302, 765 N.Y.S.2d
given that the Agreement allows for Irmat to opt out of Payor       575 (N.Y.App.Div. 1st Dep't. 2003), “[t]o sustain a breach
Agreements that it does not wish to participate in, the use         of the implied covenant claim, the claimant must allege
of the word “proposes” in § 2.1 is not remotely inconsistent        and show that the other party exercised a [contractual] right
with the framework established by § 5. 4 That AccessHealth          malevolently, for its own gain as a part of a purposeful
allegedly failed to furnish Irmat with a written summary of         scheme designed to deprive [claimant] of the benefits under
the terms and conditions of the 2015 Agreement, in apparent         the contract,” Wilmington Trust Co. v. Strauss, 2006 WL
contravention of § 2.1 of their agreement, may very well            3076611, at *8 (N.Y.Sup.Ct.2006) (internal quotation marks
provide-Irmat with a viable breach-of-contract claim against        omitted).
AccessHealth. But it does not provide Irmat with a breach-of-
                                                                     [16] Irmat has failed to show that it is likely to be able to
contract claim against Optum. 5
                                                                    demonstrate that Optum acted with the requisite bad faith to
                                                                    support such a theory of breach. Again, plaintiff's effort to pin
 [14] Irmat also argues that Optum waived any contractual
                                                                    its agent's failure to notify it of the 2015 Agreement on Optum
right to terminate *137 Irmat for providing mail-order
                                                                    is not well-taken. As for Optum's decision to terminate Irmat
pharmacy services, in light of the fact that Optum reimbursed
                                                                    from its network, it was Irmat's choice to continue breaching
Irmat for over 200,000 prescriptions throughout the country
                                                                    the 2015 Agreement upon being notified of its breach
from February 2013 through October 2015, without objection
                                                                    rather than to cease filling mail-order prescriptions from
until August 2015. See O'Keefe Aff. ¶ 7. Noting that claims
                                                                    Optum members while its application to Optum's mail-order
submitted by Irmat reflect less than two hundredths of
                                                                    pharmacy network remained pending. While Optum perhaps
one percent of the claims processed by Optum during that
                                                                    has not acted with the greatest generosity toward Irmat under
period, Optum responds that it did not know that Irmat was
                                                                    the circumstances, it cannot be the case that Optum's decision
filling mail orders in violation of the 2015 Agreement until
                                                                    to act on its contractual right to terminate Optum in the face
it conducted an investigation in mid-2015. But the Court
                                                                    of Irmat's continued breach constitutes bad faith. Although
need not wade into this factual dispute because the 2015
                                                                    Irmat suggests that Optum pursued such termination in an
Agreement explicitly provides that “[t]he failure of any party
                                                                    effort to squash competition, these allegations are conclusory
to insist in any one or more instances upon performance
                                                                    and are further undermined by the undisputed fact that Optum
of any terms or conditions of this Agreement shall not be


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              8
             Case
Park Irmat Drug    1:20-cv-03178-LJL
                Corp.                          Document
                      v. Optumrx, Inc., 152 F.Supp.3d       58-1
                                                      127 (2016)          Filed 05/27/20 Page 64 of 80


invited Irmat to apply to its mail-order pharmacy network as       or misrepresentation, or (3) that Irmat lacked “the means
part of the parties' correspondence. Ferguson v. Lion Holding,     of knowledge of the true facts.” To the contrary, Irmat
Inc., 478 F.Supp.2d 455, 469 (S.D.N.Y.2007) (“[C]onclusory         knew it was in Optum's pharmacy network and knew that
allegations *138 of a party's failure to act in good faith alone   it was obligated under the Irmat/AccessHealth agreement to
are insufficient ...”). 6                                          “comply with the policies and procedures” of Optum. Falah
                                                                   Aff., Ex. 1, Recitals; id. ¶ 8.1. Irmat does not even plead that
At bottom, Irmat is seeking to replace the written agreement       it lacked the means to know the true facts—an understandable
between the parties with an unwritten, implied-in-fact             omission given that its own agent executed the agreement at
contract with terms more favorable to Irmat. That it cannot do.    issue.
As such, plaintiff has failed to show a likelihood of success
on its breach-of-contract claim.                                [20] Nor has Irmat met its burden of showing a likelihood of
                                                               success on its third cause of action for tortious interference
 [17]     [18]     [19] With its second cause of action, Irmat with business relations. “To prevail on a claim for tortious
argues that Optum is precluded by the doctrine of equitable    interference with business relations in New York, a party
estoppel from terminating Irmat from its network. Here, too,   must prove (1) that it had a business relationship with a
Irmat fails to show a likelihood of success on the merits.     third party; (2) that the defendant knew of that relationship
“Under New York law, the elements of equitable estoppel        and intentionally interfered with it; (3) that the defendant
are with respect to the party estopped: (1) conduct which      acted solely out of malice or used improper or illegal
amounts to a false representation or concealment of material   means that amounted to a crime or independent tort; *139
facts; (2) intention that such conduct will be acted upon      and (4) that the defendant's interference caused injury
by the other party; and (3) knowledge of the real facts.       to the relationship with the third party.” Amaranth LLC
The parties asserting estoppel must show with respect to       v. J. P. Morgan Chase & Co., 71 A.D.3d 40, 47, 888
themselves: (1) lack of knowledge and of the means of          N.Y.S.2d 489 (N.Y.App.Div. 1st Dep't 2009). Irmat argues
knowledge of the true facts; (2) reliance upon the conduct of  that Optum's termination of Irmat from its pharmacy network
the party to be estopped; and (3) prejudicial changes in their will interfere with its business relationships with customers,
positions.” In re Vebeliunas, 332 F.3d 85, 93–94 (2d Cir.2003) dermatologists, and drug manufacturers. It further contends,
(citation omitted). The “doctrine is to be invoked sparingly   summarily, that “Optum's termination of Irmat is not in
and only under exceptional circumstances.” LoCiciro v.         its member's [sic] interests ... or in pursuit of legitimate
Metro. Transp. Auth., 288 A.D.2d 353, 355, 733 N.Y.S.2d        business objectives” and that the purpose of the termination
477 (N.Y.App.Div.2d Dep't 2001) (internal quotation marks      is “to el[i]minate a competitor in violation of antitrust law.”
omitted).                                                      Plaintiff's Opening Brief (“Pl. Br.”) at 16, ECF No. 15.
                                                               Optum responds that it simply has chosen to terminate Irmat
Irmat argues that it is likely to succeed on this claim        from its network because Irmat refused to stop breaching
because it relied to its detriment on Optum's reimbursement    the governing network agreement. While a violation of
of its mail-order sales to Optum members from 2013 to          New York's Donnelly Act (assuming arguendo that one has
2015, substantially expanding its business from 20 to 208      occurred) would constitute a crime under New York law, the
employees and spending millions of dollars to expand           New York Court of Appeals has emphasized that “conduct
its operations. Optum argues that equitable estoppel is        constituting tortious interference with business relations is,
unavailable because Irmat has a contractual relationship with  by definition, conduct directed not at the plaintiff itself, but
Optum that governs the parties' relationship. See Kopelowitz   at the party with which the plaintiff has or seeks to have a
& Co. v. Mann, 2009 WL 1037734, at *11 (N.Y.Sup.Ct.2009)       relationship.” Carvel Corp. v. Noonan, 3 N.Y.3d 182, 192, 785
(“Claims for equitable estoppel that are duplicative of        N.Y.S.2d 359, 818 N.E.2d 1100 (2004). Irmat has not pled nor
dismissed breach of contract claims are properly dismissed.”). argued that Optum's conduct is directed at parties other than
Irmat appears to concede the point on reply, assuming that     Irmat itself, so its claim is defective in this regard. See Valley
the Court finds an enforceable contract between Optum and      Lane Indus. Co. v. Victoria's Secret Direct Brand Mgmt.,
Irmat. See Pl. Reply Br. at 8 n.16. But, in any case, Irmat    L.L.C., 455 Fed.Appx. 102, 106–07 (2d Cir.2012) (affirming
has failed to demonstrate that it is likely to be able to      dismissal of tortious interference with business relations
show (1) that Optum concealed anything from Irmat; (2)         claim because defendant's allegedly wrongful conduct “was
that Optum intended Irmat to act on any such concealment       directed at [plaintiff], rather than [the third party],” such



                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            9
             Case
Park Irmat Drug    1:20-cv-03178-LJL
                Corp.                          Document
                      v. Optumrx, Inc., 152 F.Supp.3d       58-1
                                                      127 (2016)           Filed 05/27/20 Page 65 of 80


that plaintiff's “allegations could not satisfy the wrongful        proposition that such a negative tie is unlawful”). And Irmat
means element even if they did sufficiently allege tortious         cites no case in which a practice like defendant's has been
conduct”). And Irmat's allegation that Optum acted “with the        found to constitute tying. Indeed, at a minimum, “tying” is
sole purpose of harming Irmat” is conclusory. Compl. ¶ 86.          an awkward fit on these facts since Optum is not offering
In any case, in order to show a likelihood of success on the        products in the traditional sense of the word, or preventing
merits of its tortious interference claim, plaintiff would need     Irmat from purchasing the “tied” product from a competitor.
to show a likelihood of success on the merits of its antitrust      Rather, on plaintiff's theory, Optum is unlawfully forcing
claims, which, as explained below, plaintiff has failed to do.      Irmat to choose between Optum's own pharmacy networks.

Turning to those claims, the Donnelly Act tracks the federal        The Court need not resolve the viability of plaintiff s negative
Sherman Act, prohibiting “[e]very contract, agreement,              tying theory on this motion, because even assuming the
arrangement or combination whereby [a] monopoly ... is or           theory would be viable on the facts pled, the theory is
may be established or maintained, or whereby [c]ompetition          based on a mistaken factual premise. According to Optum,
or the free exercise of any activity in the conduct of              Irmat's contention that “Optum has forced its pharmacies that
any business, trade or commerce or in the furnishing of             participate in Optum's ‘retail’ pharmacy network to refrain
any service ... is or may be restrained.” N.Y. Gen. Bus.            from providing mail order pharmacy services” is factually
Law § 340(1); see also Anheuser–Busch, Inc. v. Abrams,              incorrect. Defendant's Brief (“Def. Br.”) at 22 (guoting Pl. Br.
71 N.Y.2d 327, 335, 525 N.Y.S.2d 816, 520 N.E.2d 535                at 17), ECF No. 25. To the contrary, Optum explains:
(1988) (the Donnelly Act “should generally be construed
in light of Federal precedent”). Irmat argues that the 2015
Agreement violates the Donnelly Act in two ways: (1) by                          A pharmacy that meets the
“negatively” tying retail pharmacy services to mail-order                        credentialing requirements of both the
pharmacy services; and (2) as an unreasonable restraint on                       retail and mail networks is welcome
trade.                                                                           to participate in both. It does not
                                                                                 have to choose one or the other. If
 [21] The elements of an illegal per se tying claim are: “(1)                    the pharmacy meets the credentialing
that the tying arrangement affects a substantial amount of                       requirements of the retail network, it
interstate commerce; (2) the two products are distinct; (3)                      may dispense in the retail setting. If
the defendant actually tied the sale of the two products;                        it meets the additional requirements of
and (4) the seller has appreciable market power in the tying                     the mail network, it can dispense in
market.” In re Visa Check/MasterMoney Antitrust Litig.,                          both retail and mail settings.
280 F.3d 124, 133 n. 5 (2d Cir.2001), overruled on other
grounds, In re Initial Pub. Offerings Sec. Litig., 471 F.3d 24
(2d Cir.2006). As an initial matter, though Optum does not          Id.; see also Declaration of Kerri Tanner dated Nov. 24, 2015
brief the viability of a “negative tying” theory in general,        (“Tanner Decl.”) ¶ 8 (“Optum [ ] permits pharmacies in its
such a theory is far from well-established. A few courts            mail pharmacy network to also dispense medications when
have recognized that “[i]n addition to outlawing ‘positive’         they are face-to-face with their customers. Thus, a pharmacy
ties likely to restrain competition, Section *140 1 [of the         in the mail pharmacy network is effectively a participant in
Sherman Act] also forbids ‘negative’ ties—arrangements              both the retail and mail pharmacy networks.”), ECF No. 23.
conditioning the sale of one product on an agreement not to
purchase a second product from competing suppliers.” Data           In response, Irmat points to the 2015 Pharmacy Manual,
Gen. Corp. v. Grumman Sys. Support Corp., 36 F.3d 1147,             which provides that “Mail Order Pharmacies do not qualify
1178 (1st Cir.1994), abrogated on other grounds by Reed             for participation in the Administrator Retail Pharmacy
Elsevier, Inc. v. Muchnick, 559 U.S. 154, 130 S.Ct. 1237, 176       networks as a Retail Pharmacy.” Tanner Decl., Ex. D at 109.
L.Ed.2d 18 (2010). But plaintiff fails to cite a case in the
                                                                    While it is difficult (albeit not impossible 7 ) to reconcile
Second Circuit or a decision of a New York state court that
                                                                    that provision with Optum's representations to the Court,
has accepted or applied the theory. See Posa, Inc. v. Miller
                                                                    Optum's position in this litigation is unequivocal: “There
Brewing Co., 642 F.Supp. 1198, 1209 (E.D.N.Y.1986) (noting
                                                                    is no prohibition against a properly credentialed pharmacy
that plaintiffs had failed to “cite[ ] any case authority for the
                                                                    participating in both the mail-order and retail pharmacy


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             10
             Case
Park Irmat Drug    1:20-cv-03178-LJL
                Corp.                          Document
                      v. Optumrx, Inc., 152 F.Supp.3d       58-1
                                                      127 (2016)            Filed 05/27/20 Page 66 of 80


networks.” Def. Br. at 10 n.6. Even if it were the case that
a pharmacy could not technically belong to both networks,           Irmat has thus failed to show a likelihood of success on the
Optum's substantive point that a pharmacy in its mail-order         merits on any of its claims. However, under this Circuit's case
network is not prevented from dispensing medication face-           law, if the balance of hardships tipped decidedly in plaintiff s
to-face in a retail capacity remains unrebutted. Irmat fails        favor, injunctive relief would be warranted if plaintiff could
to identify any action that a pharmacy in Optum's retail            make the lesser showing of “sufficiently serious questions
pharmacy network can take that a pharmacy in Optum's                going to the merits to make them a fair ground for litigation.”
mail-order pharmacy network cannot. Put differently, Irmat          Citigroup Glob. Mkts., Inc., 598 F.3d at 35. Though the
appears unlikely to be able to show that *141 Optum                 Court indicated in its December 15 bottom-line order that the
is negatively tying membership in the retail network to             balance of hardships tips in plaintiff's favor, on reflection it
membership in the mail-order network because a properly             finds that the balance of hardships do not tip decidedly in
credentialed pharmacy can dispense medication both by mail          plaintiff's favor. With respect to this factor, Irmat argues that
and in a retail capacity (i.e., in-store). This is borne out by     while it “will suffer irreparable harm without an injunction,
the fact that Irmat is desperately trying to gain admission to      Optum will suffer none.” Pl. Reply Br. at 10. However, the
Optum's mail-order network and has not indicated anywhere           “balance of hardships” requirement would be superfluous
in its papers that it believes that obtaining such admission will   if it could be met simply by virtue of making the already-
have any negative effect whatsoever on its retail operations.       required showing of irreparable harm. See Buffalo Courier–
Because the Court finds that plaintiff has failed to show a         Express, Inc. v. Buffalo Evening News, Inc., 601 F.2d 48,
likelihood of success on the merits on its tying claim on this      58 (2d Cir.1979) (“A 'balance of hardships tipping decidedly
ground, the Court need not reach defendant's arguments as to        toward the party requesting the preliminary relief must mean
antitrust standing and market definition.                           real hardship from the denial of relief Pendente lite not merely
                                                                    the showing of difficulty of measurement *142 which may
 [22] Irmat's claim that Optum and AccessHealth have                suffice to constitute ‘irreparable damage’ where a plaintiff
restrained competition in violation of the Donnelly Act by          shows probable success.”). While plaintiff faces a significant
entering into the 2015 Agreement appears similarly weak.            hardship in the form of potentially irreparable harm to its
Under the Sherman Act (which the parties look to), to               business upon termination, the requested injunction would
make out such a claim “plaintiff must demonstrate: (1)              impose some hardship on Optum insofar as it would force
a combination or some form of concerted action between              Optum to bear risks related to Irmat acting as a mail-order
at least two legally distinct economic entities that (2)            pharmacy without the accreditations required by Optum for
unreasonably restrains trade.” Geneva Pharms. Tech. Corp.           the purported purpose of patient safety. Tanner Decl. ¶ 7;
v. Barr Labs., Inc., 386 F.3d 485, 506 (2d Cir.2004). Irmat         Transcript of Proceedings held on Dec. 11, 2015 at 15
argues that the 2015 Agreement unreasonably restrains trade         (“Optum doesn't have any reassurance that Irmat is qualified
in the market for mail-order pharmacy services to Optum             and is not going to do something that could potentially
members by allowing Optum to terminate retail pharmacies            be a danger to patient care that Optum may ultimately be
for providing mail-order pharmacy services. Given that the          responsible for not doing proper credentialing.”), ECF No.
2015 Agreement was entered into on behalf of Irmat by its           37. 9
agent AccessHealth, Irmat is placing itself in the position of
arguing that an agreement to which it is a party unreasonably       Perhaps more significantly, to a large extent the hardship
restrains trade, i.e., Irmat is essentially accusing itself of      Irmat faces is one of its own making. Though Irmat was
violating the Donnelly Act. While the parties fail to brief         purportedly unaware of the 2015 Agreement prior to being
this issue, the Court is skeptical that Irmat will be able          notified by Optum that it was in breach of it, Irmat continued
to prevail on such a claim given this posture. Nor has              to breach the 2015 Agreement months after being advised
plaintiff demonstrated that it is likely to be able to show         that it would face termination if it did not cure its breach.
that the Agreement unreasonably restrains trade or “that            Significantly, Optum did not simply advise Irmat that it was
the challenged action has had an actual adverse effect on           terminating it. Rather, Optum gave Irmat the opportunity to
competition as a whole in the relevant market,” rather than         cure its breach and, on September 16, 2015, advised Irmat that
merely an adverse effect on plaintiff's balance sheet. Capital      it could apply to Optum's mail-order pharmacy network if it
Imaging Assocs. v. Mohawk Valley Med. Assocs., 996 F.2d             wanted to continue filling mail orders from Optum members.
537, 543 (2d Cir.1993). 8                                           At that time, Irmat had a choice: (1) it could continue



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             11
             Case
Park Irmat Drug    1:20-cv-03178-LJL
                Corp.                          Document
                      v. Optumrx, Inc., 152 F.Supp.3d       58-1
                                                      127 (2016)          Filed 05/27/20 Page 67 of 80


                                                                  which it complains [was] significantly of its own making,”
breaching the 2015 Agreement (to the extent it was bound
by that agreement) while it obtained the required credentials     hardship argument was not credited); Warner Bros. Entm't
and hope that Optum would change its mind in the course of        v. Glob. Asylum, Inc., 2012 WL 6951315, at *22 (C.D.Cal.
negotiations or that it would succeed in obtaining injunctive     Dec. 10, 2012) (where “hardship” was one of defendant's
relief in litigation; or (2) it could cease filling mail-order    “own making,” such hardship “carrie[d] little weight with
prescriptions from Optum members while its application to         the Court” in the balance of hardships analysis). Even if the
Optum's mail-order pharmacy network remained pending              balance of hardships did tip decidedly in plaintiff's favor,
(thereby obviating the need for this litigation), but otherwise   however, the Court would still find that plaintiff had not raised
continue to be a member of Optum's retail pharmacy network.       sufficiently serious questions going to the merits to warrant
While that choice may not have been an attractive one for         injunctive relief. 10
Irmat—indeed, the second option surely would have been
disruptive to Irmat's mail-order business (though presumably       *143 In sum, for the foregoing reasons, the Court, in its
not as disruptive as full-scale termination)—it was a choice      December 15, 2015 Order, denied plaintiff's motion for a
nonetheless. Irmat chose to continue breaching, and, under        temporary restraining order and preliminary injunction.
the circumstances, the Court does not see how the balance of
hardships could be said to tip decidedly in plaintiff's favor.
                                                                  All Citations
Columbus Rose Ltd. v. New Millennium Press, 2002 WL
1033560, at *10 (S.D.N.Y. May 20, 2002) (where party had          152 F.Supp.3d 127
“deliberately sailed in harm's way” and “the hardship of


Footnotes
1      “The standard for granting a temporary restraining order and a preliminary injunction pursuant to Rule 65 of the Federal
       Rules of Procedure are identical.” Spencer Trask Software & Info. Servs., LLC v. RPost Int'l Ltd., 190 F.Supp.2d 577,
       580 (S.D.N.Y.2002).
2      In support of this proposition, Irmat points to its recent experience with customers from the state of Georgia. Because of
       a new Georgia state licensing requirement, Irmat briefly ceased providing mail-order services to customers in Georgia
       in June 2015. See O'Keefe Aff. ¶¶ 14-15. As a result, dermatologists in Georgia found alternative pharmacies to
       refer patients to. Id. ¶ 16. Though Irmat resumed the provision of such services in August 2015, “the vast majority of
       dermatologists that had previously referred patients to Irmat did not revert back to doing so.” Plaintiff's Opening Brief
       (“Pl. Br.”) at 10, ECF No. 15.
3      “Participating Pharmacies” is not a defined term in the 2015 Agreement.
4      Because the Court finds that AccessHealth had actual authority to bind Irmat, it need not reach the issue of whether, in
       the absence of such actual authority, Irmat would still be bound by the 2015 Agreement on a theory of apparent authority.
5      Irmat argues that Optum's 2015 Pharmacy Manual (which describes the necessary accreditations for mail-order
       pharmacies), and Optum's prohibition on providing mail-order pharmacy services, were not clearly incorporated by
       reference into Irmat's own separate agreement with AccessHealth. This argument is a red herring that the Court need
       not reach. The dispositive point, for purposes of plaintiff's breach-of-contract claim, is that the 2015 Agreement entered
       into on Irmat's behalf by AccessHealth is a valid contract that binds Irmat.
6      Plaintiff s implied covenant theory faces another hurdle that renders its success unlikely, viz., “New York law requires
       dismissal of an implied covenant claim where the claim derives from the same set of facts as a breach of contract claim,”
       as it does here. FCOF UB Sec. LLC v. MorEquity, Inc., 663 F.Supp.2d 224, 231 (S.D.N.Y.2009).
7      The relevant provision in the 2015 Pharmacy Manual could be reasonably read to mean that a mail-order pharmacy does
       not qualify for participation in Optum's retail pharmacy network merely by virtue of being a mail-order pharmacy, rather
       than as completely foreclosing the possibility of a pharmacy participating in both networks.
8      Irmat asserts in a footnote, without any explanation, that the 2015 Agreement constitutes a per se illegal “group boycott,”
       but Irmat fails to explain who is boycotting what. Pl. Br. at 19 n.7. The word “boycott” does not even appears in its
       complaint. This argument is made far too summarily to warrant the Court's consideration.
9      While Irmat dismisses these justifications as pretextual, this contention, at present, lacks evidentiary support.
10     A court assessing a motion for a preliminary injunction must “ensure that the 'public interest would not be disserved'
       by the issuance” of such an injunction. Salinger, 607 F.3d at 80. Here, plaintiff has failed to show that an injunction is



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            12
             Case
Park Irmat Drug    1:20-cv-03178-LJL
                Corp.                          Document
                      v. Optumrx, Inc., 152 F.Supp.3d       58-1
                                                      127 (2016)          Filed 05/27/20 Page 68 of 80


      warranted and, as such, the Court need not address the public interest. However, to the extent the issue has not been
      entirely obviated, the Court finds the public interest to be a neutral factor. On the one hand, termination will result in the
      disruption of medical services to many of Irmat's customers. On the other hand, at present, Irmat lacks the accreditations
      as a mail-order pharmacy that Optum contends it requires to ensure that “pharmacies in its mail pharmacy network have
      the appropriate controls and processes in place to safely and effectively dispense medications by mail.” Tanner Decl. ¶
      7. The public has an interest in uninterrupted and safe medical care and, as such, the public interest would not clearly
      be served or disserved by the issuance of the requested injunction.


End of Document                                                © 2020 Thomson Reuters. No claim to original U.S. Government Works.




              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              13
Vringo, Inc. v.Case  1:20-cv-03178-LJL
                ZTE Corp.,                     Document
                           Not Reported in F.Supp.3d (2015)    58-1 Filed 05/27/20 Page 69 of 80


                                                                have been declared essential to wireless communications
                                                                standards and are therefore necessary for the operation
                  2015 WL 3498634
    Only the Westlaw citation is currently available.           of telecommunications equipment. 2 The parties agree that
             United States District Court,                      Vringo must grant licenses to practice those essential patents
                   S.D. New York.                               on fair, reasonable, and nondiscriminatory (“FRAND”) terms
                                                                and conditions. 3
         VRINGO, INC., et ano., Plaintiffs,
                       v.                                       ZTE, headquartered in Shenzhen, China, designs, develops,
      ZTE CORPORATION, et ano., Defendants.                     manufactures, and sells telecommunications products and
                                                                equipment. 4 It claims to be one of the five largest
                  No. 14–cv–4988 (LAK).
                                                                smartphone manufacturers in China and one of the ten largest
                            |
                   Signed June 3, 2015.                         worldwide. 5

Attorneys and Law Firms                                         ZTE allegedly has been selling telecommunications
                                                                equipment covered by Vringo's patents without a license for
Karl Geercken, Amber Wessels–Yen, Alston & Bird LLP, for
Plaintiff.                                                      several years. 6 Beginning in October 2012, Vringo initiated
                                                                patent infringement litigation against ZTE in Australia,
Paul A. Straus, Robert F. Perry, King & Spalding LLP, for       Brazil, France, Germany, India, Malaysia, the Netherlands,
Defendants.                                                     Romania, Spain, and the United Kingdom, perhaps among
                                                                other places. 7

               MEMORANDUM OPINION
                                                                The Non–Disclosure Agreement
LEWIS A. KAPLAN, District Judge.                                In late 2013, ZTE and Vringo agreed to meet to discuss
                                                                possible settlement of the international patent litigation. 8
 *1 This action arises out of a non-disclosure agreement
                                                                Vringo believed that the “only way to create an environment
(“NDA”) between Vringo, Inc. and another (collectively,
                                                                for productive discussions with good faith settlement offers
“Vringo”) and ZTE Corporation and another (collectively,
                                                                was ... to exchange information setting forth the parties'
“ZTE”) for the purpose of exploring a potential settlement
                                                                respective positions” pursuant to a non-disclosure agreement
of worldwide patent infringement litigation. The complaint
alleges, among other things, that ZTE disclosed confidential    (“NDA”). 9 Accordingly, on November 26, 2013, Vringo
information in breach of the NDA. The matter now is before      sent a proposed NDA to ZTE. 10 ZTE returned it to
the Court on Vringo's motion for a preliminary injunction.      Vringo on December 9, 2013, signed and initialed by ZTE's
                                                                chief intellectual property counsel and dated effective as of
                                                                December 6, 2013. 11 It was signed and initialed also by
                           Facts                                Vringo's chief operating officer.

The Parties and the Worldwide Patent Infringement               As spelled out in the formal agreement, the NDA served
Litigation                                                      to allow Vringo and ZTE “to explore a potential settlement
Vringo is engaged in the innovation, development,               of some portion of or all of the outstanding litigation
and monetization of intellectual property and mobile            as well as any other disputes.” 12 It specified that “any
technologies. It holds an intellectual property portfolio of    and all statements made, positions taken, or documents
more than 600 patents and patent applications covering          used or exchanged by either Party during the course of
telecommunications infrastructure, internet search, and         the Discussions” constituted “Confidential Information.”
mobile technologies. 1                                          It detailed also an agreement that no party would use
                                                                Confidential Information “in any existing or future judicial
In August 2012, Vringo purchased a patent portfolio from        or arbitration proceedings” or “for [their] commercial
Nokia Corporation, including at least several patents that



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                         1
Vringo, Inc. v.Case  1:20-cv-03178-LJL
                ZTE Corp.,                     Document
                           Not Reported in F.Supp.3d (2015)        58-1 Filed 05/27/20 Page 70 of 80


advantage, dispute advantage, or any other purpose.” 13 In
                                                                    The Settlement Meeting
relevant part, paragraph 2 of the NDA provided:
                                                                    The parties met on December 10, 2013—the day after ZTE
                                                                    returned the executed NDA to Vringo—to discuss a possible
   *2 “In order to facilitate the Discussions, the Parties          resolution of the patent litigation. 18 Vringo there made a
  hereby agree ... that any and all statements made, positions      40–page presentation to ZTE, which, among other things,
  taken, or documents used in or exchanged by either                included its settlement proposal. 19 Each and every page of
  Party during the course of the Discussions (‘Confidential         the presentation stated: “CONFIDENTIAL—VRINGO/ZTE
  Information’) shall be confidential, inadmissible, and
                                                                    SETTLEMENT DISCUSSIONS SUBJECT TO NDA.” 20
  without prejudice and shall not be used or referenced in
                                                                    But no settlement was reached.
  any way by any Party in any existing or future judicial or
  arbitration proceedings or made the subject of any public
  comment or press release. In addition, each Party agrees          Chinese Litigation
  not to disclose information covered by this Agreement             On February 21, 2014, ZTE initiated an antitrust lawsuit
  to any of its personnel or representatives except on a            in Shenzhen, China, claiming that Vringo had abused its
  strictly ‘need to know’ basis, or to any third party, and         market position by refusing to license its essential patents
  not to use such information for its commercial advantage,
                                                                    on FRAND terms and conditions. 21 ZTE's complaint—
  dispute advantage, or any other purpose .... Each Party
                                                                    filed just over two months after ZTE executed the NDA—
  further agrees that it will take all reasonable measures
                                                                    specifically relied on Vringo's Confidential Information. It
  to protect the secrecy of and avoid disclosure or use of
                                                                    stated: “In the second price quotation in December 2013, the
  Confidential Information in order to prevent it from falling
                                                                    Defendant [Vringo] actually intended to charge the Plaintiff
  into the public domain or the possession of persons other
                                                                    USD [Redacted] for its standard-essential patents' portfolio
  than those persons authorized hereunder to have any such
                                                                    license .... “ 22 Moreover, ZTE attached Vringo's December
   information.” 14
The NDA contemplated the possibility that a governmental            10, 2013 presentation as an exhibit to the complaint itself . 23
entity or another stranger to the agreement might seek
access to Confidential Information. In the event that one of         *3 Vringo long remained entirely unaware of the Shenzhen
the parties received a request for such information from a          litigation. It was not until June 26, 2014—more than four
governmental entity or a third party, whether via a discovery       months after the lawsuit was initiated—that it received a
request or a subpoena, the NDA provided that the recipient          copy of the complaint and supporting documents from the
must (i) “maintain the confidentiality of the Confidential          Shenzhen court on its own initiative and learned that ZTE had
Information;” (ii) “timely seek a protective order ... that         disclosed Confidential Information in its Shenzhen filing. 24
would afford the Confidential Information the highest level
of confidential treatment possible;” and (iii) “notify the other
Party within three business days of receiving the initial           European Commission Litigation
                                                                    On April 10, 2014, ZTE filed another complaint against
request for Confidential Information.” 15
                                                                    Vringo, on that occasion with the European Commission

The NDA stated also “that money damages may not be                  (“EC”). 25 Vringo received a copy of the complaint on May
a sufficient remedy for any breach of this Agreement and            15, 2014 from the EC with the opportunity to respond. 26
that, in addition to all other remedies to which it may be          As mentioned, Vringo then still was entirely unaware of the
entitled, the Parties will be entitled to seek equitable relief,    Shenzhen litigation. So, on June 4, 2014, Vringo requested
including injunction and specific performance, for any actual       “a waiver from ZTE to allow Vringo to disclose any
or threatened breach of the provisions of this Agreement.” 16       information that constitutes Confidential Information (as
Finally, the NDA was to “be governed by and construed and           defined in clause 2 of the Vringo/ZTE Non–Disclosure
enforced in accordance with the laws of the State of New            Agreement) to the European Commission in connection with
York” and “binding upon the parties hereto in the United            ZTE's complaint.” 27 ZTE did not respond before Vringo was
States and worldwide.” 17                                           required to answer the EC complaint. 28 Consistent with its




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              2
Vringo, Inc. v.Case  1:20-cv-03178-LJL
                ZTE Corp.,                     Document
                           Not Reported in F.Supp.3d (2015)       58-1 Filed 05/27/20 Page 71 of 80


obligations under the NDA, Vringo redacted any Confidential        notify Vringo of any such circumstances, and (4) enjoining
Information from its EC response.   29                             ZTE from referencing any Confidential Information in any
                                                                   pending or future litigation.
On June 24, 2014, a week after Vringo's EC submission, ZTE
                                                                    *4 Following argument on July 7, 2014, the Court granted
responded to Vringo's letter. 30 ZTE wrote that it “considered
                                                                   a TRO much more limited than the one Vringo had sought.
[Vringo's] request to waive clause 2 of the Non–Disclosure
                                                                   It restrained ZTE “from using, referencing, or disclosing
Agreement concluded between ZTE and Vringo on 6
                                                                   any Confidential Information, as defined in Paragraph 2 of
December 2013 (‘the NDA’)” and could “only agree to such
                                                                   the [NDA] ... in any manner inconsistent with the terms of
a waiver under ... two conditions .” 31 First, “[t]he waiver
                                                                   that [NDA].” 37 By agreement of the parties, the TRO has
should be made reciprocal, meaning that Vringo, Inc ....should
also waive the confidentiality obligations under the NDA on        remained in effect. 38

ZTE Corporation.” 32 Second, “the reciprocal confidentiality
                                                                   Vringo filed an amended complaint on August 13, 2014,
waiver only concerns the information exchanged under the
                                                                   asserting additional claims for fraudulent inducement, breach
NDA that is of direct relevance to the complaint ZTE has
                                                                   of the implied covenant of good faith and fair dealing, and
filed with the European Commission in April 2014.” 33 In           unfair competition. The amended complaint alleges that ZTE
other words, ZTE took the position that the NDA remained           executed the NDA to elicit the Confidential Information only
in force and in effect, that disclosure to the EC was permitted    to use it for its commercial advantage in the Shenzhen lawsuit,
only by written agreement, and that Vringo could disclose          perhaps among other places. Vringo, however, does not rely
Confidential Information to the EC only if it permitted ZTE
                                                                   on this allegation in its motion for a preliminary injunction. 39
to do so.

                                                                   On April 6, 2015, the Court granted Vringo's motion for
NDRC Investigation                                                 partial judgment on the pleadings to the extent that it
On January 13, 2015, Vringo received a letter from the             determined that the parties entered into the NDA and that
Bureau of Price Supervision and Anti–Monopoly of China's           ZTE's actions in disclosing the Confidential Information
National Development and Reform Commission (“NDRC”)                breached its obligations under the NDA. 40 That same day, the
stating that the NDRC had initiated an investigation after         Court granted ZTE's motion for judgment on the pleadings to
“receiv[ing] a claim that your corporation has violated            the extent that it dismissed Vringo's unfair competition claim
‘Anti–Monopoly Law of P.R. China.’ “ 34 The following              but denied the ZTE motion in all other respects. 41
week, the NDRC informed Vringo that its investigation was
“based on complaints which contain prima fac[i]e evidence
of ... anticompetitive behavior of your company.” 35 While                                   Discussion
discovery remains ongoing, ZTE now has admitted that it
“submitted the December 10, 2013 presentation to the NDRC          I. Preliminary Injunction Standard
in or about April 2014.”   36                                      In the Second Circuit, a litigant seeking a preliminary
                                                                   injunction must:

This Action                                                          “either show that he is likely to succeed on the merits;
Vringo commenced this action on July 2, 2014 for breach of           that he is likely to suffer irreparable harm in the absence
the NDA, and moved by order to show cause for a temporary            of preliminary relief, that the balance of equities tips in
restraining order (“TRO”) and a preliminary injunction on            his favor, and that an injunction is in the public interest,
July 3, 2014. Vringo sought injunctive relief (1) requiring          Winter v. NRDC, 555 U.S. 7, 20, 129 S.Ct 365, 172
that ZTE withdraw the Shenzhen complaint and all of                  L.Ed.2d 249 (2008); or he may show irreparable harm and
its supporting documentation, (2) enjoining ZTE from any             either a likelihood of success on the merits or ‘sufficiently
further litigation in Shenzhen or any other court in the             serious questions going to the merits to make them a fair
Guangdong Province of China regarding the same or similar            ground for litigation and a balance of hardships tipping
claims, (3) requiring that ZTE withdraw any Confidential             decidedly toward the party requesting the preliminary
Information provided to any other court or tribunal and


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               3
Vringo, Inc. v.Case  1:20-cv-03178-LJL
                ZTE Corp.,                     Document
                           Not Reported in F.Supp.3d (2015)      58-1 Filed 05/27/20 Page 72 of 80


  relief,’ Christian Louboutin S.A. v. Yves Saint Laurent Am.     in judicial proceedings. Indeed, ZTE itself admitted that it
  Holdings, Inc., 696 F.3d 206, 215 (2d Cir.2012).”   42          “included certain materials relating to the December 2013
                                                                  meeting between the parties” in the Shenzhen complaint. 49
The Court applies the Winter standard here because, as will
be seen, Vringo has shown an exceptionally high likelihood        ZTE nonetheless argues that non-disclosure agreements
of success on the merits and the Court therefore need not         typically are concluded to prevent parties from disclosing
examine the ‘serious questions' standard.                         settlement information in contravention of Federal Rule of
                                                                  Evidence 408, not to prevent all use in judicial proceedings
Additionally, where, as here, a party seeks a preliminary         of settlement-related information. 50 Even if that were true in
injunction that is “mandatory,” i.e., “alter[s] the status quo    general, it would not matter here because these parties agreed
by commanding some positive act,” a heightened showing is         in the NDA that the disclosure of Confidential Information
necessary. 43 In this Circuit, “a mandatory injunction should     in judicial proceedings was prohibited with an exception not
issue only upon a clear showing that the moving party is          relevant here. 51 Had the intention been merely to foreclose
entitled to the relief requested, or where extreme or very        disclosure of statements made in settlement discussions to the
serious damage will result from a denial of preliminary           extent provided by Rule 408, ZTE's chief intellectual property
relief.” 44                                                       counsel, as an executive of one of the five largest smartphone
                                                                  manufacturers in China and one of the ten largest worldwide,
                                                                  easily could have proposed such language in the NDA. He did
II. Likelihood of Success on the Merits
                                                                  not. 52
   A. ZTE Violated the Unmistakably Clear Terms of the
   NDA                                                            “[A] written agreement that is complete, clear and
Not very much need be said with respect to ZTE's violation        unambiguous on its face must be enforced according to the
of the terms of the NDA. This Court already has found that        plain meaning of its terms.” 53 The NDA was clear and
“the pleadings establish the existence and terms of the NDA       unambiguous, and ZTE unmistakably violated its terms.
and defendants breach thereof.” 45
                                                                  Third, ZTE's conduct in relation to the EC litigation confirms
*5 Nonetheless, a few points warrant elaboration.                 that ZTE was very well aware that the NDA prohibited
                                                                  disclosure, even in judicial proceedings. 54 As described
First, paragraph 2 of the NDA defined “Confidential               above, Vringo sought ZTE's written permission to disclose
Information” as “any and all statements made, positions           certain Confidential Information to the EC when responding
taken or documents used or exchanged by either Party              to ZTE's complaint to the EC. Of course, unbeknownst to
during the course of the Discussions.” 46 Vringo's December       Vringo, ZTE already had filed its Shenzhen complaint with
10, 2013 presentation—both the written presentation and           Vringo's Confidential Information by that time. Had ZTE
the discussion that occurred at the meeting—clearly and           believed that it was permissible to disclose Confidential
unmistakably was Confidential Information under the NDA.          Information for purposes other than those prohibited by Rule
Moreover, bold lettering on each and every page of the written    408, it could have so responded. Instead, it chose to wait until
presentation identified it as such: “Confidential–Vringo/ZTE      after Vringo was required to submit a response to the EC and
                                                                  then to condition Vringo's disclosure on a reciprocal waiver
Settlement Discussions Subject to NDA.” 47
                                                                  despite the fact that ZTE already had disclosed Confidential

Second, the NDA clearly and unmistakably prohibited               Information in another action. 55
ZTE's disclosure of this Confidential Information. The NDA
expressly provided that such Confidential Information “shall
                                                                     B. The NDA's Confidentiality Provision Is Enforceable
not be used or referenced in any way by any Party in any
                                                                   *6 ZTE voluntarily executed the NDA and agreed not to
existing or future judicial or arbitration proceeding.” 48 Yet    use any Confidential Information in any existing or future
ZTE voluntarily disclosed Confidential Information when it        judicial proceeding. It then met with Vringo, ostensibly for the
initiated the judicial proceeding in China a mere two months      purpose of discussing settlement, and obtained Confidential
after agreeing not to use or reference such information., even    Information. Within weeks, it then voluntarily sued Vringo


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             4
Vringo, Inc. v.Case  1:20-cv-03178-LJL
                ZTE Corp.,                     Document
                           Not Reported in F.Supp.3d (2015)         58-1 Filed 05/27/20 Page 73 of 80


in Shenzhen and disclosed the Confidential Information it            the People's Republic of China, and written a treatise on
thus elicited in blatant violation of the NDA. It now contends       patent litigation in China. 59 Mr. Clark explained that “a party
that its conduct nonetheless was permissible on two principal        has freedom to choose what evidence they file” and “there
grounds: that (1) Chinese law supposedly required it to              is no obligation to file all the evidence the Plaintiff relies
disclose the Confidential Information, and (2) the NDA in any
                                                                     upon when they file the case.” 60 Thus, ZTE's premise that it
case is a contract to suppress evidence that is unenforceable
                                                                     was obligated under Chinese law to submit the Confidential
under New York law. Both arguments are entirely without
                                                                     Information—even assuming that Chinese law applied—is
merit.
                                                                     grotesquely overbroad.

First, ZTE argues that Chinese law should govern the
                                                                      *7 But even if we assume arguendo that Chinese law
interpretation of the NDA and conclusorily claims that
                                                                     clearly and unambiguously required the submission of such
“under Chinese law an NDA cannot ... prevent a party from
                                                                     evidence, that would not be the end of the matter. As “[a]
submitting relevant evidence to a court as they are legally
                                                                     federal court sitting in diversity jurisdiction,” the Court must
required.” 56 The argument is frivolous.                             “apply the law of the forum state to determine the choice-
                                                                     of-law.” 61 Generally, “[u]nder New York law ... a contract's
To begin with, ZTE does not—and could not—claim that
                                                                     designation of the law that is to govern disputes arising
Chinese or any other law required it to bring its private lawsuit
                                                                     from the contract ... is determinative if the state selected has
against Vringo. If in fact Chinese law would have required
disclosure of Confidential Information in any such complaint,        sufficient contacts with the transaction.” 62 The location of a
ZTE could have complied with Chinese law by not filing the           party's principal place of business is significant and generally
action. That course certainly was open to it, and ZTE would          suffices on its own to establish sufficient contacts for purposes
have been bound to follow it if that were the only means             of New York's choice of law analysis. 63
of discharging the obligation of confidentiality it voluntarily
assumed by signing the NDA. In any case, however, there is           There are more than sufficient contacts with New York
no persuasive reason to assume that ZTE was faced with such          to enforce the parties' designation that the NDA “shall be
a stark choice.                                                      governed by and construed and enforced in accordance with
                                                                     the laws of the State of New York.” 64 Vringo maintains its
There is no basis for concluding that ZTE was legally required       principal place of business in New York and sought protection
by Chinese law to disclose the Confidential Information in
                                                                     under its laws when entering into the NDA. 65 ZTE knew this,
and with the complaint that it voluntary filed against Vringo.
                                                                     executed the NDA, and then sent it back to Vringo in New
ZTE relies on the declaration of Jianjun Cao, a partner of
the Guanghe Law Firm in Guangdong, China, which states               York. 66 The parties, in agreeing to have the law of New York
that “Chinese law requires proof to be filed with ZTE's              govern their contract, selected the laws of a State that has a
                                                                     reasonable relationship and significant contacts to the contract
complain[t].” 57 But Mr. Cao quite obviously did not claim
                                                                     and that choice must be enforced by this Court.
that Chinese law requires the submission of any and all
evidence, no matter the source or its confidentiality. Indeed,
                                                                     Second, ZTE argues that the NDA is unenforceable under
Mr. Cao relies on Article 121 of the Chinese Civil Procedure
                                                                     New York law because it constitutes an agreement to suppress
Law, the entirety of which states that a statement of claim
                                                                     evidence. The NDA, however, is merely an agreement
must specify the parties' names, genders, ages, etc., “the
                                                                     between two private parties to foreclose the use of certain
claim and its supporting facts and grounds,” and “evidence
                                                                     information in private litigation. Such an agreement is entirely
and the source thereof.” 58 ZTE's suggestion that this basic         permissible.
procedural requirement obligated it to submit to the Shenzhen
court Confidential Information which it explicitly had agreed        As an initial matter, New York recognizes the strong “public
not to use in any future judicial proceeding is nothing more
                                                                     policy of encouraging and facilitating settlement.” 67 Courts
than gamesmanship.
                                                                     therefore routinely have maintained the confidentiality of
                                                                     “documents ... created specifically and directly as a result
Vringo submitted a declaration from Douglas Clark, a
                                                                     of the informal, off-the-record negotiations designed to settle
barrister of the High Court of Hong Kong, who has handled,
with the assistance of local counsel, hundreds of cases in           claimant's claim.” 68 There can be no doubt that the NDA


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                5
Vringo, Inc. v.Case  1:20-cv-03178-LJL
                ZTE Corp.,                     Document
                           Not Reported in F.Supp.3d (2015)         58-1 Filed 05/27/20 Page 74 of 80


was entered into for the explicit purpose of facilitating candid     the court could not be preempted from considering a prior
settlement discussions.                                              property appraisal where the agreement stating otherwise
                                                                     “was not the product of a meeting of the minds,” “worked
Moreover, a private party may release a potential adversary          to the prejudice of the claimant[,] and was the product
from a private liability so long as it “evince[s] the                of an unequal bargaining position.” 77 Here, however, the
                                       69
unmistakable intent of the parties.”        And New York law         agreement unmistakably was entered for the explicit purpose
expressly permits covenants not to sue private parties. 70           of furthering settlement discussions, did not work to the
ZTE conceded at argument that it could have signed a                 prejudice of either party, and was not the product of an
general release or a covenant not to sue that would have             unequal bargaining position.

prevented it from bringing a private lawsuit altogether. 71
                                                                     Moreover, Cronk specifically recognized that the property
The agreement at issue here—to prohibit the parties from
                                                                     appraisal was admissible because it “had been used for
using in private litigation certain information obtained during
settlement discussions—is considerably less restrictive than         purposes other than negotiation and settlement.” 78 At most,
either a release or a covenant not to sue. Accordingly, it would     therefore, Cronk stands for the proposition that parties cannot
be wholly illogical to conclude that ZTE could agree to settle       prevent a court from considering legally competent evidence
its patent infringement litigation, or that it could agree not to    that has been exchanged or used for non-settlement purposes.
bring any future litigation, but that it could not agree that it     It therefore is distinguishable from the instant case in which
would not disclose settlement-related information in private         the Confidential Information was disclosed for the sole
litigation.                                                          purpose of facilitating a settlement.


 *8 Of course, as a matter of public policy, such an                 Finally, ZTE cites Trustees of Leake & Watts Orphan House
agreement cannot trump compulsory process in a grand                 v. Hoyle, 79 a 1913 Westchester County case vastly different
jury investigation or in a criminal case, or perhaps in              from this one. As an initial matter, that case was unrelated
other areas. But the NDA is not an agreement to suppress             entirely to settlement or to the facilitation of settlement.
evidence. Quite the contrary, the NDA explicitly permits             Moreover, the court reasoned only that it could not be
disclosure of Confidential Information upon a request from           prevented from examining the terms of the contract itself in
a governmental entity or third party whether by a discovery          an “action between the parties relating to the subject matter
request or a subpoena. 72 The party in receipt of the request        of the contract.” 80 That reasoning is neither applicable nor
merely is obligated to seek a protective order to afford             persuasive to the instant case.
the information the highest level of confidential treatment
possible and to notify the other party. 73 In other words, the        *9 In sum, it was entirely lawful for Vringo and ZTE to agree
NDA specifically contemplates the possibility of disclosure          that they would not use information exchanged in settlement
through compulsory process.                                          discussions in any judicial proceedings. Vringto is highly
                                                                     likely to prevail on the merits of its breach of contract claim.
Further, the legal authority on which ZTE relies plainly
is distinguishable and inapposite. ZTE cites the First
                                                                        C. ZTE Concedes that its Unclean Hands Defense is
Restatement of Contracts for the proposition that a “[a]
                                                                        Inaccurate
bargain that has for its object or consideration the suppression
                                                                     In opposing the preliminary injunction, ZTE argued “[f]irst,
of evidence ... is illegal.” 74 But the provision actually           and most obviously” that Vringo could not demonstrate a
reads: “A bargain that has for its object or consideration           likelihood of success “because, if ZTE breached the NDA
the suppression of evidence by inducing witnesses to leave           with its filing, that would mean plaintiffs themselves breached
the State, by the destruction of documents, or otherwise, is         the same contract by submitting some of the same material
illegal.” 75 The NDA, of course, as discussed above, does no         to the European Commission.” 81 Zhao Wang, the Senior
such thing.                                                          Licensing Director of ZTE, swore under penalty of perjury,
                                                                     that “in the only version of Vringo's response provided
ZTE relies also on Cronk v. State of New York, 76 a 1979             to ZTE, the supposedly confidential information is fully
decision by the New York Court of Claims. Cronk held that            redacted,” but “[i]nexplicably, rather than withholding this



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               6
Vringo, Inc. v.Case  1:20-cv-03178-LJL
                ZTE Corp.,                     Document
                           Not Reported in F.Supp.3d (2015)         58-1 Filed 05/27/20 Page 75 of 80


information from the tribunal (as it now demands of ZTE),            unequivocal language in the NDA prohibiting such disclosure
                                         82
Vringo instead withheld it from ZTE.”                                in private litigation. 88 Nonetheless, ZTE has assured the
                                                                     Court that it “has not shared any confidential materials with
But the accusation that Vringo redacted the confidential             any governmental agency, including the NDRC, on or after
information in the version sent to ZTE but not in the version        July 7, 2014, when the TRO went into effect.” 89 In other
filed with the EC was based on a demonstrably and now                words, the TRO was the reason that ZTE finally began
admittedly false claim. Vringo redacted the same information         complying with the clear and unequivocal terms of the NDA.
in its response to the EC. 83 Accordingly, ZTE withdrew that         Absent injunctive relief, it is likely to continue to disclose
allegation and any such inferences. 84                               Confidential Information in violation of the NDA.


In an attempt to salvage some portion of its unclean hands            *10 Second, ZTE's cavalier behavior reinforces the
argument, ZTE nonetheless claims that Vringo's unredacted            finding of a likelihood of further dissemination of Vringo's
disclosures to the EC “are substantially similar in kind to          Confidential Information absent a preliminary injunction. 90
the portions of the Shenzhen Complaint concerning ‘the               ZTE blatantly has disregarded its NDA obligations in at least
substance of the settlement meeting.’ “ 85 But ZTE has not           the following ways:
identified a single disclosure of Confidential Information by
Vringo. Thus, the Court finds that ZTE deliberately violated
                                                                       • A mere two months after signing the NDA, ZTE
the terms of the NDA and then—having been caught months
                                                                         disregarded completely the obligations it had undertaken
later with its hands in the cookie jar—falsely accused Vringo
                                                                         and filed a lawsuit against Vringo relying on the
based on no evidentiary support whatsoever.
                                                                         Confidential Information it had agreed not to use or
                                                                         mention in any judicial proceeding.
In these circumstances, Vringo has demonstrated that its
likelihood of success on the merits approaches certainty.                   • ZTE also disseminated the Confidential Information
                                                                               to China's NDRC, perhaps leading to its
                                                                               investigation against Vringo.
III. Vringo Is Threatened With Immediate and Irreparable
Injury                                                                       • Despite having no evidence whatsoever, the senior
Parties seeking preliminary relief must “demonstrate that                      licensing director of ZTE falsely declared under
irreparable injury is likely in the absence of an injunction.” 86              oath that Vringo secretly disclosed Confidential
Such injury must be “neither remote nor speculative, but                       Information to the EC.
actual and imminent and ... cannot be remedied by an award           The totality of ZTE's conduct evidences a disregard of its
of monetary damages.” 87 Accordingly, the irreparable injury         obligations so serious as to suggest the likelihood of future
requirement is satisfied here if Vringo, in the absence of a         breaches of the NDA whenever ZTE, which is enmeshed in
preliminary injunction, probably would suffer injury in the          worldwide litigation with Vringo, thinks that disclosures in
future that could not be undone even if it prevails in this          other fora or for other purposes would be to its advantage.
action.                                                              The Court therefore finds that further disclosure of Vringo's
                                                                     Confidential Information is likely to occur imminently in the
                                                                     absence of a preliminary injunction.
   A. Vringo Is Highly Likely to Suffer Irreparable Injury
   Absent a Preliminary Injunction
Vringo is likely to suffer imminent harm absent a preliminary          B. The Threatened Harm to Vringo Would be Irreparable
injunction for at least two reasons.                                 Public disclosure of Vringo's Confidential Information
                                                                     would cause it irreparable injury. Vringo's business depends
First, ZTE has demonstrated that injunctive relief may be            substantially on the value of its patent portfolio, which
the only way to prevent it from disclosing Confidential              it licenses to third parties. 91 The disclosure of Vringo's
Information. ZTE has continued to adhere to the view that            Confidential Information, including its proposal to settle
“the NDA cannot be read to prohibit submission of competent          years of ZTE's alleged patent infringement, would impact the
evidence of an antitrust violation” despite the clear and            prices others would pay to obtain licenses as well as the prices



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               7
Vringo, Inc. v.Case  1:20-cv-03178-LJL
                ZTE Corp.,                     Document
                           Not Reported in F.Supp.3d (2015)          58-1 Filed 05/27/20 Page 76 of 80


its competitors would offer for their licenses. 92 Indeed, once       settlement negotiations, draft agreements, and conference
such commercially-sensitive information becomes public                statements is negligible to nonexistent.” 97
knowledge, it can “not be made secret again.” 93 In short,
the disclosure of that information would have a lasting and           For these reasons, the balance of equities and the public
immeasurable harm to Vringo's business.                               interest favor appropriate injunctive relief. That is not to say,
                                                                      however, that Vringo is entitled to a preliminary injunction as
                                                                      broad as it seeks.
IV. The Balance of Equities and the Public Interest Favor
Appropriate Injunctive Relief
In considering the equities, “courts must balance the                 V. The Scope of the Preliminary Injunction
competing claims of injury and must consider the effect on
                                                                         A. The Court Will Not Grant an Anti–Suit Injunction
each party of the granting or withholding of the requested
                                                                      Vringo seeks to require ZTE to withdraw its Shenzhen
relief. Additionally, in exercising their sound direction,
                                                                      complaint and enjoin it from pursuing the same or similar
courts of equity should pay particular regard for the public
                                                                      claims in that court or any other court in the Guangdong
consequences in employing the extraordinary remedy of
                                                                      Province.
injunction.” 94 It is helpful to consider the harm that would
befall the parties and the public were the ruling on this motion,
                                                                      China Trade & Development Corp. v. M.V. Choong Yong 98
either way it is decided, ultimately to prove incorrect or
                                                                      and its progeny provide the standard for determining when
inequitable.
                                                                      a court may enjoin parties before it from commencing or
                                                                      pursuing litigation in foreign jurisdictions. There are two
If the Court mistakenly were to deny a preliminary injunction,
                                                                      threshold requirements to issuing an anti-suit injunction: (1)
ZTE would continue to disclose and rely on Vringo's
                                                                      the parties in the two litigations must be the same, and (2)
Confidential Information in the Shenzhen litigation and likely
                                                                      resolution of the case before the enjoining court must be
to other courts and investigatory authorities, such as the
NDRC, resulting in the irreparable injury described above.            dispositive of the actions to be enjoined in the foreign fora. 99
Vringo entered into the NDA precisely to avoid such a                 If these conditions are met, the court then must consider
destructive outcome.                                                  whether the injunction would “(1) frustrate a policy in the
                                                                      enjoining forum; (2) be vexatious; (3) threaten the issuing
 *11 On the other hand, ZTE would face no comparable                  court's in rem or quasi in rem jurisdiction; (4) prejudice other
harm if a prohibitory preliminary injunction were granted             equitable considerations; or (5) result in delay, inconvenience,
erroneously. Enjoining ZTE from further disclosure of                 expense, inconsistency, or a race to judgment.” 100
Vringo's Confidential Information would prevent ZTE
temporarily from referring to the material it agreed explicitly       While the parties agree that the first threshold requirement
not to use in judicial proceedings.   95
                                       In comparison to the           is met in this case, they disagree regarding the second. ZTE
potential harm to Vringo, there simply is no contest.                 argues that an anti-suit injunction would be inappropriate
                                                                      because the determination of this action for breach of the
Finally, the public interest favors appropriate injunctive relief.    NDA would not preclude a decision on ZTE's antitrust
The Court recognizes the “need for due regard to principles of        claim. 101 This Court agrees.
international comity” and the importance of issuing anti-suit
injunctions “only with care and great restraint.” 96 There is         A decision holding that ZTE breached the NDA would not
no need to belabor the point because, as described in Section         necessarily foreclose the antitrust action in the Shenzhen
V.A, enjoining the proceedings in China is not appropriate at         court. Vringo has not demonstrated that ZTE's antitrust claim
this time. But prohibitory injunctive relief would not prevent        relies so heavily on the Confidential Information that it
the Shenzhen court from evaluating the antitrust action and           necessarily would fail without it. The fact that “ZTE uses
therefore would not offend the comity owed to the foreign             Vringo's highly confidential opening offer as the basis for
court. Moreover, the general public does not have a right             its claims that the offer constitutes an abuse of power” 102
to access this material as “the presumption of access to              does not foreclose the possibility that ZTE provided or will
                                                                      provide the Shenzhen court with other evidence and reasons



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 8
Vringo, Inc. v.Case  1:20-cv-03178-LJL
                ZTE Corp.,                     Document
                           Not Reported in F.Supp.3d (2015)        58-1 Filed 05/27/20 Page 77 of 80


                                                                    permanent injunction may prove appropriate after a trial on
from which it could conclude that Vringo abused its market
                                                                    the merits, such preliminary relief is not necessary at this time.
position in violation of Chinese antitrust laws. The Court
at this stage does not have sufficient evidence to find that
resolution of this case would dispose of the antitrust case in
                                                                    VI. The Bond
Shenzhen, China. Accordingly, because Vringo has failed to
                                                                    Rule 65(c) provides that preliminary injunctions ordinarily
satisfy the second threshold requirement, it is not appropriate
                                                                    should be issued only upon the giving of a bond or other
to enjoin the Shenzhen action.
                                                                    security. In this case, there is no reason to require security as
                                                                    the preliminary injunction merely requires ZTE to abide by
                                                                    the terms of the NDA it entered in December 2013. Moreover,
    B. A Prohibitory Injunction Will Sufficiently Protect
                                                                    ZTE neither requests a bond nor provides any basis for fixing
    Vringo
                                                                    an appropriate amount of security.
 *12 Vringo requests alternatively that the Court order ZTE
to withdraw the Confidential Information from the Shenzhen
litigation and to amend its complaint to remove any reference
to Confidential Information.                                                                  Conclusion

As discussed above, “a mandatory injunction should issue            For the foregoing reasons, Vringo's motion for a preliminary
only upon a clear showing that the moving party is entitled to      injunction is granted in part and denied in part. Accordingly,
the relief requested, or where extreme or very serious damage       pending the final determination of this action, defendants,
                                                                    and all of their subsidiaries, officers, agents, servants and
will result from a denial of preliminary relief.” 103 This Court
                                                                    employees and those persons in active concert or participation
carefully has considered the requested relief and concludes
                                                                    with any of them who receive actual notice of this
that a mandatory injunction is not necessary in this case.
                                                                    order, shall not use, reference, or disclose any Confidential
Although Vringo has demonstrated a near certain success
                                                                    Information, as defined in Paragraph 2 of the Non–Disclosure
on the merits, a strong likelihood of irreparable harm in the
                                                                    Agreement entered into between ZTE and Vringo, Inc., dated
absence of preliminary relief, that the balance of equities tips
                                                                    December 6, 2013, in any manner inconsistent with the
in its favor, and that an injunction would be in the public
                                                                    terms of that Non–Disclosure Agreement. This includes,
interest, it has not met the heightened showing to obtain a
                                                                    but is not limited to, any use, reference, or disclosure of
mandatory injunction.
                                                                    any information provided by Vringo pursuant to the Non–
                                                                    Disclosure Agreement, including the December 10, 2013
Vringo likely will suffer irreparable injury from further
                                                                    presentation, in any existing or future judicial proceeding.
disclosure of Confidential Information by ZTE or the
Shenzhen Court. It therefore is appropriate to prohibit
                                                                     *13 The foregoing constitute the Court's findings of fact and
ZTE from any further use or reference of Confidential
                                                                    conclusions of law.
Information. As for the material already before the Shenzhen
court, the parties have requested that the court maintain
                                                                    SO ORDERED.
the confidentiality of all evidence and materials that were
submitted, that the hearings not be conducted in public, and
that it not publish any decision publicly. 104 There has been       All Citations
no evidence to suggest that the Shenzhen court denied the
request or is likely to do so. Accordingly, while a mandatory       Not Reported in F.Supp.3d, 2015 WL 3498634


Footnotes
1      Berger Decl. [DI 5] (hereinafter “Berger Decl. I”) ¶ 3.
2      First Am. Cpt. [DI 52] (hereinafter “FAC”) ¶ 14; Wang Decl. [DI 16] ¶ 3.
3      FAC ¶¶ 15–16; Wang Decl. ¶ 4.
4      Wang Decl. ¶ 2.
5      Id.
6      FAC ¶¶ 18–19; Berger Decl. [DI 24] (hereinafter “Berger Decl. II”) ¶ 4; see also Wang Decl. ¶ 5.



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                9
Vringo, Inc. v.Case  1:20-cv-03178-LJL
                ZTE Corp.,                     Document
                           Not Reported in F.Supp.3d (2015)        58-1 Filed 05/27/20 Page 78 of 80


7      Berger Decl. II ¶ 4; Wang Decl. ¶¶ 5, 7.
8      Berger Decl. II ¶ 5; Wang Decl. ¶ 5.
9      Berger Decl. I ¶ 4; see also Wang Decl. ¶ 5.
10     Berger Decl. II ¶ 7.
11     Id. ¶ 10; Wang Decl. ¶ 5.
12     FAC Ex. A [DI 52–1] (hereinafter “NDA”) ¶ 1.
13     Id. ¶ 2
14     Id. (emphasis added).
15     Id. ¶ 3.
16     Id. ¶ 10.
17     Id. ¶ 12.
18     Berger Decl. II ¶ 11; Wang Decl. ¶ 6.
19     Berger Decl. I ¶ 6.
20     Id.
21     Wang Decl. ¶ 10; Berger Decl. I ¶ 10; FAC ¶ 41.
22     FAC Ex. D (Shenzhen Complaint) [DI 52–4] at 6–7; Berger Decl. I ¶ 7.
         Vringo redacted the Confidential Information from the documents filed before this Court, but it was not redacted in the
         complaint filed with the Shenzhen court. See FAC ¶ 45 n. 2.
23     See Berger Decl. I ¶¶ 8–9; see also FAC Ex. C (Dec. 10, 2013 Presentation) [DI 52–3]; FAC Ex. E (Shenzhen Evidence
       List Provided by ZTE) [DI 52–5].
24     Berger Decl. I ¶¶ 7–10.
25     Berger Decl. II ¶ 13.
26     Id. ¶¶ 13–14; Chappatte Decl. [DI 28] ¶ 4.
27     Wang Decl. Ex. A (Ltr. from A. Berger, Vringo, to S. Jianfeng, ZTE (June 4, 2014)); Berger Decl. II ¶ 14.
28     Chappatte Decl. ¶ 6; Berger Decl. II ¶ 15.
29     Chappatte Decl. ¶¶ 6, 9, 11–13.
30     Wang Decl. Ex. C (Ltr. from S. Jianfeng, ZTE, to A. Berger, Vringo (June 24, 2014)) [DI 16–3].
31     Id.
32     Id.
33     Id.
34     Ltr. from L. Jian, NDRC, to A. Berger, Vringo (Jan. 12, 2015) [DI 76–1].
35     E-mail from L. Jian, NDRC, to D. Cohen, Vringo (Jan. 21, 2015) [DI 78–1].
36     See Mot. for Sanctions [DI 111], Ex. A at 4 (under seal).
37     TRO (July 9, 2014) [DI 13]; see also Tr., July 7, 2014, at 26:17–24.
38     DI 13 at 2.
39     Tr., Apr. 7, 2015, at 21:9–23.
40     See Order (Apr. 6, 2015) [DI 91].
41     See Order (Apr. 6, 2015) [DI 90].
42     ACLU v. Clapper, ––– F.3d ––––, 2015 WL 2097814, at *32 (2d Cir. May 7, 2015).
43     Tom Doherty Assocs., Inc. v. Saban Entm't, Inc., 60 F.3d 27, 34 (2d Cir.1995).
44     Id. (internal quotation marks and citation omitted); accord Cacchillo v. Insmed, Inc., 638 F.3d 401, 406 (2d Cir.2011).
45     DI 91 at 1.
46     NDA ¶ 2.
47     Berger Decl. I ¶¶ 6, 9.
48     NDA ¶ 2 (emphasis added).
49     Wang Decl. ¶ 11.
50     Tr., July 7, 2014, at 6:15–22; 35:10–12.
         Rule 408 provides that “conduct or a statement made during compromise negotiations about the claim” “is not
         admissible ... either to prove or disprove the validity or amount of a disputed claim or to impeach by a prior inconsistent
         statement or a contradiction.”



                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           10
Vringo, Inc. v.Case  1:20-cv-03178-LJL
                ZTE Corp.,                     Document
                           Not Reported in F.Supp.3d (2015)         58-1 Filed 05/27/20 Page 79 of 80


51     The qualification refers to the limited exception referred to previously for disclosure pursuant to compulsory process.
52     See Berger Decl. II ¶ 10.
53     Greenfield v. Philles Records, Inc., 98 N.Y.2d 562, 569 (2002).
54     The Court's finding on this issue, like all findings at this stage, is provisional only and may change in light of future
       evidence.
55     Though it is not necessary to the resolution of this motion, the Court notes that ZTE may have sought by its gambit to obtain
       immunity for its breach of the NDA in the Shenzhen action. ZTE requested a reciprocal waiver for information exchanged
       under the NDA “that is of direct relevance to the complaint ZTE has filed with the European Commission.” DI 16–3. Both
       the settlement offer and presentation that ZTE already had disclosed to the Shenzhen court fit that description. In other
       words, ZTE appears to have taken advantage of Vringo's lack of awareness of the Shenzhen lawsuit and attempted to
       obtain a waiver that arguably could have provided ZTE immunity for its disclosure of the Confidential Information to the
       Shenzhen court. In any case, its actions suggest awareness of the wrongfulness of its conduct.
56     ZTE Mem. of Law in Opp'n. to Mot. for Prelim. Inj. [DI 14], at 21 (emphasis added).
57     Cao Decl. [DI 15] ¶ 5.
58     See Cao Decl. Ex. A (Civil Procedure Law of the People's Republic of China) [DI 15–1], Art. 121.
59     Clark Decl. [DI 6] ¶¶ 1, 2.
60     Clark Decl. [DI 25] ¶ 9.
61     Fieger v. Pitney Bowes Credit Corp., 251 F.3d 386, 393 (2d Cir.2001).
62     Zerman v. Ball, 735 F.2d 15, 20 (2d Cir.1984) (citations omitted); see also Hartford Fire Ins. Co. v. Orient Overseas
       Containers Lines, 230 F.3d 549, 556 (2d Cir.2000) (“New York law is clear [that] in cases involving a contract with an
       express choice-of-law provision ... a court is to apply the law selected in the contract as long as the state selected has
       sufficient contacts with the transaction.”).
63     See Finucane v. Interior Constr. Corp., 264 A.D.2d 618, 620, 695 N.Y.S.2d 322, 325 (1st Dept.1999); cf. Cap Gemini Ernst
       & Young, U.S., L.L.C. v. Nackel, 346 F.3d 360, 366 (2d Cir.2003) (recognizing that “the choice of New York law would
       be reasonable, and hence enforceable, if [plaintiff's] ‘principal place of business' were in New York, creating significant
       contacts in the state”).
64     NDA ¶ 12.
65     See Berger Decl. II ¶ 2.
66     Id. ¶ 10; Wang Decl. ¶ 5.
67     Crow–Crimmins–Wolff & Munier v. Westchester Cnty., 126 A.D .2d 696, 697, 511 N.Y.S.2d 117, 119 (2d Dept.1987)
       (recognizing that “observations made for the stated purpose of arriving at a settlement agreement, and expressly not for
       litigation ... should likewise generally be protected by the same public policy of encouraging attempts at settlement”).
68     E.g., Randall Elec., Inc. v. State, 150 A.D.2d 875, 876–77, 540 N.Y.S.2d 901, 902 (3d Dept.1989).
69     Golden Pac. Bancorp v. FDIC, 273 F.3d 509, 515 (2d Cir.2001) (internal quotation marks and citation omitted).
70     Kamfar v. New World Rest. Grp., Inc., 347 F.Supp.2d 38, 50 (S.D.N.Y.2004).
71     Tr., June 7, 2014, at 9:11–24.
72     NDA ¶ 3 (providing that upon such request the party is obligated to “(i) maintain the confidentiality of the Confidential
       Information,” (ii) “timely seek a protective order or other similar means of protection that would afford the information ... the
       highest level of confidential treatment possible (including but not limited to ‘attorneys' eyes only’ or a similar designation),”
       and (iii) “notify the other Party within three business days” of the request).
73     Id.
74     DI 14 at 22.
75     RESTATEMENT (FIRST) OF CONTRACTS § 554 (1932).
76     100 Misc.2d 680 (N.Y.Ct.Cl.1979).
77     Id. at 683, 687.
78     Id. at 683.
79     79 Misc. 301 (N.Y.Sup.Ct.1913).
80     Id. at 304.
81     DI 14 at 19–20.
82     Wang Decl. ¶ 14.
83     Chappatte Decl. ¶¶ 9, 11–13.



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 11
Vringo, Inc. v.Case  1:20-cv-03178-LJL
                ZTE Corp.,                     Document
                           Not Reported in F.Supp.3d (2015)       58-1 Filed 05/27/20 Page 80 of 80


84     See Ltr. from P. Straus, ZTE, to Court (Aug. 5, 2014) [DI 44].
85     Id.
86     Winter, 555 U.S. at 22 (citations omitted).
         In Winter, the Supreme Court held that the “ ‘possibility’ standard is too lenient. Our frequently reiterated standard
         requires plaintiffs seeking preliminary relief to demonstrate that irreparable injury is likely in the absence of an
         injunction.” Id. (emphasis in original) (citations omitted). It did not however elaborate as to what level of certainty is
         required to establish a likelihood of irreparable harm.
         In citing Winter' s requirement that irreparable injury be likely absent an injunction, ZTE goes on to claim that the Second
         Circuit in Citigroup Global Markets, Inc. v. VCG Special Opps. Master Fund Ltd., 598 F.3d 30 (2d Cir.2010), “held
         that ... ‘likely’ means ‘a greater than fifty percent probability.’ “ ZTE Supp. Mem. of Law [DI 40], at 5 n. 4. Again, ZTE
         has mischaracterized the case law. The Second Circuit there stated the following: “[W]e take VCG's position to be that
         the standard articulated by these three Supreme Court cases requires a preliminary injunction movant to demonstrate
         that it is more likely than not to succeed on its underlying claims, or in other words that a movant must show a greater
         than fifty percent probability of success on the merits.” Citigroup, 598 F.3d at 34–35. First, the statement expressly
         describes a litigant's position, not that of the Second Circuit. Second, the statement relates to the likelihood of success
         requirement, not irreparable harm. Third, the statement—even had it been the Second Circuit's view of the likelihood
         of irreparable harm (which it was not)—would have been dicta, not a holding.
         The Court has not identified any requirement that threatened irreparable harm be more likely than not. Nonetheless,
         there is no need to decide that question because irreparable harm to Vringo is highly likely.
87     Shapiro v. Cadman Towers, Inc., 51 F.3d 328, 332 (2d Cir.1995).
88     ZTE Opp'n. to Mot. to Compel [DI 82] at 4.
89     Id. at 2.
90     See EEOC v. KarenKim, Inc., 698 F.3d 92, 100–01 (2d Cir.2012) (vacating the district court's denial of injunctive relief
       because the character of past violations rendered it likely that nothing would prevent the recurrence of misconduct absent
       a permanent injunction).
91     See Berger Decl. I ¶ 11.
92     Id.
93     Ruckelshaus v. Monsanto Co., 463 U.S. 1315, 1317 (1983).
94     Winter, 555 U.S. at 24 (internal quotation marks and citations omitted).
95     Were the Court erroneously to require ZTE to withdraw its Shenzhen complaint, ZTE would face a delay in its ability to
       litigate its pending antitrust action against Vringo. ZTE has not asserted that it would be unable to refile its Shenzhen
       lawsuit against Vringo after a trial on the merits in this case. Nonetheless, the Court need not consider seriously this
       potential harm to ZTE as it separately has determined that an anti-suit injunction would not be appropriate.
96     China Trade & Dev. Corp. v. M.V. Choong Yong, 837 F.2d 33, 35 (2d Cir.1987) (internal quotation marks and citations
       omitted).
97     United States v. Glens Falls Newspapers, Inc., 160 F.3d 853, 858 (2d Cir.1998).
98     837 F.2d 33 (2d Cir.1987).
99     Id. at 36; see also Karaha Bodas Co., LLC v. Perusahaan Pertambangan Minyak Dan Gas Bumi Negara, 500 F.3d 111,
       119 (2d Cir.2007).
100    Karaha Bodas, 500 F.3d at 119 (alterations, ellipses, internal quotation marks, and citations omitted).
101    DI 40, at 2–3.
102    Berger Decl. ¶ 7.
103    Tom Doherty, 60 F.3d at 34 (internal quotation marks and citation omitted).
104    See Vringo Pet. for Confidentiality [DI 55–1]; ZTE Req. for Not Being Heard in Public [DI 57–1].


End of Document                                                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.




                   © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          12
